Exhibit 10.7

Execution Version

AGREEMENT

FOR

ENGINEERING, PROCUREMENT, CONSTRUCTION AND

MANAGEMENT OF CONSTRUCTION SERVICES

of the

SABINE PASS LNG

PHASE 2 RECEIVING, STORAGE AND REGASIFICATION TERMINAL EXPANSION

between

SABINE PASS LNG, L.P.

and

BECHTEL CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  

THE PHASE 2 PROJECT

   1

ARTICLE 2

  

DEFINITIONS

   1

ARTICLE 3

  

INDEPENDENT CONTRACTOR

   8

ARTICLE 4

  

BECHTEL’S SERVICES

   9

ARTICLE 5

  

THE PHASE 2 SITE

   15

ARTICLE 6

  

COMPENSATION

   16

ARTICLE 7

  

CHANGES

   16

ARTICLE 8

  

MANNER AND TIMES OF PAYMENT

   18

ARTICLE 9

  

TAXES

   21

ARTICLE 10

  

ACCOUNTING AND LIEN SUBORDINATION

   22

ARTICLE 11

  

READY FOR HANDOVER AND FINAL ACCEPTANCE

   23

ARTICLE 12

  

INDEMNITY

   26

ARTICLE 13

  

WARRANTIES AND LIMITATIONS OF LIABILITY

   31

ARTICLE 14

  

INSURANCE

   35

ARTICLE 15

  

HAZARDOUS MATERIALS

   36

ARTICLE 16

  

INTELLECTUAL PROPERTY RIGHTS

   36

ARTICLE 17

  

CONFIDENTIALITY

   39

ARTICLE 18

  

TITLE TO MATERIALS, EQUIPMENT AND SUPPLIES

   40

ARTICLE 19

  

FORCE MAJEURE

   40

ARTICLE 20

  

TERMINATION

   41

ARTICLE 21

  

SUSPENSION OF SERVICES

   43

ARTICLE 22

  

NOTICES

   44

ARTICLE 23

  

REPRESENTATIVE OF THE PARTIES

   45

ARTICLE 24

  

OWNERSHIP OF THE PHASE 2 PROJECT

   45

ARTICLE 25

  

ASSIGNMENT AND SUBCONTRACTS

   45

ARTICLE 26

  

APPLICABLE LAW

   46

ARTICLE 27

  

DISPUTE RESOLUTION

   47

ARTICLE 28

  

SUCCESSORS AND ASSIGNS

   49

ARTICLE 29

  

SEVERABILITY AND SURVIVAL

   49

ARTICLE 30

  

MISCELLANEOUS

   49

ARTICLE 31

  

ENTIRE AGREEMENT

   52

 

ii



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS

 

Attachment A

  

Scope of Services and Design Basis

Schedule A-1

  

Scope of Services

Schedule A-2

  

Design Basis

Attachment B

  

Scope of Bechtel’s Authority as Authorized Representative

Attachment C

  

Recoverable Costs Methodology

Attachment D

  

Fixed Fee

Attachment E

  

Change Order Forms

Attachment F

  

Insurance Requirements

Attachment G

  

[Intentionally Not Used]

Attachment H

  

Bechtel Holidays

Attachment I

  

Lien and Claim Waiver Forms

Schedule I-1

  

Bechtel Interim Conditional Lien Waiver Form

Schedule I-2

  

Bechtel Subcontractor Interim Conditional Lien Waiver Form

Schedule I-3

  

Bechtel Final Conditional Lien and Claim Waiver Form

Schedule I-4

  

Bechtel Subcontractor Final Conditional Lien and Claim Waiver Form

Attachment J

  

Key Personnel

Attachment K

  

[Intentionally Not Used]

Attachment L

  

Form of Acknowledgement and Consent Agreement with Lender

Attachment M

  

Phase 2 Site (Drawing with Metes and Bounds Description)

Attachment N

  

Notice of Provisional Acceptance Form

Attachment O

  

Notice of Final Acceptance Form

Attachment P

  

Notice of RFH Form

 

iii



--------------------------------------------------------------------------------

AGREEMENT FOR

ENGINEERING, PROCUREMENT, CONSTRUCTION AND

MANAGEMENT OF CONSTRUCTION SERVICES

OF THE SABINE PASS LNG

PHASE 2 RECEIVING, STORAGE AND REGASIFICATION TERMINAL EXPANSION

THIS AGREEMENT (“Agreement”) is entered into as of the      day of July, 2006
(the “Effective Date”), by and between Sabine Pass LNG, L.P., a Delaware limited
partnership, having its principal place of business at 717 Texas Avenue, Suite
3100, Houston, Texas 77002 (hereinafter called “Company”) and Bechtel
Corporation, a Nevada corporation, having an address at 3000 Post Oak Boulevard,
Houston, Texas 77056 (hereinafter called “Bechtel”).

ARTICLE 1     THE PHASE 2 PROJECT

The Phase 2 Project will be located on the Phase 2 Site provided by Company and
consists of the engineering, procurement, construction and pre-commissioning of
an expansion to the Phase 1 Facility.

The Services to be performed by Bechtel on the Phase 2 Project are set forth in
this Agreement, including Article 4 and Attachment A.

ARTICLE 2     DEFINITIONS

Standard terms used throughout this Agreement shall have the meanings hereby
assigned to them:

2.1 “AAA” has the meaning set forth in Section 27.2.

2.2 “AAA Rules” has the meaning set forth in Section 27.2.

2.3 “Affiliate” means any Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
a Party. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or otherwise.

2.4 “Agreement” means this Agreement for Engineering, Procurement, Construction
and Management of Construction Services of the Sabine Pass LNG Phase 2
Receiving, Storage and Regasification Terminal Expansion between Sabine Pass
LNG, L.P. and Bechtel Corporation, including any Attachments and Schedules
attached hereto, which are incorporated herein by reference.

2.5 “Applicable Codes and Standards” means any and all codes, standards or
requirements applicable to the Services or the Phase 2 Project set forth or
listed in Attachment A, in any Applicable Law, or which are set forth or listed
in any document or drawing listed in Attachment A, which codes, standards and
requirements shall govern Bechtel’s performance of the Services, as provided
herein.



--------------------------------------------------------------------------------

2.6 “Applicable Law” means all laws, statutes, ordinances, orders, decrees,
injunctions, licenses, permits, approvals, rules and regulations, codes and
standards (including Applicable Codes and Standards) including any conditions
thereto, of any Governmental Instrumentality having jurisdiction over all or any
portion of the Phase 2 Site or the Phase 2 Project or performance of all or any
portion of the Services or the operation of the Phase 2 Facility, or other
legislative or administrative action of a Governmental Instrumentality, or a
final decree, judgment or order of a court which relates to the performance of
the Services or other construction work for the Phase 2 Project.

2.7 “Approval” or “Approved” as it relates to Company approval means written
approval.

2.8 “Authorized Representative” has the meaning set forth in Section 4.2.

2.9 “Balance of Plant” or “BOP” means all Systems of the Phase 2 Facility except
the Phase 2 Tanks.

2.10 “Bechtel” means Bechtel Corporation together with its successors and
permitted assignees.

2.11 “Bechtel Group” means (i) Bechtel and its Affiliates and (ii) the
respective directors, officers, agents, employees, representatives of each
Person specified in clause (i) above.

2.12 “Bechtel Holiday” has the meaning set forth in Attachment H.

2.13 “Bechtel’s Intellectual Property” shall have the meaning set forth in
Section 16.1.1.

2.14 “Bechtel Subcontract” means any agreement executed by Bechtel with any
Bechtel Subcontractor for any portion of the Services for the Phase 2 Project.

2.15 “Bechtel Subcontractors” mean subcontractors, sub-subcontractors, suppliers
and vendors that enter into direct or indirect contracts with Bechtel, including
Bechtel’s Affiliates or related companies, to provide a portion of the Services
for the Phase 2 Project. The phrase “Bechtel and its Subcontractors” means
Bechtel and Bechtel Subcontractors.

2.16 “Bechtel’s Confidential Information” has the meaning set forth in
Section 17.2.

2.17 “BEO” has the meaning set forth in Section 4.12.

2.18 “Change Order” means a written order issued by Company to Bechtel to change
the Services, whether by deduction, addition or otherwise, and/or a mutually
executed document modifying the Fixed Fee in accordance with the requirements
of Article 7.

2.19 “Company Contract” means any agreement executed by Company with any Company
Contractor for the performance of any portion of the construction work or the
provision of materials, equipment or services for the Phase 2 Project.

 

2



--------------------------------------------------------------------------------

2.20 “Company Contractor” means any contractor, supplier or vendor that enters
into contracts with Company to provide construction work, materials, equipment
or services for the Phase 2 Project.

2.21 “Company Contractor Payment Account” has the meaning set forth in
Section 4.10.1.3.3.

2.22 “Company Group” means (i) Company, its parent, Lender, and each of their
respective Affiliates and (ii) the respective directors, officers, agents,
employees and representatives of each Person specified in clause (i) above.

2.23 “Company Vendor” means any Company Contractor who has entered into a
Company Contract solely to supply equipment for the Phase 2 Project and not to
perform any construction or installation work at the Phase 2 Site.

2.24 “Company’s Confidential Information” has the meaning set forth in
Section 17.1.

2.25 “Confidential Information” has the meaning set forth in Section 17.3.

2.26 “Concurrent Funding Request” has the meaning set forth in Section 8.1.

2.27 “Consequential Damages’ has the meaning set forth in Section 13.2.1.

2.28 “Corrective Services” has the meaning set forth in Section 13.1.2

2.29 The term “day(s),” “week(s)” and “month(s)” means calendar day(s), week(s)
and month(s) unless otherwise expressly states.

2.30 “Default” has the meaning set forth in Section 20.2.1.

2.31 “Defect” or “Defective” has the meaning set forth in Section 13.1.1.

2.32 “Defect Correction Period” has the meaning set forth in Section 13.1.2

2.33 “Disclosing Party” has the meaning set forth in Section 17.3.

2.34 “Discretionary Bonus” has the meaning set forth in Section 6.3.

2.35 “Dispute” has the meaning set forth in Section 27.1.

2.36 “Dispute Notice” has the meaning set forth in Section 27.1.

2.37 “FERC” means the Federal Energy Regulatory Commission.

2.38 “FERC Authorization” means the authorization given by the FERC on June 15,
2006, granting to Company the approvals requested in that certain application
filed by Company with the FERC on July 29, 2005, in Docket No. CP05-396-000 (as
may be amended from time to time) pursuant to Section 3(a) of the Natural Gas
Act and the corresponding regulations of the FERC.

 

3



--------------------------------------------------------------------------------

2.39 “Final Acceptance” means that all Services to be performed by Bechtel or
its Subcontractors and all work to be performed by Company Contractors and all
other obligations under this Agreement (except for Services and obligations that
survive the termination or expiration of this Agreement, including obligations
for Warranties and correction of Defective Services) are fully and completely
performed in accordance with the terms of this Agreement, including: (i) the
achievement of Provisional Acceptance (BOP), Provisional Acceptance (Tank S-104)
and Provisional Acceptance (Tank S-105); (ii) the completion of all Punchlist
items, except those Punchlist items that Company has expressly in writing
excused Bechtel or Company Contractors from performing; (iii) delivery by
Bechtel to Company of a fully executed final conditional lien and claim waiver
in the form of Attachment I, Schedule I-3; (iv) delivery by Bechtel of fully
executed final conditional lien and claim waivers from all Major Bechtel
Subcontractors in the form of Attachment I, Schedule I-4; (v) delivery by all
Company Contractors and their subcontractors of conditional or unconditional
final lien and claim waivers as required by the applicable Company Contracts;
(vi) delivery by Bechtel to Company of all documentation required to be
delivered under this Agreement as a prerequisite of achievement of Final
Acceptance; (vii) unless otherwise instructed by Company pursuant to
Section 18.2, removal from the Phase 2 Site of all of the personnel, supplies,
waste, materials, rubbish, and temporary facilities of Bechtel, Bechtel
Subcontractors and Company Contractors; and (viii) delivery by Bechtel to
Company of all remaining consumable spare parts and capital spare parts
purchased by Bechtel or its Subcontractors and still in Bechtel’s or its
Subcontractors’ possession; (ix) delivery by Bechtel to Company of a Notice of
Final Acceptance as required under Section 11.6.

2.40 “Fixed Fee” has the meaning set forth in Section 6.2.

2.41 “Force Majeure” has the meaning set forth in Section 19.2.

2.42 “GAAP” means generally accepted accounting principles.

2.43 “Good Engineering and Construction Management Practices” or “GECMP” means
the generally accepted practices, skill, care, methods, techniques and standards
employed by the international LNG industry at the time of the Effective Date
that are commonly used in prudent design, engineering, procurement,
construction, EPC management, and related technical and administrative services
in connection with construction, procurement and pre-commissioning of LNG
related facilities of similar size and type as the Phase 2 Facility, in
accordance with Applicable Law and Applicable Codes and Standards.

2.44 “Governmental Instrumentality” means any federal, state or local
department, office, instrumentality, agency, board or commission having
jurisdiction over a Party or any portion of the Services, the Phase 2 Project or
the Phase 2 Site.

2.45 “Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or is or may be required to be remediated,
including (i) any petroleum or petroleum products, radioactive materials,
asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing polychlorinated biphenyls and processes and certain cooling systems
that use chlorofluorocarbons, (ii) any chemicals, materials or substances
defined as or included in the

 

4



--------------------------------------------------------------------------------

definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” or any words of similar import pursuant to Applicable Law,
or (iii) any other chemical, material, substance or waste, exposure to which is
prohibited, limited or regulated by any Governmental Instrumentality, or which
may be the subject of liability for damages, costs or remediation.

2.46 The term “including” means “including without limitation” or “including but
not limited to.”

2.47 “Indemnified Party” means any member of the Company Group or the Bechtel
Group, as the context requires.

2.48 “Indemnifying Party” means Company or Bechtel, as the context requires.

2.49 “Independent Engineer” means the engineer(s) employed by Lender.

2.50 “Insolvency Event” in relation to any Party means the bankruptcy,
insolvency, liquidation, administration, administrative or other receivership or
dissolution of such Party, and any equivalent or analogous proceedings by
whatever name known and in whatever jurisdiction, and any step taken (including
the presentation of a petition or the passing of a resolution or making a
general assignment or filing for the benefit of its creditors) for or with a
view toward any of the foregoing.

2.51 “Key Personnel” or “Key Persons” has the meaning set forth in Section 3.3.

2.52 “Landowner” means any Person that has leased real property, provided a
right of way or easement or licensed the use of real property to Company Group
in connection with the Phase 2 Facility; or any Person to which Company Group
has granted an ownership interest in improved real property, leased real
property, provided a right of way or easement or licensed the use of real
property in connection with the Phase 2 Facility.

2.53 “Lender” means any entity or entities providing temporary or permanent debt
financing to Company.

2.54 “Level III” means a level of detail in a schedule in which the work is
broken down at an area level (common area, turbine generator area, vaporizer
area, Phase 2 Tanks, pipe racks, etc.), and involves over one thousand
(1,000) activities. The deliverables by each engineering discipline are captured
at this level. All major equipment (including bulk material requirements) are
scheduled at area level and detailed construction activities at each commodity
level follow the same area concept.

2.55 “Major Bechtel Subcontractor” means a Bechtel Subcontractor having a
Bechtel Subcontract with an aggregate value in excess of One Million US Dollars
(US$1,000,000), except with respect to bulk materials, which shall have an
aggregate value in excess of Two Million US Dollars (US$2,000,000).

2.56 “Notice to Proceed” has the meaning set forth in Section 4.4.

2.57 “Party” means Company or Bechtel, and “Parties” means Company and Bechtel.

 

5



--------------------------------------------------------------------------------

2.58 “Person” means any individual, company, joint venture, corporation,
partnership, association, joint stock company, limited liability company, trust,
estate, unincorporated organization, Governmental Instrumentality or other
entity having legal capacity.

2.59 “Phase 1 EPC Agreement” means the Engineering, Procurement and Construction
Agreement for the Sabine Pass LNG Receiving, Storage and Regasification Terminal
by and between Bechtel Corporation and Sabine Pass LNG, L.P., dated December 18,
2004.

2.60 “Phase 1 Facility” means the facility owned by Company and currently under
construction pursuant to the Phase 1 EPC Agreement.

2.61 “Phase 1 Project” means the engineering, procurement, construction,
pre-commissioning, commissioning and testing of the Phase I Facility.

2.62 “Phase 1 Site” means that portion of Sabine Pass, Louisiana at which the
construction activity is being or shall be performed for the Phase 1 Facility
under the Phase 1 EPC Agreement.

2.63 “Phase 2 Facility” means the facilities contemplated by this Agreement as
they are being constructed and once completed.

2.64 “Phase 2 Project” means the expansion to the Phase 1 Facility, to be
constructed on the Phase 2 Site, which will include the engineering,
procurement, construction management and construction services by Bechtel, in
addition to construction work, equipment, materials and services to be provided
by Company Contractors. The Phase 2 Project is described in greater detail
herein.

2.65 “Phase 2 Site” means the real property located in Cameron Parish, Louisiana
where the Phase 2 Project is contemplated to be constructed, which is described
in greater detail in Attachment M.

2.66 “Phase 2 Tanks” means the LNG Tanks to be engineered, procured and
constructed for the Phase 2 Facility by a Company Contractor, which are
designated as Tank S-104 and Tank S-105.

2.67 “Procedures Manual” means the manual setting forth the project procedures
as set forth in Section 4.14.

2.68 “Provisional Acceptance (BOP)” means that all Services to be performed by
Bechtel or its Subcontractors and all work to be performed by Company
Contractors and all other obligations under this Agreement are fully and
completely performed in accordance with the terms of this Agreement, to achieve
the following: (i) RFH for all Systems except the Phase 2 Tanks; (ii) delivery
by Bechtel to Company of a comprehensive Punchlist, including a cost estimate
(by System) to complete the Punchlist for each System, for all Systems except
the Phase 2 Tanks and the approval of such Punchlist and cost estimate by
Company; (iii) delivery by Bechtel to Company of all documentation required to
be delivered under this Agreement as a prerequisite of achievement of
Provisional Acceptance (BOP), including as-built drawings; (iv) delivery by
Bechtel to Company of all remaining capital spares, capital spare parts and
consumable spare parts purchased by Bechtel or

 

6



--------------------------------------------------------------------------------

its Subcontractors and still in Bechtel’s or its Subcontractors’ possession; and
(v) delivery by Bechtel to Company of a Notice of Provisional Acceptance (BOP)
as required under Section 11.3.

2.69 “Provisional Acceptance (Tank S-104)” means that all Services to be
performed by Bechtel or its Subcontractors and all work to be performed by
Company Contractors and all other obligations under this Agreement are fully and
completely performed in accordance with the terms of this Agreement, to achieve
the following: (i) RFH for Tank S-104; (ii) delivery by Bechtel to Company of a
comprehensive Punchlist for Tank S-104, including a cost estimate to complete
the Punchlist for Tank S-104, and the approval of such Punchlist and cost
estimate by Company; (iii) delivery by Bechtel to Company of all documentation
required to be delivered under this Agreement as a prerequisite of achievement
of Provisional Acceptance (Tank S-104), including as-built drawings;
(iv) delivery by Bechtel to Company of all remaining capital spares, capital
spare parts and consumable spare parts purchased by Bechtel or its
Subcontractors and still in Bechtel’s or its Subcontractors’ possession; and
(v) delivery by Bechtel to Company of a Notice of Provisional Acceptance (Tank
S-104) as required under Section 11.4.

2.70 “Provisional Acceptance (Tank S-105)” means that all Services to be
performed by Bechtel or its Subcontractors and all work to be performed by
Company Contractors and all other obligations under this Agreement are fully and
completely performed in accordance with the terms of this Agreement, to achieve
the following: (i) RFH for Tank S-105; (ii) delivery by Bechtel to Company of a
comprehensive Punchlist for Tank S-105, including a cost estimate to complete
the Punchlist for Tank S-105, and the approval of such Punchlist and cost
estimate by Company; (iii) delivery by Bechtel to Company of all documentation
required to be delivered under this Agreement as a prerequisite of achievement
of Provisional Acceptance (Tank S-105), including as-built drawings;
(iv) delivery by Bechtel to Company of all remaining capital spares, capital
spare parts and consumable spare parts purchased by Bechtel or its
Subcontractors and still in Bechtel’s or its Subcontractors’ possession; and
(v) delivery by Bechtel to Company of a Notice of Provisional Acceptance (Tank
S-105) as required under Section 11.5.

2.71 “Punchlist” means, with respect to a System or Systems, a list of those
finishing items required to complete all of Bechtel’s Services and all work of
all Company Contractors with respect to such System(s), the completion of which
shall not materially interrupt nor affect the safe operation of such System(s)
after the achievement of RFH for such System(s).

2.72 “Quality Surveillance Services” has the meaning set forth in
Section 4.10.1.9.

2.73 “Ready for Handover” or “RFH” means, for each System, that all of the
following have occurred: (i) Bechtel has completed all applicable Services and
all work to be performed by Company Contractors have occurred, other than
Services and work of a Punchlist nature, in accordance with the requirements
contained in this Agreement and the Company Contracts to ensure that the
respective System is ready for commissioning and startup; and (ii) Bechtel has
delivered to Company a Notice of RFH as required by Section 11.1. At least
ninety (90) days before the scheduled date of RFH for each System, Bechtel shall
submit for Company’s review and approval detailed requirements for Ready for
Handover for such System.

2.74 “Receiving Party” has the meaning set forth in Section 17.3.

 

7



--------------------------------------------------------------------------------

2.75 “Reconciliation of Cost” has the meaning set forth in Section 8.1.1.2.

2.76 “Recoverable Costs” means the costs set forth in Attachment C.

2.77 “Services” has the meaning set forth in Section 4.1.

2.78 The terms “shall” and “will” indicate mandatory requirements.

2.79 “Site” means all or any portion of the Phase 1 Site and Phase 2 Site
combined, as the case may be.

2.80 “System” means a portion of the Phase 2 Project that can be considered
physically or operationally separable from the remainder of the Phase 2 Project
such that it can be commissioned and used before Provisional Acceptance (BOP),
Provisional Acceptance (Tank S-104) or Provisional Acceptance (Tank S-105), as
applicable. Company and Bechtel shall develop and agree upon a list of Systems
for the Phase 2 Project within 180 following the issuance of the Notice to
Proceed.

2.81 “Terms and Conditions” refers to Articles 1 through 31 of this Agreement.

2.82 “Third Party” means any Person other than a member of (i) the Bechtel
Group, (ii) the Company Group, (iii) any Bechtel Subcontractor or any employee,
officer or director of such Bechtel Subcontractor or (iv) any Company Contractor
or any employee, officer or director of such Company Contractor.

2.83 “Third Party Proprietary Work Product” has the meaning set forth in
Section 16.1.1.

2.84 “Warranty” or “Warranties” has the meaning set forth in Section 13.1.1.

2.85 “Work Product” has the meaning set forth in Section 16.1.1.

2.86 “Working Day” means calendar days excluding weekends and the Bechtel
Holidays.

ARTICLE 3     INDEPENDENT CONTRACTOR

3.1 Bechtel shall perform all Services as an independent contractor, and Bechtel
will act as Company’s Authorized Representative as set forth in Article 4 and
Attachment B.

3.2 Neither Bechtel nor its agents and employees shall be employees of Company.
Except for services provided by Bechtel’s employees under secondment agreements
with Company in accordance with Section 4.13.2, Bechtel shall be responsible for
and shall have exclusive direction and control of its agents, employees and
Subcontractors and shall control the manner and method of carrying out the
Services. However, if Company shall request Bechtel to remove one of its agents,
employees (including Key Personnel) or Subcontractors, Bechtel shall cause such
agent, employee or Subcontractor to be replaced within a reasonable time period.
Company shall provide a written explanation for its request to remove any such
agent, employee or Subcontractor, but Bechtel shall not be entitled to contest
Company’s request or refuse to remove such agent, employee or

 

8



--------------------------------------------------------------------------------

Subcontractor. Bechtel shall be entitled to seek payment for Recoverable Costs
incurred in the removal and replacement of such agent, employee or
Subcontractor.

3.3 Attachment J contains a list of key personnel (“Key Personnel” or “Key
Persons”) from Bechtel’s organization who will be assigned to the Services. Key
Personnel shall, unless otherwise expressly stated in Attachment J, be devoted
full-time to the Services until completion of their specifically assigned
Services under this Agreement, and Key Personnel shall not be removed or
reassigned without Company’s prior written approval (such approval not to be
unreasonably withheld). All requests for the substitution of Key Personnel shall
include a detailed explanation and reason for the request and, unless otherwise
agreed in writing by Company, the resumes of professional education and
experience for a minimum of two (2) candidates of equal or greater
qualifications and experience. Should Company Approve of the replacement of a
Key Person, Contractor shall, so far as reasonably practicable, allow for an
overlap of at least one (1) week during which both the Key Person to be replaced
and the Company-Approved new Key Person shall work together full time, unless
otherwise Approved by Company.

ARTICLE 4     BECHTEL’S SERVICES

4.1 Bechtel shall perform or cause to be performed for the Phase 2 Project the
services and items generally described below and in Attachment A (the
“Services”). Bechtel shall perform all Services in accordance with all
requirements of this Agreement, including GECMP, Applicable Law and Applicable
Codes and Standards.

4.2 With respect to Bechtel’s solicitation and negotiation of Company Contracts,
procurement, and construction management Services, Bechtel shall have limited
authority to act as Company’s authorized representative (“Authorized
Representative”). The scope of Bechtel’s authority to act as Authorized
Representative is set forth in Attachment B.

4.3 Company shall include in all Company Contracts an express provision that
Bechtel is authorized to act as Company’s Authorized Representative and shall
attach to all Company Contracts an exhibit substantially similar to Attachment B
setting forth the scope and extent of Bechtel’s authority as Authorized
Representative.

4.4 Bechtel shall not, and shall not be obligated to, commence any performance
of Services under this Agreement until Company issues a written Notice to
Proceed (“NTP”). Upon Bechtel’s receipt from Company of the NTP, Bechtel shall
promptly commence with the performance of Services. Bechtel shall timely file in
the required superior court and post at the Phase 2 Site a notice of
commencement as required under La. Rev. Stat §9:4801, et seq., and shall provide
copies of such notice of commencement to Bechtel Subcontractors as required
under La. Rev. Stat. §9:4801, et seq. Company shall not issue NTP until Company
has furnished to Bechtel reasonable documentation which demonstrates that
Company (i) has sufficient funds to fulfill its payment obligations under this
Agreement, or (ii) has obtained financing from one or more Lenders to fulfill
its payment obligations under this Agreement, including (a) satisfaction, or
waiver by Lenders, of all applicable conditions precedent to the occurrence of
the closing date of the financing, which shall be prior to or contemporaneous
with the issuance of the NTP, and (b) evidence of the execution of the credit

 

9



--------------------------------------------------------------------------------

agreement with respect to such financing by Company and Lenders (including a
copy of such executed credit agreement (without exhibits)).

4.5 Notwithstanding any provision express or implied to the contrary, Bechtel is
not Company’s agent and is not authorized to enter into contracts or agreements
on behalf of Company, execute change orders or other contractual modifications
on behalf of Company, or otherwise contractually bind Company.

4.6 Engineering.

4.6.1 The Services shall include all of the services required to design,
engineer and fully define the entire Phase 2 Facility, as described in greater
detail in this Agreement and in Attachment A, with the exception of any design
or engineering listed in this Agreement as being provided by Company Contractors
or which Owner elects in writing to be performed by Company Contractors.

4.6.2 Bechtel’s design and engineering services shall include the preparation of
drawings, plans, specifications, bills of material, schedules and estimates, and
coordination with the engineering efforts of suppliers regarding interface
requirements.

4.6.3 Bechtel shall develop complete “Issued for Construction” drawings and
specifications, which shall be based on all of the requirements of this
Agreement. Those drawings prepared by Bechtel or Bechtel Subcontractors under
this Agreement shall be prepared using computer aided design (CAD). The Issued
for Construction drawings and specifications shall be signed and stamped by
design professionals licensed in accordance with Applicable Law. As part of its
Services, Bechtel shall identify and provide notice to Company of all Defects
and Defective Services in any Issued for Construction drawings and
specifications.

4.6.4 Approval or acceptance by Company of any drawings and specifications
prepared by Bechtel or any of its Subcontractors does not relieve Bechtel of any
of its obligations under this Agreement.

4.7 Solicitation and Negotiation of Company Contracts.

4.7.1 Bechtel shall, as part of its Services under this Agreement, and as
requested by Company, identify potential Company Contractors for the procurement
of equipment and materials and construction of the Phase 2 Facility, and shall,
after Company’s Approval of each such potential Company Contractor, prepare and
solicit bids from such potential Company Contractor. Bechtel shall provide to
Company all bid responses Bechtel receives, along with Bechtel’s analysis and
recommendations regarding such responses.

4.7.2 Company may provide standard forms and terms and conditions for the
Company Contracts. If Company does not provide standard forms and terms and
conditions for the Company Contracts, Bechtel shall, as part of the Services,
prepare and deliver for Company’s Approval standard forms and terms and
conditions for the Company Contracts. As requested by Company, Bechtel shall use
the standard terms and conditions provided or Approved by Company, and Bechtel
shall incorporate the relevant scope of work into each Company Contract,

 

10



--------------------------------------------------------------------------------

including complete drawings and specifications, as necessary. Bechtel shall
assist Company in the negotiation of all Company Contracts or, if requested by
Company, negotiate the Company Contracts on behalf of Company. Each Company
Contract shall be executed by Company and shall be between Company and the
respective Company Contractor, and Bechtel is not authorized to sign or
otherwise execute any Company Contract on behalf of Company.

4.8 Procurement by Bechtel

4.8.1 Bechtel shall procure materials, equipment, supplies, spare parts and
related services for construction of the Phase 2 Project, except those items and
services furnished by Company or Company Contractors. Procurement of materials,
equipment and supplies under this Section 4.8 shall be limited to items that are
required for the performance of Bechtel’s Services and shall not include
materials, equipment and supplies to be incorporated into the Phase 2 Project by
Company Contractors. It is contemplated that the majority of the materials,
equipment and supplies on the Phase 2 Project will be furnished by Company
Contractors.

4.8.2 Bechtel shall identify and provide notice to Company of Defective
materials, equipment and supplies that are procured by Bechtel or its
Subcontractors.

4.8.3 Company agrees that excess and surplus materials from the Phase I Project
may be furnished by Bechtel for the Phase 2 Project at fair market prices to be
agreed upon by Company and Bechtel.

4.9 Construction Management Services. As part of the Services, Bechtel shall
perform for Company the construction management Services generally described
below and described in greater detail in Attachment A. Such construction
management Services shall include:

4.9.1 Services associated with monitoring, forecasting, projecting costs and
scheduling the Phase 2 Project as a whole and coordinating the construction of
the Phase 2 Project. Such Services shall further include:

4.9.1.1 Developing and submitting to Company within one hundred twenty
(120) days after Notice to Proceed an overall Level III schedule which organizes
and plans the Phase 2 Project construction program, subject to Company’s
approval. The Level III schedule will include all critical Phase 1 Project
activities.

4.9.1.2 Preparing cost reports, progress reports, construction schedules,
construction forecasts, estimates of monthly cash requirements, estimates for
contract progress payments, and such other reports and data as may be required
by Company.

4.9.1.3 Developing for Company’s Approval a project safety program, subject to
the provisions of Section 4.10.3 below.

4.9.1.4 Providing advice and guidance for Company with regard to labor
relations.

4.9.1.5 Providing such other construction management services as are agreed to
by the Parties.

 

11



--------------------------------------------------------------------------------

4.10 Management of Company Contractors

4.10.1 Unless otherwise specified in writing by Company, Bechtel shall assist in
administering all of the Company Contracts for the Phase 2 Project. In this
regard, Bechtel’s activities shall include:

4.10.1.1 Performing inspection, receiving, and warehousing of equipment and
materials for those items not designated to be inspected, received and
warehoused by Company Contractors.

4.10.1.2 Inspecting the quality and monitoring the progress of Company
Contractors’ work and observing all such work at the Phase 2 Site, and if
requested by Company, observing the performance of such work at other locations.

4.10.1.3 Reviewing, approving and paying invoices and payment applications from
Company Contractors, using funds provided by Company, as follows:

4.10.1.3.1 At least forty-five (45) days prior to the beginning of any month in
which payments to Company Contractors will be due, Bechtel shall provide to
Company an estimate of the amount that will be due to Company Contractors in
such month;

4.10.1.3.2 Company shall have the right to review and approve such estimate and
to request additional information of the estimate and revision of the estimate;

4.10.1.3.3 After approval by Company of the estimate, Company shall deposit
funds into a separate Phase 2 Project specific bank account (“Company Contractor
Payment Account”) in an amount such that the available funds in the Company
Contractor Payment Account are equal to or exceed, at Company’s discretion, the
amount of the estimate;

4.10.1.3.4 Within ten (10) days after receipt of any invoice or payment
application from a Company Contractor, Bechtel shall review such invoice or
payment application and provide comments, analyses and recommendations regarding
such invoice or payment application to Company. Company shall have ten (10) days
to review Bechtel’s review, analysis and recommendation with respect to such
invoice or payment application, and Bechtel shall comply with any instruction
from Company regarding such invoice or payment application;

4.10.1.3.5 On or before the due date for payment of a Company Contractor invoice
or payment application, and provided that Company Contractor or Company has
timely submitted its payment estimates and invoice or payment application to
allow Bechtel sufficient time to comply with the requirements of
Section 4.10.1.3, and provided that Company has deposited sufficient funds into
the Company Contractor Payment Account, Bechtel shall make payment on such
Company Contractor invoice or payment application from the Company Contractor
Payment Account in accordance with Bechtel’s review and recommendation of such
invoice, unless Company has instructed Bechtel to proceed otherwise, in which
case Bechtel shall follow Company’s instructions with respect to such invoice or
payment application;

 

12



--------------------------------------------------------------------------------

4.10.1.3.6 Once per month, Bechtel shall provide to Company a reconciliation
report (“Company Contractor Payment Reconciliation Report”) in such detail and
with such backup documentation as is reasonably acceptable to Company. The
Company Contractor Payment Reconciliation Report shall, at a minimum, show the
payment amounts requested in Company Contractor invoices, the amounts paid to
Company Contractors on such invoices, and the remaining balance of the Company
Contractor Payment Account;

4.10.1.3.7 The Procedures Manual may contain further detail regarding the
procedures for the receipt and review by Bechtel of invoices and payment
applications from Company Contractors, and the payment of such invoices and
payment applications;

4.10.1.3.8 Bechtel shall not be entitled to any burden, overhead, mark-up, or
other direct costs on any payments to Company Contractors; and

4.10.1.3.9 It shall be a material breach of this Agreement for Bechtel to
withdraw or otherwise transfer or pay funds from the Company Contractor Payment
Account for payment to Bechtel, any Bechtel Affiliate, any Bechtel
Subcontractor, or for any other purpose other than paying such funds to Company
Contractors.

4.10.1.4 Monitoring contractors’ performance of jobsite security obligations.

4.10.1.5 Subject to the provisions of Section 4.10.3 below, monitoring Company
Contractors’ performance of contractual obligations relating to personnel
safety, including health.

4.10.1.6 Issuing to Company Contractors notices of non-conforming work and
notices of failure to progress the work in accordance with the schedule under
the applicable Company Contract (but such notices shall not include formal
notices of a breach under the applicable Company Contract); if necessary and
appropriate, Bechtel may recommend to Company further action with respect to
such Company Contractors, including the issuance of formal notice of breach or
of default under the applicable Company Contract and termination for default if
the Company Contractor fails to correct such non-compliance in accordance with
the terms of the applicable Company Contract. If requested by Company to do so,
Bechtel may draft such notices for issuance by Company, but Bechtel shall not be
authorized to issue such notices of default or to terminate a Company Contractor
for default on behalf of Company.

4.10.1.7 Monitoring, reviewing and inspecting Company Contractors’ work related
to the correction of defects, errors or omissions in the materials, equipment,
supplies, work or services provided or performed by such Company Contractors or
their subcontractors, and assisting Company in the enforcement of warranties and
warranty obligations of Company Contractors (up to Final Acceptance).

4.10.1.8 Consulting with Company as to the available space for storage of
materials and equipment and location of facilities, places of access to the
Phase 2 Site, etc., to suit Company’s requirements.

4.10.1.9 On behalf of and as requested by Company, as part of its Services,
Bechtel also shall perform expediting, quality surveillance and traffic services
with respect to materials, equipment and supplies procured through Company
Contractors. Company shall notify such

 

13



--------------------------------------------------------------------------------

Company Contractors of Bechtel’s authorization to so act for and on behalf of
Company. As used herein, “Quality Surveillance Services” consists of the review,
observation and evaluation of processes, procurement, manufacturing operations,
quality control systems and programs to monitor Company Contractor compliance
with contractual quality requirements. Bechtel shall perform such Quality
Surveillance Services in accordance with GECMP, this Agreement and the Company
Contracts. Bechtel’s Quality Surveillance Services shall not take the place of
any Company Contractors’ quality programs or warranties, and Bechtel assumes no
responsibility for such Company Contractors’ programs or warranties.

4.10.2 Bechtel will provide a safety/security supervisor, who will be
responsible for working with the safety representatives of Company Contractors
for implementation by the Company Contractors of specific programs designed to
enhance safety awareness and promote accident and fire prevention. Bechtel shall
notify Company immediately if any Company Contractor fails to follow any such
program.

4.10.3 Regardless of any of the foregoing to the contrary, each Company
Contractor shall implement a written safety program and shall be responsible for
safety in connection with its work. Bechtel’s obligations hereunder related to
safety are for the exclusive benefit of the Company and in no event shall inure
to the benefit of any third party, except the Lender(s).

4.11 Construction

With the exception of certain construction services to be performed by Company
Contractors, Bechtel shall perform services to construct the Phase 2 Project,
furnishing labor, equipment, materials and tools for such construction in
accordance with Attachment A. With regard to the forgoing, Bechtel shall also
handle and warehouse materials, supplies and equipment for permanent and
temporary construction, and prepare budget schedules and estimates.

4.12 Construction Equipment and Tools

As requested by Company, or to the extent Bechtel determines they are necessary,
Bechtel shall furnish construction equipment and tools. Company and Bechtel
shall agree upon the source of such equipment and tools and whether they shall
be acquired on a purchased, leased, or rented basis. Company agrees that such
construction equipment and tools may be furnished by Bechtel’s related entity
Bechtel Equipment Operations, Inc. (“BEO”) or its Affiliates, subject to
Company’s approval of the equipment rental rates of BEO at the time such
equipment is to be furnished. If Company does not approve such equipment rental
rates and similar equipment can be rented in the nearby market at lower rates,
Bechtel shall furnish such construction equipment from another suitable
equipment supplier.

4.13 Commissioning and Start-Up Support Services

4.13.1 Company may request for Bechtel to provide technical and other assistance
to Company in the commissioning and start-up of components, calibration of
controls and equipment, initial operation of the Phase 2 Facility, functional
verification tests, and other start-up and initial operation functions of the
Phase 2 Facility.

 

14



--------------------------------------------------------------------------------

4.13.2 If requested by Company to do so, Bechtel will furnish commissioning,
start-up and performance testing personnel to assist Company’s operating
organization during the commissioning, start-up and performance testing of the
Phase 2 Facility on a “seconded” basis in accordance with a secondment agreement
to be agreed upon by the Parties. The performance of services by such personnel
shall be under the supervision, direction and control of Company. The Services
performed by such personnel may include the following:

4.13.2.1 Assist with regard to planning, coordinating, witnessing systems and
equipment pre-operational tests, and equipment commissioning and start-up.

4.13.2.2 Provide consultation to Company on operational features.

4.13.2.3 Consult with and advise Company’s operating staff and Company
Contractors regarding necessary modifications, if any, to equipment.

4.13.2.4 Collaborate with and assist Company’s operating staff in setting up,
commissioning and start-up schedules, procedures and practices, including, if
requested by Company, procedures and protocols for performance tests desired by
Company.

4.13.2.5 Coordinate the services provided by manufacturers in adjusting,
calibrating and verifying the correct installation of their equipment.

4.13.3 If Company desires for Bechtel to furnish commissioning, start-up and
performance testing personnel, Company shall give Bechtel ninety (90) days
notice prior to the beginning of such commissioning, start-up and performance
testing.

4.13.4 The start-up and testing personnel will be provided for no longer than
ninety (90) days unless otherwise agreed upon by the Parties.

4.14 Project Procedures. Bechtel will develop with Company a detailed procedures
manual or manuals (“Procedures Manual”) setting forth such information that
further specifies the scope of Services including: requirements for safety,
labor relations and/or security services; correspondence procedures;
requirements for issuing contract and procurement specifications; solicitation
and analysis of bids; award of contracts and Bechtel-procured items; and the
timing and content of cost, progress and final reports. Bechtel shall prepare
the Procedures Manual for review and Approval by Company within ninety (90) days
following the issuance of the Notice to Proceed.

4.15 Time of Performance. Bechtel shall prepare for Company’s Approval a
schedule for the performance of the Services. Bechtel shall use its best efforts
to achieve completion of the Services in accordance with such schedule.

ARTICLE 5     THE PHASE 2 SITE

5.1 Company has furnished to Bechtel a legal description of the Phase 2 Site and
a survey of the Phase 2 Site showing the boundaries of the Phase 2 Site and at
least one survey control point. Bechtel shall be entitled to rely upon the
accuracy of this information. The legal description of the Phase 2 Site is set
forth in Attachment M.

 

15



--------------------------------------------------------------------------------

5.2 Bechtel agrees that the Phase 2 Site is adequate for the Phase 2 Project and
has adequate space for the Phase 2 Project construction facilities and, at the
time of the execution of this Agreement, has suitable access.

5.3 Company shall secure at its own expense all leases, titles, concessions,
bonds, deposits, permits, approvals, licenses, easements and rights-of-way
necessary for the engineering, procurement, construction and completion of the
Phase 2 Project, except for those permits, approvals and licenses required to be
in Bechtel’s name or to be obtained by Company Contractors. Bechtel will provide
reasonable assistance to Company, to the extent requested by Company, for
Company to obtain such leases, titles, concessions, bonds, deposits, permits,
licenses, easements and other land rights, and in connection with applications
to and hearings before Governmental Instrumentalities having jurisdiction over
the construction, management or operation of the Phase 2 Project.

5.4 Company shall have custody and control of the Phase 2 Site at all times, but
Bechtel shall manage the Phase 2 Site, including with respect to safety,
environmental compliance, access and security. More specifically, Bechtel shall
coordinate access of itself, all Bechtel Subcontractors and all Company
Contractors to the Phase 2 Site and within the Phase 2 Site and the use of lay
down areas, parking facilities, and other areas of the Phase 2 Site. Company’s
custody and control of the Phase 2 Site shall not relieve Bechtel of any
responsibility or obligation under this Agreement, including any of Bechtel’s
safety or indemnification obligations under this Agreement.

ARTICLE 6     COMPENSATION

6.1 For the performance of the Services, Company shall pay to Bechtel, in the
manner and at the times hereinafter specified, a total compensation consisting
of Bechtel’s Recoverable Costs as defined in Attachment C, “Recoverable Costs,”
plus a Fixed Fee as specified hereinafter.

6.2 Company shall pay to Bechtel a fixed fee (“Fixed Fee”), as set forth in
Attachment D.

6.3 In its sole and unfettered discretion, Company may pay to Bechtel a
discretionary bonus (“Discretionary Bonus”) after Final Acceptance.

ARTICLE 7     CHANGES

7.1 Changes by Company. Company shall have the right to require changes in the
Services and the scope of the work of Company Contractors, whether by addition,
deduction or other change. Changes in the Services shall be by Change Order, and
changes in the scope of work by Company Contractors shall be by change order to
the Company Contracts. For the performance of any additional Services as
required by a Company change order, Company shall pay to Bechtel in the manner
as defined in Attachment C, “Recoverable Costs Methodology.” For purposes of
this Article 7, the baseline scope and cost estimate for the Phase 2 Project is
set forth in Bechtel’s March 23, 2006 estimate, as modified by Bechtel’s
April 28, 2006 estimate.

 

16



--------------------------------------------------------------------------------

7.2 Adjustment to Fixed Fee.

7.2.1 Subject to Section 7.2.3 and 7.2.5, for Change Orders for changed Services
or change orders for changed work to be performed by Company Contractors that
increase the cost of the Phase 2 Project by Five Million US Dollars
(US$5,000,000) individually or in the aggregate, the Fixed Fee will be adjusted
accordingly by Two Hundred Thousand US Dollars (US$200,000).

7.2.2 Subject to Section 7.2.3 and 7.2.5, for any individual or group of Change
Orders for changed Services or change orders for changed work by Company
Contractors that in the aggregate exceed Five Million US Dollars (US$5,000,000),
the excess cost over Five Million US Dollars (US$5,000,000) will be included in
the next increase of Five Million US Dollars (US$5,000,000) of the cost of the
Services and/or work by Company Contractors. By way of explanation and example
only, if the aggregate increase by Change Orders or change orders above was
US$6,000,000, Bechtel would be entitled to an adjustment of the Fixed Fee based
on the first US$5,000,000, but not on the subsequent US$1,000,000, however, this
amount will be added to additional Change Orders or change orders to achieve the
next US$5,000,000 threshold.

7.2.3 The Fixed Fee shall not be adjusted for any change due to increased costs
caused by escalation in the cost of labor, materials or equipment, estimating
errors, or higher than expected costs for labor, materials or equipment.

7.2.4 If (i) the Project is delayed for more than ninety (90) consecutive days
by a Force Majeure event, (ii) Company orders a suspension of all or a
significant portion of the Services and work for more than sixty
(60) consecutive days, or (iii) Company directs Bechtel and/or the Company
Contractors to significantly delay the progress of the Phase 2 Project, then
Bechtel shall be entitled to an increase in the Fixed Fee pursuant to
Section7.2.1.

7.2.5 Bechtel shall not be entitled to an increase in the Fixed Fee if the
circumstances of a change arise out of or relate to any Defective Services by
Bechtel, Bechtel Affiliates or Bechtel Subcontractors.

7.3 Request for Change Order. If Bechtel believes that it is entitled to a
Change Order adjusting the Fixed Fee under this Article 7, it shall so inform
Company in writing in the form of Attachment E, Form E-1, within thirty
(30) Days of the date that such entitlement first arises, providing a detailed
statement of all known and presumed facts upon which its claim is based,
including the character, duration and extent of such circumstance, the date
Bechtel first knew of the circumstance giving rise to such entitlement, any
activities impacted by such circumstance, a good faith estimate of the
adjustment of the Fixed Fee for which Bechtel believes it is entitled under this
Agreement and any other details or information that are expressly required under
this Agreement or reasonably required by Company. Failure to provide the notice
required by this Section shall operate as a final waiver of any right to request
an adjustment to the Fixed Fee.

7.3.1 Company shall respond to Bechtel’s written statement and request for a
Change Order within fourteen (14) Working Days of receipt, responding to
Bechtel’s statement as to the effects of the proposed Change Order.

 

17



--------------------------------------------------------------------------------

7.3.2 If the Parties agree on the terms of the proposed Change Order, the
Parties shall execute such Change Order, which shall be in the form of
Attachment E, and such Change Order shall become binding on the Parties, as part
of this Agreement.

7.3.3 If the Parties cannot agree on the proposed Change Order, Bechtel may seek
relief pursuant to Article 27. Pending resolution of such Dispute, Bechtel shall
continue to perform the Services without interruption, including (if directed by
Company) any Services which are the subject of the Dispute.

7.4 Change Orders Act as Accord and Satisfaction. Unless otherwise expressly
stated in the Change Order, Change Orders executed by the Parties pursuant to
this Article 7 shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in the Change Order and
shall be deemed to compensate Bechtel fully for such change. Accordingly, unless
otherwise expressly stated in such Change Order, Bechtel expressly waives and
releases any and all right to make a claim or demand or to take any action or
proceeding against Company for any other consequences arising out of, relating
to, or resulting from such change reflected in such Change Order, whether the
consequences result directly or indirectly from such change reflected in such
Change Order, including any claim or demand for any increase in the Fixed Fee.

7.5 Adjustment Only Through Change Order. Section 7.1 and Section 7.2 set forth
Bechtel’s exclusive rights to any increase in the Fixed Fee and are Bechtel’s
exclusive rights to a Change Order under this Agreement. No change in the
requirements of this Agreement, whether an addition to, deletion from,
suspension of or modification to this Agreement or the Phase 2 Project schedule,
including any Services or Company Contractor work, and no act of Company or
circumstance on the Project, including delay, acceleration, or otherwise, shall
be the basis for an increase in the Fixed Fee unless and until such addition,
deletion, suspension or modification has been authorized by a Change Order
executed and issued in accordance with and in strict compliance with the
requirements of this Article 7. An increase in the cost of the Company
Contractor work or the cost of the Services shall not entitle Bechtel to an
increase in the Fixed Fee unless such increase in cost meets all the
requirements of Section 7.1.

ARTICLE 8     MANNER AND TIMES OF PAYMENT

8.1 Payment of Recoverable Costs

8.1.1 Within the first five (5) Working Days of each month, Bechtel shall submit
to Company an electronic invoice for compensation that Bechtel estimates will be
due to Bechtel for Services to be performed in that month (“Concurrent Funding
Request”). With each Concurrent Funding Request after the first one, Bechtel
shall submit fully executed conditional lien waivers for itself and all Major
Bechtel Subcontractors performing Services on the Phase 2 Project in the form
set forth in Attachment I, Schedules I-1 and I-2, respectively. The submission
of such lien waivers shall be a condition precedent to payment from Company.

8.1.1.1 The amount of the Concurrent Funding Request for each month will be
equal to the sum of the estimated labor costs (consisting of actual hours spent
to-date for the month plus estimated hours to-go for the month) and other
Recoverable Costs expected to be due to

 

18



--------------------------------------------------------------------------------

Bechtel for the current calendar month, calculated in accordance with the
provisions of Attachment C. Company shall electronically transfer funds in U.S.
Dollars to an account designated by Bechtel on the 26th day of the month, or if
such day is not a Working Day, then on the first Working Day immediately
following the 26th day of the month.

8.1.1.2 As soon as practical after the close of each calendar month, Bechtel
shall submit to Company a reconciliation of the Recoverable Costs for such
month, which shall reflect the difference between the amount requested in the
Concurrent Funding Request for the Recoverable Costs for such month and the
actual value of the Recoverable Costs earned during such month, calculated in
accordance with the provisions of Attachment C (“Reconciliation of Cost”). The
monthly Reconciliation of Cost will contain a reconciliation of payments
received and compensation due for both the latest calendar month and
inception-to-date. Any adjustments necessary will be reflected on the next
Concurrent Funding Request submitted. The Reconciliation of Cost shall include
information and documents requested by Company.

8.1.1.3 Company shall have the right to audit Bechtel’s Reconciliation of Cost
in accordance with Article 10 and to dispute the amounts requested in a
Concurrent Funding Request or the amounts set forth in the Reconciliation of
Cost. Company shall have no obligation to pay amounts in dispute, pending
resolution of such dispute.

8.1.1.4 Without in any way relieving Bechtel of its obligations under this
Agreement or depriving Company of any other rights under this Agreement, Bechtel
agrees that it shall not seek payment of any amounts for Services performed
after one hundred eighty (180) days following the expiration of the Defect
Correction Period or resolution of all pending claims, whichever is later.

8.1.1.5 Company shall not be obligated to pay, and Bechtel shall not include a
request for payment or otherwise seek payment under this Agreement, for any
cost, expense, fee or profit related to the Phase 1 Facility or that is
otherwise part of the scope of work for the Phase 1 Facility or under the Phase
1 EPC Agreement.

8.1.1.6 On or after the Effective Date of this Agreement, Bechtel and Company
shall agree upon the rates for certain Recoverable Costs, which shall be
specified in a letter agreement.

8.2 Payment of Fixed Fee

Company shall pay Bechtel, by electronically transferring funds in U.S. Dollars,
the Fixed Fee in accordance with Attachment D “Fixed Fee” attached hereto and
incorporated by reference. The Fixed Fee shall be billed with the Concurrent
Funding Request.

8.3 Interest

In addition to any other rights Bechtel may have under this Agreement with
respect to amounts owed to Bechtel under this Agreement, if Company fails to pay
any undisputed amount owed to Bechtel for more than forty-give (45) days after
the date such amount is owed, such amounts shall

 

19



--------------------------------------------------------------------------------

accrue interest, starting on the forty-sixth (46th) day after such amount is
due, for each day such amount is not paid at the lesser of: (i) a simple per
annum interest rate equal to three percent (3%) above the prime lending rate
quoted to substantial and responsible commercial borrowers on ninety (90) day
loans by the Bank of America, N.T. & S.A., San Francisco, California, or
(ii) the maximum rate permitted by Applicable Law.

8.4 Final Waiver of Liens and Claims

The final invoice submitted by Bechtel to Company under this Agreement shall be
accompanied by fully executed final conditional lien and claim waivers from
Bechtel and all Major Bechtel Subcontractors that performed Services on the
Phase 2 Project, in the form set forth in Attachment I.

8.5 Payments Withheld. In addition to disputed amounts set forth in a Concurrent
Funding Request, Company may, in addition to any other rights under this
Agreement, withhold payment on an Concurrent Funding Request or a portion
thereof, in an amount and to such extent as may be reasonably necessary to
protect Company from loss due to:

8.5.1 Defective Services, unless Bechtel has, within fourteen (14) days of
written notice from Company, either (i) remedied such applicable Defective
Services or (ii) if such applicable Defective Services cannot be remedied by the
exercise of reasonable diligence within such fourteen (14) day period, provided
Company with a written plan, reasonably acceptable to Company, to remedy such
applicable Defective Services and commenced the remedy of such Defective
Services, provided that the amount withheld by Company shall be based on rates
comparable to those being charged by Bechtel hereunder;

8.5.2 liens or other encumbrances on all or a portion of the Phase 2 Site or the
Phase 2 Facility, which are filed by any Bechtel Subcontractor or officer,
director, employee or agent of any Bechtel Subcontractor or Bechtel, or any
other Person acting through or under any of them unless Bechtel has, within
fourteen (14) days of written notice from Company, taken any of the following
actions: (i) paid, satisfied or discharged the applicable liability,
(ii) removed the lien or other encumbrance, or (iii) provided Company with a
bank guarantee or bond reasonably satisfactory to Company and Lender in the
applicable amount;

8.5.3 any material breach by Bechtel of any term or provision of this Agreement,
unless Bechtel has, within fourteen (14) days of written notice from Company,
either (i) cured such breach or (ii) if such breach cannot be cured by the
exercise of reasonable diligence within such fourteen (14) day period, Bechtel
has commenced corrective action and is diligently exercising all commercially
practicable efforts to cure such breach;

8.5.4 the assessment of any fines or penalties against Company as a result of
Bechtel’s failure to comply with Applicable Law or Applicable Codes and
Standards, provided that such fines and penalties were not the result of
Company’s failure to secure necessary licenses, approvals or permits for which
Company was responsible under this Agreement;

8.5.5 amounts paid by Company to Bechtel in a preceding month incorrectly;

 

20



--------------------------------------------------------------------------------

8.5.6 any other costs or liabilities which Company has incurred for which
Bechtel is responsible under this Agreement.

Company shall pay Bechtel the amount withheld as soon as practicable, but in no
event later than fifteen (15) Working Days after Company’s receipt of an invoice
from Bechtel, if Bechtel, as appropriate, (i) pays, satisfies or discharges the
applicable liability and provides Company with reasonable evidence of such
payment, satisfaction or discharge, (ii) removes the lien or other encumbrance,
(iii) cures the breach in question, (iv) remedies the Defective Services in
question, or (v) provides Company with a bank guarantee or bond reasonably
satisfactory to Company and Lender in the amount of the withheld payment.

If Company withholds payment under this Section 8.5, it shall provide Bechtel
with written notice of such withholding, stating the amount being withheld and
the basis for such withholding, no later than the date on which payment would
otherwise be due.

8.6 Payment Error. If an error is made in connection with a payment, and such
payment is an overpayment, the Party receiving the payment in error shall
immediately refund the mistaken amount to the paying Party. Without limiting the
preceding sentence, and in addition to any other remedy available to Company
under this Agreement, if Company discovers that any amount paid by it to Bechtel
in a preceding month was incorrect, then Company may, at its sole discretion,
offset such amount against future payments, provided that Company notifies
Bechtel in writing of the amount of and the basis for such offset.

ARTICLE 9     TAXES

9.1 The term “taxes” means any and all applicable duties, imposts, taxes, fees,
licenses and other similar charges of every kind and all penalties or interest
thereon which may be assessed or levied on Bechtel or its employees or agents,
Bechtel Subcontractors, and their employees or agents, arising out of or in
connection with this Agreement, wherever levied or assessed. The term “taxes”
also includes any withholding taxes, which Company may be required to withhold
from any payments to Bechtel.

9.2 Bechtel shall be liable and responsible for the reporting, filing and
payment of any income, business, gross receipts, excise, payroll, unemployment,
medical, social or any other taxes, imposed directly or indirectly on Bechtel or
Bechtel Subcontractors, or their employees or agents, as a result of the
performance of the Services under this Agreement, and SHALL DEFEND, INDEMNIFY
AND HOLD COMPANY HARMLESS FROM ANY AND ALL CLAIMS, JUDGMENTS, LOSSES, EXPENSES
AND ANY COSTS RELATED THERETO (INCLUDING COURT COSTS AND ATTORNEYS’ FEES) FOR
ANY TAXES FOR WHICH BECHTEL IS RESPONSIBLE UNDER THIS AGREEMENT. Except as set
forth in Section 9.4 below, all applicable taxes and social charges, including
withholding taxes, for which Bechtel is liable under this Article 9,
Sections 9.2 or 9.3, are included in the rates and prices to be provided in the
letter agreement specified in Section 8.1.1.6, and Company shall have no
responsibility to separately reimburse Bechtel for any such taxes or social
charges.

9.3 Unless Bechtel provides evidence to substantiate that Company is not
required to withhold taxes from its payment to Bechtel, Company shall withhold
from sums otherwise due Bechtel under

 

21



--------------------------------------------------------------------------------

this Agreement any taxes or amounts required by Applicable Law to be withheld
and shall pay the same when due to the appropriate taxing Governmental
Instrumentalities. Company shall provide Bechtel with governmental receipts
evidencing payment of taxes withheld. Should Bechtel claim exemption from
withholding, Bechtel shall provide Company with all evidence as may be required
by Applicable Law to substantiate that Company is not required to withhold the
applicable amounts from payments to Bechtel. Taxes withheld pursuant to this
Section 9.3 shall be for Bechtel’s account only and Company shall have no
obligation to reimburse Bechtel for any such taxes withheld.

9.4 Invoiced compensation payable to Bechtel shall be exclusive of value added
taxes, and sales and use taxes, where applicable. Any such taxes shall be shown
separately on the Concurrent Funding Request and Cost Reconciliation, and
Company shall pay such amounts to Bechtel, in addition to the compensation
payable. Bechtel shall make all reasonable efforts to minimize its liability to
pay and to recover from Company any value added taxes or sales and use taxes,
which may be assessed on compensation or payments under this Agreement, and
Bechtel shall cooperate fully with Company in any reasonable and lawful effort
by Company to reduce or eliminate any such value added or sales and use taxes
for which Company is liable under this Agreement.

9.5 In the event that Bechtel purchases tangible personal property pursuant to
this Agreement that is ultimately incorporated into the Phase 2 Facility that,
at the time Bechtel’s use or purchase was subject to Louisiana sales and use
tax, and such Louisiana sales and use tax is recoverable by Company under the
Louisiana Enterprise Zone Incentive Program, Bechtel agrees to provide the
information required to Company’s auditor to allow Company’s auditor to recover
such Louisiana sales and use tax directly from the State of Louisiana Department
of Revenue.

ARTICLE 10     ACCOUNTING AND LIEN SUBORDINATION

10.1 Accounting

10.1.1 Bechtel shall keep full and detailed books, construction logs, records,
daily reports, schedules, accounts, payroll records, receipts, statements,
electronic files, correspondence and other pertinent documents as may be
necessary for proper performance of the Services and proper management under
this Agreement, including as required under Applicable Law or this Agreement,
and in any way relating to Recoverable Costs, Reconciliation of Cost, or this
Agreement. Bechtel shall maintain all such documents in accordance with GAAP and
shall retain all such documents, including all electronic copies and related
data, for a minimum period of two (2) years after Final Completion, or such
greater period of time as may be required under Applicable Law.

10.1.2 Upon reasonable notice, and at any time from the Effective Date to at
least two (2) years after Final Completion, Company shall have the right to
audit, or have audited by Company’s third party auditors, all such documents
listed above. When requested by Company, Bechtel shall provide Company or its
auditors with reasonable access to all such documents, and Bechtel’s personnel
shall cooperate with Company and such auditors to effectuate the audit or audits
hereunder. Company and its auditors shall have the right to copy all such
documents, including any electronic copies of such documents. Bechtel shall
include audit provisions

 

22



--------------------------------------------------------------------------------

identical to this Article in all Bechtel Subcontracts. Company’s audit rights
shall not extend to the internal composition of fixed rates or fixed
multipliers. All reasonable costs incurred by Bechtel in complying with an audit
request from Company shall be Recoverable Costs. Prior to conducting any audit
under this Section 10.1.2, Company’s third party auditors shall enter into a
confidentiality agreement with Bechtel with terms customary in the audit
industry for audits of this kind.

10.1.3 In addition, provided that Company has advised Bechtel of Company’s
requirements in advance, Bechtel shall organize its records and books of
accounts to segregate various costs and otherwise provide data required by
Company for investment, tax and related purposes. At Company’s request, such
Company-required records and books of accounts shall be delivered to Company at
Final Acceptance.

10.2 Lien Subordination. Bechtel will subordinate any mechanic’s and
materialmen’s liens or other claims or encumbrances that may be brought by
Bechtel against any or all of the Site or Phase 2 Project to any liens granted
in favor of Lender, whether such lien in favor of Lender is created, attached or
perfected prior to or after any such liens, claims or encumbrances, and shall
require Bechtel Subcontractors to similarly subordinate their lien, claim and
encumbrance rights. Nothing in this Section shall be construed as a limitation
on or waiver by Bechtel of any of its rights under Applicable Law to file a lien
or claim or otherwise encumber the Phase 2 Site or Phase 2 Project as security
for any undisputed payments owed to it by Company hereunder which are past due;
provided that such lien, claim or encumbrance shall be subordinate to any liens
granted in favor of Lenders.

ARTICLE 11     READY FOR HANDOVER AND FINAL ACCEPTANCE

11.1 Ready for Handover

11.1.1 When in Bechtel’s opinion a System is Ready for Handover, Bechtel shall
notify Company in writing using the Notice of RFH Form attached as Attachment P.
Company within ten (10) days of such notice shall in writing either accept the
System as Ready for Handover or give Bechtel written notice of unfinished
Services or deficiencies. Upon completion of such specified unfinished Services
with regard to a System and correction of all specified deficiencies, Bechtel
shall so advise Company in writing and Company within ten (10) days of the date
of such notice shall in writing either accept the System as Ready for Handover
or give Bechtel notice of the failure to so complete the specified unfinished
Services or correct the specified deficiencies. In the latter instance, the
foregoing procedure with respect to such specified unfinished Services and
specified deficiencies shall be repeated. Company’s use of any portion of the
System or Company’s failure to respond to Bechtel’s notice given hereunder shall
not be deemed to constitute acceptance or agreement that the System is Ready for
Handover.

11.1.2 After Ready for Handover for a System, Company shall be responsible for
the testing, commissioning, start-up, operation and maintenance of the System.

11.2 Punchlist. Whenever a System is Ready for Handover, Bechtel shall submit to
Company for Company’s review a Punchlist for that System. Bechtel shall
thereafter modify the Punchlist as

 

23



--------------------------------------------------------------------------------

directed by Company, and the Parties shall then mutually agree upon the
Punchlist for such System. Bechtel shall update such Punchlist as appropriate as
additional Services and work are performed with respect to such System. At the
same time that it gives Company notice that the requirements for Provisional
Acceptance (BOP), Provisional Acceptance (Tank S-104), or Provisional Acceptance
(Tank S-105), have been met pursuant to Section 11.3, 11.4, or 11.5, as
applicable, Bechtel shall also submit to Company for Company’s review an updated
Punchlist for all Systems. Bechtel shall thereafter modify such updated
Punchlist as directed by Company, and the Parties shall then mutually agree upon
the final Punchlist for all Systems. Bechtel shall not have any obligation to
perform Company Contractor’s Punchlist work.

11.3 Provisional Acceptance (BOP). When all the requirements for Provisional
Acceptance (BOP) have been met, Bechtel shall so notify Company in writing using
the Notice of Provisional Acceptance Form attached hereto as Attachment N.
Within thirty (30) days of the date of such notice, Company shall give Bechtel
written notice of Company’s Provisional Acceptance (BOP) of the Balance of
Plant, or will advise Bechtel in writing of any Services remaining to be
performed by Bechtel and any work remaining to be performed by Company
Contractors, related to the Balance of Plant, other than Services or work of a
Punchlist nature. Upon completion of such Services and the completion of such
work by Company Contractors, Bechtel shall so notify Company in writing. Within
ten (10) days of the date of such notice, Company shall in writing give Bechtel
notice of Company’s Provisional Acceptance (BOP) of the Balance of Plant, or
written notice of any Services remaining to be performed by Bechtel and any work
remaining to be performed by Company Contractors, related to the Balance of
Plant. In the latter instance, the foregoing procedure with respect to such
specified unfinished Services and work will be repeated. Company’s use of the
Phase 2 Project shall not constitute Provisional Acceptance (BOP). If Company
fails to give the required notice within the specified period above, provided
that Bechtel gave notice of Provisional Acceptance (BOP) on the required Notice
of Provisional Acceptance Form, and provided further that Bechtel has reasonably
complied with the requirements for achieving Provisional Acceptance (BOP), as
defined herein, then Bechtel shall be deemed to have achieved Provisional
Acceptance (BOP), but only as between Bechtel and Company, and not with respect
to any Company Contractor. Such Provisional Acceptance (BOP) shall not relieve
Bechtel of any obligations surviving Provisional Acceptance (BOP), Final
Acceptance or of any Defective Services.

11.4 Provisional Acceptance (Tank S-104). When all the requirements for
Provisional Acceptance (Tank S-104) have been met, Bechtel shall so notify
Company in writing using the Notice of Provisional Acceptance Form attached
hereto as Attachment N. Within thirty (30) days of the date of such notice,
Company shall give Bechtel written notice of Company’s Provisional Acceptance
(Tank S-104) of Tank S-104, or will advise Bechtel in writing of any Services
remaining to be performed by Bechtel and any work remaining to be performed by
Company Contractors, related to Tank S-104, other than Services or work of a
Punchlist nature. Upon completion of such Services and the completion of such
work by Company Contractors, Bechtel shall so notify Company in writing using
the Notice of Provisional Acceptance Form attached hereto as Attachment N.
Within ten (10) days of the date of such notice, Company shall in writing give
Bechtel notice of Company’s Provisional Acceptance (Tank S-104) of Tank S-104,
or written notice of any Services remaining to be performed by Bechtel and any
work remaining to be performed by Company Contractors, related to Tank S-104. In
the latter instance, the foregoing procedure with respect to such specified
unfinished Services and work will be repeated. Company’s

 

24



--------------------------------------------------------------------------------

use of the Phase 2 Project shall not constitute Provisional Acceptance (Tank
S-104). If Company fails to give the required notice within the specified period
above, provided that Bechtel gave notice of Provisional Acceptance (Tank S-104)
on the required Notice of Provisional Acceptance Form, and provided further that
Bechtel has reasonably complied with the requirements for achieving Provisional
Acceptance (Tank S-104), as defined herein, then Bechtel shall be deemed to have
achieved Provisional Acceptance (Tank S-104), but only as between Bechtel and
Company, and not with respect to any Company Contractor. Such Provisional
Acceptance (Tank S-104) shall not relieve Bechtel of any obligations surviving
Provisional Acceptance (Tank S-104), Final Acceptance or of any Defective
Services.

11.5 Provisional Acceptance (Tank S-105). When all the requirements for
Provisional Acceptance (Tank S-105) have been met, Bechtel shall so notify
Company in writing using the Notice of Provisional Acceptance Form attached
hereto as Attachment N. Within thirty (30) days of the date of such notice,
Company shall give Bechtel written notice of Company’s Provisional Acceptance
(Tank S-105) of Tank S-105, or will advise Bechtel in writing of any Services
remaining to be performed by Bechtel and any work remaining to be performed by
Company Contractors, related to Tank S-105, other than Services or work of a
Punchlist nature. Upon completion of such Services and the completion of such
work by Company Contractors, Bechtel shall so notify Company in writing using
the Notice of Provisional Acceptance Form attached hereto as Attachment N.
Within ten (10) days of the date of such notice, Company shall in writing give
Bechtel notice of Company’s Provisional Acceptance (Tank S-105) of Tank S-105,
or written notice of any Services remaining to be performed by Bechtel and any
work remaining to be performed by Company Contractors, related to Tank S-105. In
the latter instance, the foregoing procedure with respect to such specified
unfinished Services and work will be repeated. Company’s use of the Phase 2
Project shall not constitute Provisional Acceptance (Tank S-105). If Company
fails to give the required notice within the specified period above, provided
that Bechtel gave notice of Provisional Acceptance (Tank S-105) on the required
Notice of Provisional Acceptance Form, and provided further that Bechtel has
reasonably complied with the requirements for achieving Provisional Acceptance
(Tank S-105), as defined herein, then Bechtel shall be deemed to have achieved
Provisional Acceptance (Tank S-105), but only as between Bechtel and Company,
and not with respect to any Company Contractor. Such Provisional Acceptance
(Tank S-105) shall not relieve Bechtel of any obligations surviving Provisional
Acceptance (Tank S-105), Final Acceptance or of any Defective Services.

11.6 Final Acceptance. After Provisional Acceptance (BOP), Provisional
Acceptance (Tank S-104), and Provisional Acceptance (Tank S-105), Bechtel shall
ensure that all items on the Punchlist are completed unless Company in writing
excuses the completion of certain Punchlist items. Once all items on the
Punchlist have been completed or excused in writing by Company, Bechtel shall
give notice to Company, on the Notice of Final Acceptance Form attached hereto
as Attachment O, that all the requirements for Final Acceptance have been met.
Within thirty (30) days of the date of such notice, Company shall give Bechtel
written notice of Company’s Final Acceptance of the Phase 2 Project, or will
advise Bechtel in writing of any Services remaining to be performed by Bechtel
and any work remaining to be performed by Company Contractors. Upon completion
of such Services and the completion of such work by Company Contractors, Bechtel
shall so notify Company in writing, using the Notice of Final Acceptance Form
attached hereto as Attachment O. Within ten (10) days of the date of such
notice, Company shall in writing give Bechtel notice of

 

25



--------------------------------------------------------------------------------

Company’s Final Acceptance or written notice of any Services remaining to be
performed by Bechtel and any work remaining to be performed by Company
Contractors. In the latter instance, the foregoing procedure with respect to
such specified unfinished Services and work will be repeated. Company’s use of
the Phase 2 Project shall not constitute Final Acceptance of the Phase 2
Project. If Company fails to give the required notice within the specified
period above, provided that Bechtel gave notice of Final Acceptance on the
required Notice of Final Acceptance Form, and provided further that Bechtel has
reasonably complied with the requirements for achieving Final Acceptance, as
defined herein, then Bechtel shall be deemed to have achieved Final Acceptance,
but only as between Bechtel and Company, and not with respect to any Company
Contractor. Final Acceptance shall not relieve Bechtel of any obligations
surviving Final Acceptance or of any Defective Services. Bechtel shall not be
required to perform any further Services other than the Services specified in
Section 13.1.2 after Final Acceptance, except that Company may request
Construction Management Services limited to management of warranty or remedial
work by Company Contractors after Final Acceptance.

For the purpose of this Section 11.6, failure by a Company Contractor to
complete items on its Punchlist or obtain conditional or unconditional lien and
claim waivers from any Company Contractor despite Bechtel’s best efforts to
enforce the terms of the Company Contracts, short of arbitration or litigation,
shall excuse Bechtel from the completion of such Punchlist items or obtaining
such lien and claim waivers, and shall not be a basis for Company to deny or
object to Final Acceptance of Bechtel’s performance under this Agreement.

ARTICLE 12     INDEMNITY

12.1 General Indemnification. In addition to its indemnification, defense and
hold harmless obligations contained elsewhere in this Agreement, Bechtel shall
indemnify, hold harmless and defend the Company Group from any and all damages,
losses, costs and expenses (including all reasonable attorneys’ fees and
litigation or arbitration expenses) to the extent that such damages, losses,
costs and expenses result from any of the following:

12.1.1 FAILURE OF BECHTEL OR ITS SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW,
BUT ONLY TO THE EXTENT OF ANY FINES AND PENALTIES IMPOSED ON COMPANY RESULTING
FROM BECHTEL’S FAILURE TO (I) COMPLY WITH APPLICABLE LAW OR (II) SECURE FROM
GOVERNMENTAL INSTRUMENTALITIES THE PERMITS AND APPROVALS REQUIRED UNDER THIS
AGREEMENT TO BE OBTAINED BY BECHTEL FOR THE CONSTRUCTION OF THE PHASE 2 PROJECT;

12.1.2 ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES SUFFERED BY A THIRD PARTY
AND RESULTING FROM ACTUAL OR ASSERTED VIOLATION OR INFRINGEMENT OF ANY DOMESTIC
OR FOREIGN PATENTS, COPYRIGHTS OR TRADEMARKS OR OTHER INTELLECTUAL PROPERTY
OWNED BY A THIRD PARTY TO THE EXTENT THAT SUCH VIOLATION OR INFRINGEMENT RESULTS
FROM PERFORMANCE OF THE SERVICES BY BECHTEL OR ANY OF ITS SUBCONTRACTORS OR ANY
IMPROPER USE OF THIRD PARTY CONFIDENTIAL INFORMATION OR OTHER THIRD PARTY
PROPRIETARY RIGHTS THAT MAY BE ATTRIBUTABLE TO BECHTEL OR ANY OF ITS
SUBCONTRACTORS IN CONNECTION WITH THE SERVICES; PROVIDED, HOWEVER, THE FOREGOING
INDEMNITY OBLIGATION SHALL NOT APPLY TO ANY PARTICULAR MANUFACTURER’S EQUIPMENT
OR PROCESS SPECIFICALLY MANDATED IN WRITING BY COMPANY TO BE USED ON THE PHASE 2
FACILITY, BUT

 

26



--------------------------------------------------------------------------------

ONLY IF BECHTEL GIVES WRITTEN NOTICE TO COMPANY ACKNOWLEDGING RECEIPT OF SUCH
MANDATORY REQUIREMENT WITHIN THE LATER OF (I) THIRTY (30) DAYS AFTER THE DATE ON
WHICH COMPANY MANDATES SUCH EQUIPMENT OR PROCESS OR (II) THIRTY (30) DAYS AFTER
THE EFFECTIVE DATE. NOTWITHSTANDING THE FOREGOING, COMPANY’S DIRECTION TO
BECHTEL TO USE ON THE PHASE 2 PROJECT ENGINEERING, DESIGNS, EQUIPMENT, MATERIALS
OR PROCESSES USED ON THE PHASE 1 PROJECT, IN THE SAME MANNER AS ON THE PHASE 1
PROJECT, SHALL NOT RELIEVE BECHTEL OF ITS INDEMNITY OBLIGATIONS UNDER THIS
SECTION UNLESS BECHTEL GIVES COMPANY NOTICE IN WRITING THAT THE RIGHTS GRANTED
WITH RESPECT TO THE PHASE 1 PROJECT DO NOT PERMIT USE ON THE PHASE 2 PROJECT AND
THAT AN ADDITIONAL ROYALTY IS OWED FOR USE ON THE PHASE 2 PROJECT, AND COMPANY
FAILS TO PAY SUCH ROYALTY WHEN INVOICED TO COMPANY BY BECHTEL;

12.1.3 CONTAMINATION OR POLLUTION SUFFERED BY A THIRD PARTY TO THE EXTENT
RESULTING FROM BECHTEL’S OR ANY BECHTEL SUBCONTRACTOR’S USE, HANDLING OR
DISPOSAL OF HAZARDOUS MATERIALS BROUGHT ON THE SITE BY BECHTEL OR ANY
SUBCONTRACTOR;

12.1.4 FAILURE BY BECHTEL OR ANY OF ITS SUBCONTRACTORS TO PAY TAXES FOR WHICH
SUCH PERSON IS LIABLE;

12.1.5 FAILURE OF BECHTEL TO MAKE PAYMENTS TO ANY OF ITS SUBCONTRACTOR IN
ACCORDANCE WITH THE RESPECTIVE SUBCONTRACT, BUT NOT EXTENDING TO ANY SETTLEMENT
PAYMENT MADE BY COMPANY TO ANY BECHTEL SUBCONTRACTOR AGAINST WHICH BECHTEL HAS
PENDING OR PROSPECTIVE CLAIMS, UNLESS SUCH SETTLEMENT IS MADE WITH BECHTEL’S
CONSENT, EXCEPT AFTER ASSUMPTION OF SUCH BECHTEL SUBCONTRACT BY COMPANY IN
ACCORDANCE WITH ARTICLE 20; OR

12.1.6 PERSONAL INJURY TO OR DEATH OF ANY PERSON (OTHER THAN EMPLOYEES OF ANY
MEMBER OF THE BECHTEL GROUP, THE COMPANY GROUP, COMPANY CONTRACTOR OR ANY
BECHTEL SUBCONTRACTOR, OR THE EMPLOYEES OF ANY LNG TANKER), AND DAMAGE TO OR
DESTRUCTION OF PROPERTY OF THIRD PARTIES (OTHER THAN PROPERTY OF THE OWNERS OF
LNG TANKERS OR COMPANY CONTRACTOR) TO THE EXTENT ARISING OUT OF OR RESULTING
FROM THE NEGLIGENCE IN CONNECTION WITH THE SERVICES OF ANY MEMBER OF THE BECHTEL
GROUP OR ANY BECHTEL SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY
THEM. NOTWITHSTANDING THE FOREGOING, BECHTEL SHALL HAVE NO OBLIGATION TO DEFEND,
INDEMNIFY AND HOLD COMPANY GROUP HARMLESS FOR ANY CLAIMS, CAUSES OF ACTION,
ALLEGATION AND ASSERTIONS TO THE EXTENT THAT COMPANY HAS INDEMNIFICATION
OBLIGATIONS TO BECHTEL GROUP PURSUANT TO SECTION 12.7.

12.1.7 PERSONAL INJURY TO OR DEATH OF ANY EMPLOYEE, OFFICER OR DIRECTOR OF
COMPANY CONTRACTORS OR ANY OF THEIR SUBCONTRACTORS, AND DAMAGE TO OR DESTRUCTION
OF PROPERTY OF COMPANY CONTRACTORS OR ANY OF THEIR SUBCONTRACTORS TO THE EXTENT
ARISING OUT OF OR RESULTING FROM THE NEGLIGENCE IN CONNECTION WITH THE SERVICES
OF ANY MEMBER OF THE BECHTEL GROUP OR ANY BECHTEL SUBCONTRACTOR OR ANYONE
DIRECTLY OR INDIRECTLY EMPLOYED BY THEM, PROVIDED HOWEVER THAT THIS OBLIGATION
TO DEFEND, INDEMNIFY AND HOLD COMPANY HARMLESS SHALL BE LIMITED TO THE PROCEEDS
OF APPLICABLE INSURANCE SPECIFIED IN ATTACHMENT F “INSURANCE REQUIREMENTS.”

 

27



--------------------------------------------------------------------------------

12.2 Injuries to Bechtel’s Employees and Damage to Bechtel’s Property.
Notwithstanding the provisions of Section 12.1.6, and except as otherwise
provided in Article 15, Bechtel shall defend, indemnify and hold harmless the
Company Group from and against all damages, losses, costs and expenses
(including all reasonable attorneys’ fees, and litigation or arbitration
expenses) arising out of or resulting from or related to (i) injury to or death
of employees, officers or directors of any member of the Bechtel Group or any
Bechtel Subcontractor or (ii) damage to or destruction of property of any member
of the Bechtel Group or any Bechtel Subcontractor occurring in connection with
the Services or the Phase 2 Project, regardless of the cause of such injury,
death, damage or destruction, including the sole or joint negligence, breach of
contract or other basis of liability of any member of the Company Group.

12.3 Injuries to Company’s Employees and Damage to Company’s Property. Except as
otherwise provided in Section 15.1, Company shall defend, indemnify and hold
harmless the Bechtel Group and Bechtel Subcontractors from and against all
damages, losses, costs and expenses (including all reasonable attorneys’ fees,
and litigation or arbitration expenses) resulting from or related to (i) injury
to or death of any member of the Company Group or (ii) damage to or destruction
of property of Company Group (excluding the Phase 1 Facility until “Substantial
Completion” of the Phase 1 Facility, as defined in the Phase 1 EPC Agreement, or
excluding the Phase 1 Facility until Company takes care, custody and control of
the Phase 1 Facility, whichever occurs first) occurring in connection with the
Phase 2 Project, regardless of the cause of such injury, death, damage or
destruction, including the sole or joint negligence, breach of contract or other
basis of liability of any member of the Bechtel Group or Bechtel Subcontractors.

12.4 Patent and Copyright Indemnification Procedure. In the event that any
violation or infringement for which Bechtel is responsible to indemnify the
Company Group as set forth in Section 12.1.2 results in any suit, claim,
temporary restraining order or preliminary injunction Bechtel shall, in addition
to its obligations under Section 12.1.2, make every reasonable effort, by giving
a satisfactory bond or otherwise, to secure the suspension of the injunction or
restraining order. If, in any such suit or claim, the Phase 2 Project, the Phase
2 Facility, or any part, combination or process thereof, is held to constitute
an infringement and its use is preliminarily or permanently enjoined, Bechtel
shall promptly make every reasonable effort to secure for Company a license, at
no cost to Company, authorizing continued use of the infringing Services or
portion of the Phase 2 Facility. If Bechtel is unable to secure such a license
within a reasonable time, Bechtel shall, at its own expense and without
impairing performance requirements, either re-perform the affected Services and
replace the affected portions of the Phase 2 Facility, in whole or part, with
non-infringing components or parts or modify the same so that they become
non-infringing.

12.5 Lien Indemnification. Should Bechtel or any Bechtel Subcontractor or any
other Person acting through or under any of them file a lien or other
encumbrance against all or any portion of the Phase 2 Project, the Site or the
Phase 2 Facility, Bechtel shall, at its sole cost and expense, remove or
discharge, by payment, bond or otherwise, such lien or encumbrance within
twenty-one (21) days of Bechtel’s receipt of written notice from Company
notifying Bechtel of such lien or encumbrance; provided that Company shall have
made payment of all amounts properly due and owing to Bechtel under this
Agreement, other than amounts disputed in accordance with Section 8.1.1.3,
provided that the amounts being withheld are not the basis of the lien or
encumbrance. If Bechtel fails to remove or discharge any such lien or
encumbrance within such twenty-one (21) Day period in

 

28



--------------------------------------------------------------------------------

circumstances where Company has made payment of all amounts properly due and
owing to Bechtel under this Agreement, other than amounts disputed in accordance
with Section 8.1.1.3, provided that the amounts being withheld are not the basis
of the lien or encumbrance, then Company may, in its sole discretion and in
addition to any other rights that it has under this Agreement, remove or
discharge such lien and encumbrance using whatever means that Company, in its
sole discretion, deems appropriate, including the payment of settlement amounts
that it determines in its sole discretion as being necessary to remove or
discharge such lien or encumbrance. In such circumstance, Bechtel shall be
liable to Company for all damages, costs, losses and expenses (including all
reasonable attorneys’ fees, consultant fees and arbitration expenses, and
settlement payments) incurred by Company arising out of or relating to such
removal or discharge. All such damages, costs, losses and expenses shall be paid
by Bechtel no later than thirty (30) Days after receipt of each invoice from
Company.

12.6 Company’s Failure to Comply with Applicable Law. Company shall defend,
indemnify and hold harmless the Bechtel Group from any and all damages, losses,
costs and expenses (including all reasonable attorneys’ fees and litigation or
arbitration expenses) arising out of or resulting from the failure of any member
of Company Group to comply with Applicable Law, but only to the extent of any
fines and penalties imposed on Bechtel resulting from Company’s failure to
(i) comply with Applicable Law or (ii) secure from Governmental
Instrumentalities the Permits and approvals required under this Agreement to be
obtained by Company for the construction of the Phase 2 Project.

12.7 Landowner Claims. Subject to Bechtel’s indemnification obligations set
forth in Sections 12.1.1 and 12.1.3, Company shall defend, indemnify and hold
harmless the Bechtel Group from and against any and all damages, losses, costs
and expenses (including all reasonable attorneys’ fees, and litigation or
arbitration expenses) arising out of or resulting from claims occurring in
connection with the Services and the Phase 2 Project and brought by any
Landowner on whose land, right of way or easement Bechtel or any of its
Subcontractors are performing the Services, including any claim from such
Landowner related to damage to or destruction of property. Such indemnity shall
apply regardless of the cause of such damages, losses, costs and expenses,
including negligence, breach of contract or other basis of liability of any
member of the Bechtel Group or any Subcontractor.

12.8 Legal Defense. Not later than fifteen (15) days after receipt of written
notice from the Indemnified Party to the Indemnifying Party of any claims,
demands, actions or causes of action asserted against such Indemnified Party for
which the Indemnifying Party has indemnification, defense and hold harmless
obligations under this Agreement, whether such claim, demand, action or cause of
action is asserted in a legal, judicial, arbitral or administrative proceeding
or action or by notice without institution of such legal, judicial, arbitral or
administrative proceeding or action, the Indemnifying Party shall affirm in
writing by notice to such Indemnified Party that the Indemnifying Party will
indemnify, defend and hold harmless such Indemnified Party and shall, at the
Indemnifying Party’s own cost and expense, assume on behalf of the Indemnified
Party and conduct with due diligence and in good faith the defense thereof with
counsel selected by the Indemnifying Party and reasonably satisfactory to such
Indemnified Party; provided, however, that such Indemnified Party shall have the
right to be represented therein by advisory counsel of its own selection, and at
its own expense; and provided further that if the defendants in any such action
or

 

29



--------------------------------------------------------------------------------

proceeding include the Indemnifying Party and an Indemnified Party and the
Indemnified Party shall have reasonably concluded that there may be legal
defenses available to it which are different from or additional to, or
inconsistent with, those available to the Indemnifying Party, such Indemnified
Party shall have the right to select up to one separate counsel to participate
in the defense of such action or proceeding on its own behalf at the reasonable
expense of the Indemnifying Party. In the event of the failure of the
Indemnifying Party to perform fully in accordance with the defense obligations
under this Section 12.8, such Indemnified Party may, at its option, and without
relieving the Indemnifying Party of its obligations hereunder, so perform, but
all damages, costs and expenses (including all reasonable attorneys’ fees, and
litigation or arbitration expenses, settlement payments and judgments) so
incurred by such Indemnified Party in that event shall be reimbursed by the
Indemnifying Party to such Indemnified Party, together with interest on same
from the date any such cost and expense was paid by such Indemnified Party until
reimbursed by the Indemnifying Party at the interest rate set forth in
Section 8.3 of this Agreement.

12.9 Enforceability.

12.9.1 EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 12.2 AND 12.3, THE INDEMNITY,
DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL INJURY OR DEATH OR PROPERTY
DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF WHETHER THE INDEMNIFIED
PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR PASSIVELY), IT BEING
AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’ RESPECTIVE LIABILITY OR
RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND EXPENSES UNDER THIS
ARTICLE 12 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES OF COMPARATIVE
NEGLIGENCE.

12.9.2 COMPANY AND BECHTEL AGREE THAT THE LOUISIANA OILFIELD ANTI-INDEMNITY ACT,
LA. REV. STAT. § 9:2780, ET. SEQ., IS INAPPLICABLE TO THIS AGREEMENT AND THE
PERFORMANCE OF THE SERVICES. APPLICATION OF THESE CODE SECTIONS TO THIS
AGREEMENT WOULD BE CONTRARY TO THE INTENT OF THE PARTIES, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY CONTENTION THAT THESE CODES SECTIONS ARE APPLICABLE TO
THIS AGREEMENT OR THE SERVICES. IN ADDITION, IT IS THE INTENT OF THE PARTIES IN
THE EVENT THAT THE AFOREMENTIONED ACT WERE TO APPLY THAT EACH PARTY SHALL
PROVIDE INSURANCE TO COVER THE LOSSES CONTEMPLATED BY SUCH CODE SECTIONS AND
ASSUMED BY EACH SUCH PARTY UNDER THE INDEMNIFICATION PROVISIONS OF THIS
AGREEMENT, AND BECHTEL AGREES THAT THE FIXED FEE (AS MAY BE ADJUSTED BY CHANGE
ORDER IN ACCORDANCE WITH ARTICLE 7) COMPENSATES BECHTEL FOR THE COST OF PREMIUMS
FOR THE INSURANCE PROVIDED BY IT UNDER THIS AGREEMENT. THE PARTIES AGREE THAT
EACH PARTY’S AGREEMENT TO SUPPORT THEIR INDEMNIFICATION OBLIGATIONS BY INSURANCE
SHALL IN NO RESPECT IMPAIR THEIR INDEMNIFICATION OBLIGATIONS.

12.9.3 IN THE EVENT THAT ANY INDEMNITY PROVISIONS IN THIS AGREEMENT ARE CONTRARY
TO THE LAW GOVERNING THIS AGREEMENT, THEN THE INDEMNITY OBLIGATIONS APPLICABLE
HEREUNDER SHALL BE APPLIED TO THE MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW.

12.10 Risk of Loss. Bechtel shall have no liability for loss of or damage to the
Phase 2 Project, and Company releases Bechtel Group from any and all liability
for damage to or destruction of the

 

30



--------------------------------------------------------------------------------

Phase 2 Project. Company shall defend, indemnify and hold harmless Bechtel Group
and Bechtel Subcontractors from any and all damages, losses, costs and expenses
(including all reasonable attorneys’ fees and litigation expenses) arising out
of resulting from damage to or destruction of Phase 2 Project that are asserted
or claimed by Company Contractors, their insurers or subcontractors, regardless
of the cause of such damage or destruction, including the sole or joint
negligence or other basis of liability of any member of Bechtel Group or Bechtel
Subcontractors, but only to the extent of receipt by Company of insurance
proceeds. Notwithstanding anything to the contrary, in no event shall this
Section 12.10 be construed as limiting in any way Bechtel’s responsibilities
under Article 13.

12.11 LNG Tanker Release. Company shall endeavor to obtain a release of Bechtel
Group and Company Group from the owner of any LNG tanker and related LNG cargo
from any and all damages, losses, costs and expenses arising out of or resulting
from claims for damage to or destruction of an LNG tanker and loss of the
related LNG cargo or personal injury or death of any employee, officer or
director employed by the company operating, owning or leasing such LNG tanker or
owning the related LNG cargo in connection with the delivery of LNG of any LNG
tanker to the Phase 2 Project where such damage, destruction, loss, injury or
death occurs prior to Final Acceptance. Company shall endeavor to obtain a
release which shall apply regardless of the cause of such damage, destruction,
injury or death, including the sole or joint negligence, breach of contract or
other basis of liability of any member of the Bechtel Group and any member of
the Company Group. If Company is unable to obtain such release, Company shall
add Bechtel as an additional insured to Company’s marine terminal liability
insurance policy that Company procures after substantial completion of the Phase
1 Facility; such coverage as an additional insured shall not extend beyond the
expiration of the last Defect Correction Period during which Bechtel is
performing Services on the Phase 2 Project.

ARTICLE 13     WARRANTIES AND LIMITATIONS OF LIABILITY

13.1 Warranties.

13.1.1 Bechtel warrants that:

13.1.1.1 all materials, supplies and equipment (and each component thereof)
furnished by Bechtel or its Subcontractors shall be new (unless otherwise
specified) and of good quality;

13.1.1.2 the Services shall be in accordance with all of the requirements of
this Agreement, including in accordance with GECMP, Applicable Law and
Applicable Codes and Standards; and

13.1.1.3 all equipment, materials and supplies furnished by Bechtel or its
Subcontractors to be incorporated into the Phase 2 Project shall be free from
encumbrances to title, as set forth in greater detail in Article 18.

 

31



--------------------------------------------------------------------------------

The warranties set forth in this Section 13.1.1 are individually referred to as
a “Warranty” or collectively as the “Warranties.” Any Services, or component
thereof, that is not in conformity with any Warranty is “Defective” or a
“Defect.”

13.1.2 Provided Company has notified Bechtel in writing, within a reasonable
time after Company’s discovery of a Defect in the Services at any time during
the performance of the Services and within eighteen (18) months after
Provisional Acceptance (BOP) with respect to the Balance of Plant, and within
eighteen (18) months after Provisional Acceptance (Tank S-104) with respect to
Tank S-104, and within eighteen (18) months after Provisional Acceptance (Tank
S-105) with respect to Tank S-105 (each such period during the performance of
the Services and for eighteen (18) months after the respective Provisional
Acceptance hereinafter called “Defect Correction Period”), stating with
reasonable specificity the reasons Company believes such Services are Defective,
Bechtel shall promptly correct (by repair, replacement, re-performance or
otherwise) such Defective Services and perform any other Services, including
construction and management Services, necessary to correct such Defective
Services (“Corrective Services”). Notwithstanding the foregoing, the Defect
Correction Period for each of the respective Provisional Acceptances for BOP,
Tank S-104 and Tank S-105 shall not extend beyond thirty (30) months from the
date for each of the respective Provisional Acceptances. Bechtel shall be
reimbursed as a Recoverable Cost, as determined in accordance with this
Agreement, for performing Corrective Services, including the cost of field
labor, field supervision, materials and equipment, provided that in no case
shall Bechtel be entitled to payment for any costs associated with design;
engineering; construction management; or for the costs of field personnel above
a rank of general foreman or greater. Bechtel shall not be entitled to any
increase in the Fixed Fee or to the payment of any other fee in connection with
the performance of Corrective Services.

13.1.3 Company shall give Bechtel reasonable access to the Phase 2 Facility
sufficient to perform the Corrective Services, so long as such access does not
unreasonably interfere with the operation of the Facility and subject to any
reasonable security or safety requirements of Company.

13.1.4 If Bechtel fails to commence the Corrective Services within a reasonable
period of time not to exceed twenty (20) Working Days after notice by Company,
or does not complete the Correct Services promptly (and provided that Company
provides Bechtel with access to the Phase 2 Facility in accordance with this
Article), then Company, upon providing prior written notice to Bechtel, may
perform such Corrective Services, and Bechtel shall be liable to Company for the
reasonable costs incurred by Company in connection with performing such
Corrective Services, which costs shall be at rates comparable to those charged
by Bechtel, and Bechtel shall pay Company, within twenty (20) days after receipt
of written notice from Company, an amount equal to such costs (or, at Company’s
sole discretion, Company may withhold amounts owed to Bechtel in accordance with
this Agreement). To the extent that any Corrective Services are performed by or
on behalf of Company, Bechtel’s obligations with respect to such Defective
Services that are corrected by or on behalf of Company shall be relieved, with
the exception of Bechtel’s obligations to pay Company the reasonable costs
incurred by Company in connection with performing such Corrective Services.

 

32



--------------------------------------------------------------------------------

13.1.5 Notwithstanding anything contained in this Section 13.1, Bechtel shall
have no liability to Company for any defective services to the extent such
defect was caused by:

13.1.5.1 improper repairs or alterations, misuse, neglect or accident by
Company;

13.1.5.2 operation, maintenance or use of the Phase 2 Project or any component
thereof in a manner not in compliance with a material requirement of operation
and maintenance manuals delivered by Bechtel or Company Contractors to Company;

13.1.5.3 defects in the materials, equipment and supplies supplied by Company
Contractors;

13.1.5.4 defects, errors or omissions in the work or services performed by
Company Contractors;

13.1.5.5 normal wear and tear;

13.1.5.6 normal corrosion; or

13.1.5.7 an event of Force Majeure.

13.1.6 Bechtel shall, without additional cost to Company, obtain from any of
Bechtel’s Affiliates that are Subcontractors on the Phase 2 Project, and shall
make reasonable efforts to obtain from all other Bechtel Subcontractors on the
Phase 2 Project, warranties that meet or exceed the requirements of this
Agreement; provided, however, Bechtel shall not in any way be relieved of its
responsibilities and liability to Company under this Agreement, regardless of
whether such Bechtel Subcontractor warranties meet the requirements of this
Agreement, as Bechtel shall be fully responsible and liable to Company for its
Warranty and Corrective Services obligations and liability under this Agreement
for all Services. Bechtel shall assign such warranties to Company upon Final
Acceptance. This Section 13.1.6 shall not in any way be construed to limit
Bechtel’s liability under this Agreement for the Services or its obligation to
enforce warranties from Bechtel Subcontractors.

13.1.7 The warranty on equipment, materials and supplies procured and
incorporated into the Phase 2 Project by Bechtel and its Subcontractors shall be
limited to assignment of such vendor and manufacturer warranties provided to
Bechtel and its Subcontractors to Company; provided that during the Defect
Correction Period, Bechtel shall perform Services to assist Company in enforcing
such vendor and manufacturer warranties at Recoverable Costs; and provided
further that if equipment, materials or supplies fail to perform because of
Defective engineering by Bechtel, including Defective specifications with
respect to such equipment, materials or supplies, then Bechtel shall perform
Corrective Services with respect to such equipment, materials and supplies.

13.1.8 Bechtel does not warrant the services and work performed by Company
Contractors.

 

33



--------------------------------------------------------------------------------

13.1.9 With respect to any Corrective Services performed by Bechtel, the Defect
Correction Period for such Corrective Services shall be extended for an
additional one (1) year from the date of the completion of such Corrective
Services; provided, however, in no event shall the Defect Correction Period for
any Services (including Corrective Services) extend beyond thirty (30) months
after Final Acceptance.

13.1.10 All Corrective Services shall be performed subject to the same terms and
conditions under this Agreement as the original Services are required to be
performed.

13.1.11 Bechtel shall not be liable to Company for any Defective Services
discovered after the expiration of the Defect Correction Period (as may be
extended pursuant to this Article), except for any liability of Contractor
pursuant to its indemnification, defense and hold harmless obligations under
this Agreement.

13.1.12 The Warranties made in this Agreement shall be for the benefit of
Company and its successors and permitted assigns and the respective successors
and permitted assigns of any of them, and are fully transferable and assignable.

13.1.13 THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT (INCLUDING
WARRANTIES) ARE EXCLUSIVE AND THE PARTIES HEREBY DISCLAIM, AND COMPANY HEREBY
WAIVES ANY AND ALL WARRANTIES IMPLIED UNDER APPLICABLE LAW (INCLUDING THE
GOVERNING LAW SPECIFIED IN ARTICLE 26), INCLUDING THE IMPLIED WARRANTY OF
MERCHANTABILITY AND IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

13.2 Limitation of Liability.

13.2.1 NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY,
NEITHER COMPANY GROUP NOR BECHTEL GROUP SHALL BE LIABLE UNDER THIS AGREEMENT OR
UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT,
WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY,
PRODUCTS LIABILITY, PROFESSIONAL LIABILITY, INDEMNITY, CONTRIBUTION, OR ANY
OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES
OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS OF USE, LOSS OF OPPORTUNITY, LOSS OF
REVENUES, LOSS OF FINANCING, LOSS OR INCREASE OF BONDING CAPACITY, COSTS OF
OBTAINING OR MAINTAINING FINANCING, LOSS OF GOODWILL, OR BUSINESS INTERRUPTION,
OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE EXPENSES INCLUDING COMPENSATION OF
PERSONNEL STATIONED THERE (“CONSEQUENTIAL DAMAGES”) AND COMPANY SHALL RELEASE
BECHTEL GROUP AND BECHTEL GROUP SHALL RELEASE COMPANY GROUP FROM ANY LIABILITY
FOR SUCH CONSEQUENTIAL DAMAGES.

13.2.2 NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY,
BECHTEL GROUP SHALL NOT BE LIABLE TO COMPANY GROUP UNDER THIS AGREEMENT OR UNDER
ANY CAUSE OF ACTION RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT, WHETHER IN
CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCTS
LIABILITY, PROFESSIONAL LIABILITY, INDEMNITY, CONTRIBUTION OR ANY OTHER CAUSE OF
ACTION, IN EXCESS OF A CUMULATIVE AGGREGATE AMOUNT OF FIFTY PERCENT

 

34



--------------------------------------------------------------------------------

(50%) OF THE FIXED FEE (AS ADJUSTED BY CHANGE ORDER), AND COMPANY SHALL RELEASE
BECHTEL GROUP FROM ANY LIABILITY IN EXCESS THEREOF; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING, THE LIMITATION OF LIABILITY SET FORTH IN THIS
SECTION 13.2.2 SHALL NOT (I) APPLY TO (A) BECHTEL’S INDEMNIFICATION OBLIGATIONS
UNDER SECTIONS 12.1.2, 12.1.5, 12.1.6, 12.2 OR 12.5; (B) BECHTEL’S OBLIGATIONS
UNDER SECTION 18.1; OR (II) INCLUDE THE PROCEEDS PAID UNDER ANY INSURANCE POLICY
THAT BECHTEL OR ITS SUBCONTRACTORS IS REQUIRED TO OBTAIN PURSUANT TO THIS
AGREEMENT. IN NO EVENT SHALL THE LIMITATION OF LIABILITY SET FORTH IN THIS
SECTION 13.2.2 BE IN ANY WAY DEEMED TO LIMIT BECHTEL’S OBLIGATION TO PERFORM ALL
SERVICES REQUIRED TO ACHIEVE FINAL ACCEPTANCE.

13.2.3 EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW OR EXPRESSLY STATED IN
THIS AGREEMENT TO THE CONTRARY, THE WAIVERS AND DISCLAIMERS OF LIABILITY,
EXCLUSIONS, LIMITATIONS AND APPORTIONMENTS OF LIABILITY SHALL APPLY EVEN IN THE
EVENT OF THE FAULT, NEGLIGENCE, STRICT LIABILITY, BREACH OF CONTRACT, OR
OTHERWISE OF THE PARTY RELEASED OR WHOSE LIABILITY IS WAIVED, DISCLAIMED,
LIMITED OR FIXED, AND SHALL EXTEND IN FAVOR OF ALL MEMBERS OF THE COMPANY GROUP
OR THE BECHTEL GROUP, AS THE CASE MAY BE.

ARTICLE 14     INSURANCE

14.1 The Parties shall provide the insurance as specified in Attachment F
“Insurance Requirements” attached hereto and incorporated by reference. Cost of
insurance procured by Bechtel as required under Attachment “F”, including the
costs and fees incurred to procure such insurance, shall be a Recoverable Cost.

14.2 If any Party fails to provide or maintain insurance as required herein, and
fails to cure such failure within fourteen (14) days of receiving notice of such
failure (provided that such fourteen (14) day cure period falls within the
applicable sixty (60) day notice period required under Section 2 of Attachment
F), the other Party shall have the right but not the obligation to purchase such
insurance. Costs and fees incurred by Bechtel to procure such insurance shall be
Recoverable Costs.

14.3 If any insurance (including the limits or deductibles thereof) hereby
required to be maintained, other than insurance required by Applicable Law to be
maintained, shall not be reasonably available in the commercial insurance
market, Company and Bechtel shall not unreasonably withhold their agreement to
waive such requirement to the extent that maintenance thereof is not so
available; provided, however, that the Party shall first request any such waiver
in writing from the other Party, which request shall be accompanied by written
reports prepared by (a) the Lender’s insurance adviser and (b) an independent
adviser, who may be an insurance broker, of recognized international standing,
each certifying that such insurance is not reasonably available in the
commercial insurance market (and, in any case where the required amount is not
so available, explaining in detail the basis for such conclusions), such
insurance advisers and the form and substance of such reports to be reasonably
acceptable to the other Party. Any such waiver shall be effective only so long
as such insurance shall not be available and commercially feasible in the
commercial insurance market.

 

35



--------------------------------------------------------------------------------

ARTICLE 15     HAZARDOUS MATERIALS

15.1 Bechtel shall not, nor shall it permit or allow any Bechtel Subcontractor
to, bring any Hazardous Materials on the Site and shall bear all responsibility
and liability for such materials; provided, however, that Bechtel may bring onto
the Phase 2 Site such Hazardous Materials as are necessary to perform the
Services so long as the same is done in compliance with Applicable Law,
Applicable Codes and Standards, and any applicable health and safety plans, and
Bechtel shall remain responsible and liable for all such Hazardous Materials. If
Bechtel or any Bechtel Subcontractor, or any Company Contractor or
subcontractors encounter pre-existing Hazardous Materials at the Phase 2 Site,
and Bechtel or any such Bechtel Subcontractor knows or suspects that such
material is Hazardous Material, Bechtel and its Subcontractors shall promptly
stop performing Services in the affected area, and Bechtel shall instruct any
Company Contractors and subcontractors to promptly stop performing work in the
affected area; Bechtel shall further notify Company and wait for instructions
from Company before resuming any Services or construction work in the affected
area.

15.2 Company shall remove, transport and, as appropriate, dispose of any
Hazardous Materials discovered or released at the Phase 2 Site, including any
Hazardous Materials brought on the Phase 2 Site or generated by Third Parties,
but excluding any Hazardous Materials brought on to the Phase 2 Site or
generated by Bechtel or any of its Subcontractors. COMPANY SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS BECHTEL GROUP FROM AND AGAINST ALL DAMAGES, LOSSES,
COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR
ARBITRATION EXPENSES) INCURRED BY BECHTEL GROUP TO THE EXTENT ARISING FROM ANY
CONTAMINATION OR POLLUTION RESULTING FROM ANY HAZARDOUS MATERIALS FOR WHICH
COMPANY IS RESPONSIBLE UNDER THIS SECTION.

ARTICLE 16     INTELLECTUAL PROPERTY RIGHTS

16.1 Work Product, Bechtel’s Intellectual Property and Third Party Proprietary
Work Product

16.1.1 Company and Bechtel acknowledge that during the course of, and as a
result of, the performance of the Services and prior work related to the Phase 2
Facility done by Bechtel for Company, Bechtel or Bechtel Subcontractors will
create, or have created, for this Phase 2 Project and will deliver, or have
delivered, to Company, certain written materials, plans, drawings (including
P&IDs), specifications, or other tangible results of performance of the Services
under this Agreement or performance of work under other agreements related to
the Phase 2 Facility (hereinafter individually or collectively referred to as
“Work Product”). Subject to this Section 16.1.1, Company shall own all rights,
title and interest to the Work Product and any and all intellectual property
rights in the Work Product (including all patents and applications therefor, all
inventions, trade secrets, know-how, technology, technical data, customer lists,
copyrights and all registrations and applications therefor, and all industrial
designs) irrespective of any copyright notices or confidentiality legends to the
contrary which may have been placed in or on such Work Product by Bechtel, a
Bechtel Subcontractor or any other Person. Notwithstanding the foregoing,
Bechtel shall retain ownership of all intellectual property rights previously
owned by Bechtel and developed by it outside this Agreement, the Phase 1 EPC
Agreement, and all memoranda of understanding and technical services agreements

 

36



--------------------------------------------------------------------------------

related to the Phase 2 Facility (hereinafter referred to as “Bechtel’s
Intellectual Property”), regardless of whether such Bechtel’s Intellectual
Property is embedded in the Work Product, and nothing in this Agreement shall
result in a transfer of ownership of either Bechtel’s Intellectual Property or
the intellectual property rights previously owned and developed by Bechtel
Subcontractors outside this Agreement, the Phase 1 EPC Agreement and all other
agreements related to the Phase 1 Facility and the Phase 2 Facility (“Third
Party Proprietary Work Product”). The ownership rights with respect to documents
prepared under the Phase 1 EPC Agreement are governed by the Phase 1 EPC
Agreement.

16.1.2 Company shall be entitled to use the Work Product and Bechtel hereby
grants Company an irrevocable and royalty-free license to use and (subject to
Section 16.1.3) modify Bechtel’s Intellectual Property and Third Party
Proprietary Work Product which in either case is embedded in the Work Product
relating to the Phase 2 Facility, in each case solely for the purpose of:
(i) operating and maintaining the Phase 2 Facility, (ii) training operators for
the Phase 2 Facility; and (iii) repairing, replacing, expanding, completing or
modifying any part of the Phase 2 Facility. Company shall be entitled to assign
its rights in the Work Product and in such license; provided that such assignee
shall only be entitled to use the Work Product and Bechtel’s Intellectual
Property and Third Party Proprietary Work Product which is embedded in the Work
Product for the purposes specified in clauses (i) through (iii) above.

16.1.3 In addition, Company or its contractors shall be entitled to modify
(a) the Work Product or (b) Bechtel’s Intellectual Property embedded in the Work
Product in connection with the purposes set forth in clauses (i) through
(iii) in Section 16.1.2; provided that Company shall first remove, or cause to
be removed, all references to Bechtel from the Work Product and Bechtel’s
Intellectual Property embedded in the Work Product. COMPANY SHALL DEFEND,
INDEMNIFY AND HOLD THE BECHTEL GROUP HARMLESS FROM AND AGAINST ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) INCURRED BY ANY MEMBER OF THE BECHTEL GROUP
AND CAUSED BY ANY MODIFICATIONS BY COMPANY OR ITS CONTRACTORS TO THE WORK
PRODUCT OR BECHTEL’S INTELLECTUAL PROPERTY.

16.1.4 In addition, Company’s Affiliates shall be entitled to use the Work
Product, and Bechtel hereby grants to Company’s Affiliates an irrevocable and
royalty-free license, non-transferable and non-assignable (except as set forth
below) to use Bechtel’s Intellectual Property embedded in the Work Product, in
each case solely for the purpose of developing other projects, including the
Corpus Christi and Creole Trail projects, provided that (i) Company’s Affiliates
shall first remove all references to Bechtel and the Phase 2 Project from the
Work Product and Bechtel’s Intellectual Property embedded in the Work Product,
(ii) the use of any of Bechtel’s Intellectual Property on such other projects
shall be limited to such Bechtel’s Intellectual Property which is embedded in
the Work Product; and (iii) Company’s Affiliates shall not assign such Work
Product or license without Bechtel’s consent, which consent shall not be
unreasonably withheld. COMPANY SHALL DEFEND, INDEMNIFY AND HOLD THE BECHTEL
GROUP HARMLESS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) INCURRED BY ANY MEMBER OF THE BECHTEL GROUP AND CAUSED BY USE OF THE
WORK PRODUCT OR BECHTEL’S

 

37



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY IN CONNECTION WITH PROJECTS OTHER THAN THE PHASE 2 PROJECT
WHICH IS THE SUBJECT OF THIS AGREEMENT.

16.1.5 Bechtel shall identify which portions of the Work Product contain Third
Party Proprietary Work Product for which Company’s Affiliates shall need to
obtain permission from the appropriate owners of such Third Party Proprietary
Work Product for use by Company’s Affiliates on projects other than the Phase 2
Project. Notwithstanding anything to the contrary in this Agreement, no license
is granted to Company with respect to the use of any Bechtel proprietary
software or systems.

16.1.6 COMPANY SHALL DEFEND, INDEMNIFY AND HOLD THE BECHTEL GROUP HARMLESS FROM
AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) FOR CLAIMS OR CAUSES OF
ACTIONS BROUGHT BY A THIRD PARTY AGAINST THE BECHTEL GROUP FOR ACTUAL OR
ASSERTED VIOLATION OF OR INFRINGEMENT OF ANY DOMESTIC OR FOREIGN PATENTS,
COPYRIGHTS OR TRADEMARKS OR OTHER INTELLECTUAL PROPERTY OWNED BY A THIRD PARTY
TO THE EXTENT THAT SUCH VIOLATION OR INFRINGEMENT RESULTS FROM THE USE OF SUCH
INTELLECTUAL PROPERTY PROVIDED TO BECHTEL FOR USE ON THE PHASE 2 PROJECT BY
COMPANY CONTRACTOR AND FURTHER PROVIDED THAT SUCH INTELLECTUAL PROPERTY WAS NOT
USED IN THE PHASE 1 FACILITY.

16.2 Return/Delivery of Certain Property. All Work Product, and all copies
thereof, shall be returned or delivered to Company upon the earlier of (i) two
(2) years after the date of Final Acceptance of the entire Phase 2 Project and
(ii) termination of this Agreement, except that (a) Bechtel may, subject to its
confidentiality obligations set forth in Article 17, retain one record set of
the Work Product and may use and modify such Work Product in accordance with
Section 16.3, and (b) Bechtel Subcontractors may retain any Work Product
generated by them so long as Company has been provided the following copies of
such Work Product: six (6) hard copies; two (2) reproducible drawings, where
applicable; and two (2) sets each of fully editable and operable native and .pdf
files of documents on CD for all such drawings and specifications.

16.3 Bechtel’s Right to Use of Work Product. With the exception of any granted
United States patents owned, or pending patents filed by, Company or any of
Company’s Affiliates, Company hereby grants Bechtel an irrevocable and
royalty-free license to use and modify the Work Product for any other project,
provided that Bechtel removes from the Work Product any reference to the Phase 1
Project, the Phase 2 Project or Company.

16.4 Company Provided Documents. All written materials, plans, drafts,
specifications, computer files or other documents (if any) prepared or furnished
by Company or any of Company’s Contractors shall at all times remain the
property of Company, and Bechtel shall not make use of any such documents or
other media for any other project or for any other purpose than as set forth
herein. All such documents and other media, including all copies thereof, shall
be returned to Company upon the earlier of (i) two (2) years after the date of
Final Acceptance of the entire Phase 2 Project and (ii) termination of this
Agreement, except that Bechtel may, subject to its confidentiality obligations
as set forth in Article 17, retain one record set of such documents or other
media.

 

38



--------------------------------------------------------------------------------

ARTICLE 17     CONFIDENTIALITY

17.1 Bechtel’s Obligations. Bechtel hereby covenants and warrants that Bechtel
and its employees and agents shall not (without in each instance obtaining
Company’s prior written consent) disclose, make commercial or other use of, or
give or sell to any Person, other than to members of the Bechtel Group and
Bechtel Subcontractors as necessary to perform the Services, any information
conspicuously marked and identified in writing as confidential and relating to
the business, products, services, research or development, clients or customers
of Company or any Company Affiliate, or relating to similar information of a
Third Party who has entrusted such information to Company or any Company
Affiliate (hereinafter individually or collectively, “Company’s Confidential
Information”). Prior to disclosing any such information to any Bechtel
Subcontractor as necessary to perform the Services, Bechtel shall bind such
Bechtel Subcontractor to the confidentiality obligations contained in this
Section 17.1. Nothing in this Section 17.1 or this Agreement shall in any way
prohibit Bechtel or any of its Subcontractors from making commercial or other
use of, selling, or disclosing any of their respective Bechtel’s Intellectual
Property or Third Party Proprietary Work Product.

17.2 Company’s Obligations. Company hereby covenants and warrants that Company
and its employees and agents shall not (without in each instance obtaining
Bechtel’s prior written consent) disclose, make commercial or other use of, or
give or sell to any Person any of the following information: (i) any estimating,
technical or pricing methodologies, techniques, know-how or information relating
to the business, products, services, research or development of Bechtel
conspicuously marked and identified in writing as confidential by Bechtel; or
(ii) any of Bechtel’s Intellectual Property or Third Party Proprietary Work
Product which is conspicuously marked and identified in writing as confidential
(hereinafter individually or collectively, “Bechtel’s Confidential
Information”). The Parties agree that (y) notwithstanding the foregoing, Company
shall not be restricted from the use or disclosure of Work Product except as
expressly set forth in Article 16; and (z) Company shall be entitled to disclose
that portion of Bechtel’s Intellectual Property and Third Party Proprietary Work
Product for which Company has a license in, and which is to be used by Company
for the purpose for which such license is granted pursuant to Section 16.1,
provided that, with respect to such Bechtel’s Intellectual Property and Third
Party Proprietary Work Product, Company binds such disclosee to the
confidentiality obligations contained in this Section 17.2.

17.3 Definitions. The term “Confidential Information” shall mean one or both of
Bechtel’s Confidential Information and Company’s Confidential Information, as
the context requires. The Party having the confidentiality obligations with
respect to such Confidential Information shall be referred to as the “Receiving
Party,” and the Party to whom such confidentiality obligations are owed shall be
referred to as the “Disclosing Party.”

17.4 Exceptions. Notwithstanding Section 17.1 and Section 17.2, Confidential
Information shall not include: (i) information which at the time of disclosure
or acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of Article 17;
(ii) information which at the time of disclosure or acquisition was already in
the possession of the Receiving Party or its employees or agents and was not
previously acquired from the Disclosing Party or any of its employees or agents
directly or indirectly; (iii) information which the Receiving Party can show was
acquired by such entity after the time of disclosure or acquisition

 

39



--------------------------------------------------------------------------------

hereunder from a Third Party without any confidentiality commitment, if, to the
best of Receiving Party’s or its employees’ or agent’s knowledge, such Third
Party did not acquire it, directly or indirectly, from the Disclosing Party or
any of its employees or agents; (iv) information independently developed by the
Receiving Party without benefit of the Confidential Information; and
(v) information which a Party believes in good faith is required to be disclosed
in connection with the Phase 2 Project by Applicable Law, any Governmental
Instrumentality (including the FERC), applicable securities laws or the rules of
any stock exchange; provided, however, that prior to such disclosure, the
Receiving Party gives reasonable notice to the Disclosing Party of the
information required to be disclosed.

17.5 Equitable Relief. The Parties acknowledge that in the event of a breach of
any of the terms contained in this Article 17, the Disclosing Party would suffer
irreparable harm for which remedies at law, including damages, would be
inadequate, and that the Disclosing Party shall be entitled to seek equitable
relief therefor by injunction, without the requirement of posting a bond.

17.6 Term. The confidentiality obligations of this Article 17 shall expire upon
the earlier of a period of ten (10) years following (i) the termination of this
Agreement or (ii) Final Completion.

ARTICLE 18     TITLE TO MATERIALS, EQUIPMENT AND SUPPLIES

18.1 Title to all or any portion of materials, equipment and supplies (other
than the Work Product) procured by Bechtel or its Subcontractors for permanent
incorporation into the Phase 2 Project shall pass to Company upon the earlier of
(i) payment by Company therefore or (ii) delivery of such Services to the Site.
Transfer of title to such materials, equipment and supplies shall be without
prejudice to Company’s right to reject Defective Services, or any other right in
the Agreement.

18.2 Upon Final Acceptance of the Phase 2 Project, Bechtel shall leave all
temporary facilities and surplus material and equipment at the Phase 2 Site for
disposition by Company unless specifically instructed otherwise by Company. If
instructed by Company, Bechtel shall dispose of such facilities, materials and
equipment, and such costs to dispose shall be a Recoverable Cost and Bechtel
shall remit to Company any proceeds obtained from such disposal.

ARTICLE 19     FORCE MAJEURE

19.1 Neither Party shall be considered in default in the performance of its
obligations hereunder, except the obligations to make payments hereunder, to the
extent that the performance of any such obligation is prevented or delayed by
Force Majeure.

19.2 “Force Majeure” is defined as:

any act or event that (i) prevents or delays the affected Party’s performance of
its obligations in accordance with the terms of this Agreement, (ii) is beyond
the reasonable control of the affected Party, not due to its fault or negligence
and (iii) could not have been prevented or avoided by the affected Party through
the exercise of due diligence. Force Majeure may include catastrophic storms or
floods, excessive rainfall, lightning, tornadoes, hurricanes, a named tropical
storm, earthquakes and other acts of God, wars, civil disturbances,

 

40



--------------------------------------------------------------------------------

revolution, acts of public enemy, acts of terrorism, credible threats of
terrorism, revolts, insurrections, sabotage, riot, plague, epidemic, commercial
embargoes, expropriation or confiscation of the Phase 2 Facility, fires,
explosions, industrial action or strike (except as excluded below), and actions
of a Governmental Instrumentality that were not requested, promoted, or caused
by the affected Party. For avoidance of doubt, Force Majeure shall not include
any of the following, unless such condition or circumstance was otherwise caused
by Force Majeure: (i) economic hardship; (ii) changes in market conditions;
(iii) industrial actions and strikes involving only the employees of Bechtel or
any of its Subcontractors; or (iv) nonperformance or delay by Bechtel or its
Subcontractors.

19.3 Any costs incurred by Bechtel in exercising reasonable efforts to prevent,
avoid, overcome or mitigate the effects of Force Majeure on the Phase 2 Project
shall be deemed Recoverable Costs.

ARTICLE 20     TERMINATION

20.1 Company’s Right to Terminate for Convenience.

20.1.1 Company may for its convenience terminate all or a portion of Bechtel’s
Services at any time by giving Bechtel thirty (30) days’ prior written notice of
such termination, whereupon Bechtel shall:

20.1.1.1 stop the performance of the terminated Services, except as may be
necessary to carry out such termination;

20.1.1.2 issue no further Bechtel Subcontracts for the terminated Services
except with the written consent of Company;

20.1.1.3 assign to Company, upon Company’s request, all of Bechtel’s rights, if
any, under Bechtel Subcontracts then outstanding, except for any Bechtel
Subcontracts with BEO or its affiliates to furnish construction equipment and
tools which shall not be assignable;

20.1.1.4 terminate, to the extent possible and at Company’s written request,
outstanding Subcontracts; and

20.1.1.5 take any other action toward termination of Bechtel’s Services which
Company may reasonably direct.

20.1.2 Upon such termination for convenience, Bechtel shall be paid the
following amounts no later than twenty five (25) days after submission of
Bechtel’s invoice(s) therefor: (i) all Recoverable Costs incurred through the
date of termination, less amounts previously paid to Bechtel; (ii) all Fixed Fee
earned on Services performed through the date of termination, less amounts
previously paid to Bechtel; and (iii) all Recoverable Costs reasonably incurred
by Bechtel on account of such termination (which costs shall be adequately
documented and supported by Bechtel), including cancellation charges owed by
Bechtel to its Subcontractors (provided that Company does not take assignment of
such Subcontracts) and costs associated with demobilization of Bechtel’s and its
Subcontractors’ personnel and construction equipment.

 

41



--------------------------------------------------------------------------------

20.1.3 After such termination, Bechtel shall not have any liability to Company
for incomplete Services: including drawings and specification not Issued for
Construction incomplete construction Services.

20.2 Company’s Right to Terminate for Default.

20.2.1 If Bechtel shall at any time: (i) fail to commence the Services in
accordance with the provisions of this Agreement; (ii) abandon the Services;
(iii) repudiate or fail to materially comply with any of its material
obligations under this Agreement; (iv) be in Default pursuant to Section 25.1;
(v) materially disregard Applicable Law or Applicable Standards and Codes; or
(vi) experience an Insolvency Event (each of the foregoing being a “Default”)
then, Company has the right (without prejudice to any other rights under the
Agreement) to provide written notice to Bechtel specifying the nature of the
Default and demanding that such Default be cured. If: (a) with respect to any
clause above (with the exception of clause (vi)), (1) Bechtel fails to cure such
Default within thirty (30) days after receipt of such notice or, (2) if the
Default cannot be cured within such thirty (30) day period through the diligent
exercise of all commercially practicable efforts, Bechtel fails to diligently
exercise all commercially practicable efforts to cure such condition or fails to
cure such condition within ninety (90) days after receipt of such notice to cure
such Default; or (b) Bechtel experiences an Insolvency Event, Company, in the
event of (a) or (b), at its sole option and, without prejudice to any other
rights that it has under this Agreement and, upon notice to Bechtel, may
(y) take such steps as are reasonably necessary to overcome the Default
condition, in which case Bechtel shall be liable to Company for any and all
reasonable costs and expenses (including all reasonable attorneys’ fees,
consultant fees and arbitration expenses) incurred by Company in connection
therewith, or (z) terminate for Default Bechtel’s performance of all of the
Services.

20.2.2 In the event that Company terminates this Agreement for Default in
accordance with Section 20.2.1, then Company may, at its sole option, (i) take
possession of the materials, equipment and Work Product, (ii) take assignment of
any or all of the Bechtel Subcontracts (with the exception of any Subcontracts
with Bechtel Affiliates); and (iii) take assignment of any rental agreement with
BEO (for a period of no more than ninety (90) days with respect to such rental
agreement); and/or (iii) either itself or through others complete the Services.

20.2.3 Upon termination for Default in accordance with Section 20.2.1, Bechtel
shall (i) immediately discontinue Services on the date specified in the notice;
(ii) place no further orders for Bechtel Subcontractors or any other items or
services; (iii) inventory, maintain and turn over to Company all construction
equipment rented by Bechtel (for a period of no more than ninety (90) days with
respect to construction equipment rented from BEO) and, in each case, present on
the Phase 2 Site prior to Bechtel’s receipt of the termination notice or
provided by Company for performance of the terminated Services; (iv) promptly
make every reasonable effort to procure assignment or cancellation upon terms
satisfactory to Company of all Bechtel Subcontracts; (v) cooperate with Company
in the transfer of Work Product, including drawings and specifications, permits
and any other items or information and disposition of Services in progress so as
to mitigate damages; (vi) comply with other reasonable requests from Company
regarding the terminated Services; and (vii) thereafter preserve and protect
Services already in progress and to

 

42



--------------------------------------------------------------------------------

protect equipment and materials at the Phase 2 Site or in transit thereto, and
to comply with any Applicable Law and any Applicable Codes and Standards.

20.2.4 Upon termination for Default in accordance with Section 20.2.1, Bechtel
shall not be entitled to any further payment from Company, and Company shall
have no further obligation to make any payment to Bechtel. If Company has paid
in advance to Bechtel amounts not yet earned under the Agreement because of the
Concurrent Funding Request payment system specified in Article 8, Bechtel shall
promptly repay such amounts to Company.

20.3 Bechtel’s Right to Terminate for Default. If Company shall at any time:
(i) fail to pay any undisputed amount; (ii) fail to materially comply with any
of its material obligations under this Agreement (but only to the extent such
material failure and the impact thereof is not subject to adjustment by Change
Order as set forth in Article 7); or (iii) experience an Insolvency Event, then,
Bechtel has the right (without prejudice to any other rights under the
Agreement) to provide written notice to Company specifying the nature of
Company’s default hereunder and demanding that such default be cured. If:
(a) with respect to clause (i) Company fails to cure such default within
forty-five (45) days after receipt of such notice; (b) with respect to clause
(ii), (1) Company fails to cure such default within thirty (30) days after
receipt of such notice or, (2) if the default cannot be cured within such thirty
(30) day period through the diligent exercise of all commercially practicable
efforts, Company fails to diligently exercise all commercially practicable
efforts to cure such condition or fails to cure such condition within sixty
(60) days after receipt of such notice to cure such default; or (c) Company
experiences an Insolvency Event; then Bechtel may, in the event of (a), (b) or
(c), at its sole option and without prejudice to any other rights that it has
under this Agreement, and upon notice to Company, terminate this Agreement. In
the event of such termination under this Section 20.3, Bechtel shall have the
rights (and Company shall make the payments) provided for in Section 20.1 in the
event of an Company termination for convenience.

20.4 Right to Terminate for Extended Force Majeure. In the event (i) any one
Force Majeure event or the effects thereof causes suspension of a substantial
portion of the work at the Phase 2 Site for a period exceeding ninety
(90) consecutive days or (ii) any one or more Force Majeure events or the
effects thereof causes suspension of a substantial portion of the work at the
Phase 2 Site for a period exceeding one hundred and eighty (180) days in the
aggregate during any continuous twenty-four (24) month period, then either Party
shall have the right to terminate this Agreement by providing fourteen
(14) days’ written notice of termination to the other Party, to be effective
upon receipt by such other Party. In the event of such termination, Bechtel
shall have the rights (and Company shall make the payments) provided for in
Section 20.1.2.

ARTICLE 21     SUSPENSION OF SERVICES

21.1 Company may, for any reason, at any time and from time to time, by giving
ten (10) days’ prior written notice to Bechtel, suspend the carrying out of the
Services or any part thereof, whereupon Bechtel shall suspend the carrying out
of such suspended Services for such time or times as Company may require and
shall take reasonable steps to minimize any costs associated with such
suspension. During any such suspension, Bechtel shall properly protect and
secure such suspended Services in such manner as Company may reasonably require.
Unless otherwise instructed by Company, Bechtel shall during any such suspension
maintain its staff and labor on or near the Phase

 

43



--------------------------------------------------------------------------------

2 Site and otherwise be ready to proceed expeditiously with the Services as soon
as reasonably practicable after receipt of Company’s further instructions. If
any significant suspension by Company continues for a period exceeding ninety
(90) consecutive days, Bechtel may remove or reassign its Key Personnel affected
by such suspension, provided that such suspension was not due to the fault or
negligence of Bechtel or any Bechtel Subcontractor. As soon as reasonably
practicable after receipt of notice to resume suspended Services, Bechtel shall
promptly resume performance of the Services to the extent required in the
notice. In no event shall Bechtel be entitled to any additional profits or
damages due to such suspension, but only Recoverable Costs reasonably incurred
by Bechtel. In the event that Company suspends all of the Services under this
Agreement and such suspension (i) continues for an individual period exceeding
ninety (90) consecutive days, or (ii) in the event that one or more suspension
periods continue for more than one hundred eighty (180) days in the cumulative
aggregate, and provided that such suspension is not due to the fault or
negligence of Bechtel or any of its Subcontractors or an event of Force Majeure,
then Bechtel shall have the right to terminate this Agreement by providing
fourteen (14) days’ written notice to Company. In the event of such termination,
Bechtel shall have the rights (and Company shall make the payments) provided for
in Section 20.1.

21.2 If Company fails to pay any undisputed amount due and owing to Bechtel and
such failure continues for more than thirty (30) days after the due date for
such payment, then Bechtel may suspend performance of its Services until
Contractor receives such undisputed amounts. Prior to any such suspension,
Bechtel shall provide Company with at least fourteen (14) days’ prior written
notice of its intent to suspend performance of its Services.

ARTICLE 22     NOTICES

Unless otherwise specifically provided, all notices and other communications
provided for in this Agreement shall be in writing and shall be effective upon
receipt. Such notice and communications shall be given either: (i) by hand
delivery to an authorized representative of the Party to whom directed, or
(ii) by United States mail, postage prepaid, or (iii) by courier service
guaranteeing delivery within two (2) days or less, charges prepared, or (iv) by
facsimile, to the address of the Party as designated below:

 

To Company:

  

To Bechtel:

Sabine Pass LNG, L.P.    Bechtel Corporation

717 Texas Avenue, Suite 3100

  

3000 Post Oak Boulevard

Houston, Texas 77002

  

Houston, Texas 77056

Facsimile Number: 713-659-5459

  

Facsimile Number: 713-235-1610

Attn: Ed Lehotsky

  

Attn: Jose Montalvo

 

44



--------------------------------------------------------------------------------

Any notice, other than Force Majeure notice, delivered after 5:00 p.m. or on a
weekend or Bechtel Holiday, shall not be deemed delivered until the next Working
Day. Either Party may at any time change its address, facsimile number or
attention recipient upon written notice to the other Party.

ARTICLE 23     REPRESENTATIVE OF THE PARTIES

23.1 At all times during the construction of the Phase 2 Project Bechtel and
Company will each have a representative who will be authorized and empowered to
act for and on behalf of each on matters within the terms of this Agreement.
Each Party will notify the other in writing of its representative and this
appointment will remain in full force and effect until written notice of
substitution is delivered to the other Party.

ARTICLE 24     OWNERSHIP OF THE PHASE 2 PROJECT

Company represents that it is the owner, subject to any rights of Lender, of the
Phase 2 Project and binds itself fully and completely to the releases and
limitations of liability set forth in this Agreement.

ARTICLE 25     ASSIGNMENT AND SUBCONTRACTS

25.1 Assignment. This Agreement may be assigned to other Persons only upon the
prior written consent of the non-assigning Party hereto, except that Company may
assign this Agreement to any of its Affiliates by providing notice to Bechtel.
Furthermore, Company may, for the purpose of providing collateral, assign,
pledge and/or grant a security interest in this Agreement to any Lender without
Bechtel’s consent. When duly assigned in accordance with the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the assignee;
provided that any assignment by Bechtel or Company pursuant to this Section 25.1
shall not relieve Bechtel or Company (as applicable) of any of its obligations
or liabilities under this Agreement. Any assignment not in accordance with this
Section 25.1 shall be void and without force or effect, and any attempt to
assign this Agreement in violation of this provision shall grant the
non-assigning Party the right, but not the obligation, to terminate this
Agreement at its option for default.

25.2 Bechtel Subcontractors. Owner acknowledges and agrees that Bechtel intends
to have portions of the Services accomplished by Bechtel Subcontractors pursuant
to written Bechtel Subcontracts. All Bechtel Subcontractors shall be reputable,
qualified firms with an established record of successful performance in their
respective professions performing identical or substantially similar services.
No Bechtel Subcontractor is intended to be or shall be deemed a third-party
beneficiary of this Agreement. Bechtel shall be fully responsible to Company for
the acts and omissions of Bechtel Subcontractors and of Persons directly or
indirectly employed by any of them, as it is for the acts or omissions of
Persons directly employed by Bechtel. The services of any Bechtel Subcontractor
shall be subject to inspection by Company to the same extent as the Services of
Bechtel. All Bechtel Subcontractors and their personnel are to be instructed in
the terms and requirements of Company-approved safety and environmental
protection regulations and shall be expected to comply with such regulations. In
the event that such personnel are not adhering to such regulations, then they
shall be removed by Bechtel. Nothing contained herein shall (i) create

 

45



--------------------------------------------------------------------------------

any contractual relationship between any Bechtel Subcontractor and Company, or
(ii) obligate Company to pay or see to the payment of any Bechtel Subcontractor.

25.3 Approval of Bechtel Subcontractors. Bechtel shall (i) notify Company of all
proposed Bechtel Subcontractors as soon as possible during the selection process
and furnish to Company all information reasonably requested by Company with
respect to Bechtel’s selection criteria (including copies of bid packages
furnished to prospective Bechtel Subcontractors, responses to such bid packages,
and the qualifications of the proposed Bechtel Subcontractors), and (ii) notify
Company no less than thirty (30) days prior to the execution of a Bechtel
Subcontract with any Bechtel Subcontractor. Owner shall have the discretion to
reject any proposed Bechtel Subcontractor. Bechtel shall not enter into any
Bechtel Subcontracts with a proposed Bechtel Subcontractor rejected by Company
in accordance with the preceding sentence. Company shall undertake in good faith
to review the information provided by Bechtel pursuant to this Section 25.3
expeditiously and shall notify Bechtel of its decision to accept or reject a
proposed Bechtel Subcontractor as soon as practicable after such decision is
made.

25.4 Bechtel Subcontracts. Bechtel shall furnish Company with a fully executed
copy of all Bechtel Subcontracts within ten (10) days after the award of each
such Bechtel Subcontract. Unless Company consents otherwise in writing, each
Bechtel Subcontract shall contain the following provisions:

25.4.1 the Bechtel Subcontract may, upon termination of this Agreement or all or
any part of the Services, and Company’s written notice to such Bechtel
Subcontractor, be assigned to Company without the consent of the Bechtel
Subcontractor; and

25.4.2 each Bechtel Subcontractor shall comply with and perform for the benefit
of Company all requirements and obligations of Bechtel to Company under this
Agreement, as such requirements and obligations are applicable to the
performance of the work under the Bechtel Subcontract.

25.5 Bechtel Subcontract with Bechtel Affiliates. Bechtel may subcontract to, or
cause to have performed portions of the Services by, its Affiliates with the
prior written approval of Company. Bechtel guarantees such entities’ compliance
with the requirements of this Agreement, provided that the limitations on
Bechtel’s liability set forth in this Agreement constitute the aggregate limit
of liability of Bechtel and its Affiliates to Company. For purposes of this
Section 25.5, Company hereby approves Bechtel to subcontract with or cause to
have performed by its Affiliates as follows: Bechtel Equipment Operations, Inc.
(“BEO”) to provide construction equipment (subject to Company’s approval of
rental rates); Becon Construction Company, Inc. to perform construction
Services, and Global Supply Systems, Inc. to perform expediting and inspection
Services.

ARTICLE 26     APPLICABLE LAW

26.1 This Agreement shall be interpreted under and governed by the law of the
state of Texas (without giving effect to the principles thereof relating to
conflicts of law), except that with respect to the laws relating to mechanics
and materialmen’s liens and with respect to Section 26.2 below,

 

46



--------------------------------------------------------------------------------

Louisiana law shall apply. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement.

26.2 In all cases where Bechtel’s employees (defined to include the direct,
borrowed, special, or statutory employees of Bechtel Subcontractors) are
performing Services in or offshore the state of Louisiana or are otherwise
covered by the Louisiana Workers’ Compensation Act, La. R.S. 23:1021, et seq.,
Company and Bechtel agree that the Services performed by Bechtel, Bechtel
Subcontractors, and Bechtel’s and Bechtel Subcontractors’ employees pursuant to
this Agreement are an integral part of and are essential to the ability of
Company to generate Company’s goods, products, and services for the purpose of
La. R.S. 23:1061(a)(1). Furthermore, Company and Bechtel agree that Company is
the statutory employer of Bechtel’s and Bechtel Subcontractors’ employees for
purposes of La. R.S. 23:1061(a)(3) for the Phase 2 Project, and that Company
shall be entitled to the protections afforded a statutory employer under
Louisiana law. Regardless of Company’s status as the statutory or special
employer (as defined in La. R.S. 23:1031(c)) of the employees of Bechtel or
Bechtel Subcontractors, and regardless of any other relationship or alleged
relationship between such employees and Company, Bechtel shall be and remain at
all times primarily responsible for the payment of all workers’ compensation and
medical benefits to Bechtel’s and Bechtel Subcontractors’ employees, and neither
Bechtel, Bechtel Subcontractors, nor their respective insurers or underwriters
shall be entitled to seek contribution or indemnity for any such payments from
Company or any other member of the Company Group. NOTWITHSTANDING THE FOREGOING,
UNDER NO CIRCUMSTANCES SHALL THIS Section 26.2 BE INTERPRETED TO RELIEVE BECHTEL
FROM ITS FULL RESPONSIBILITY AND LIABILITY TO COMPANY UNDER THIS AGREEMENT FOR
THE EMPLOYEES OF BECHTEL OR ITS BECHTEL SUBCONTRACTORS (WHETHER OR NOT SUCH
EMPLOYEES ARE A STATUTORY, SPECIAL OR BORROWED EMPLOYEE, OR OTHERWISE),
INCLUDING BECHTEL’S OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS COMPANY
GROUP FROM AND AGAINST INJURY OR DEATH TO SUCH EMPLOYEES OR DAMAGE TO OR
DESTRUCTION OF PROPERTY OF SUCH EMPLOYEES, AS PROVIDED IN SECTION 12.2.

ARTICLE 27     DISPUTE RESOLUTION

27.1 In the event that any claim, dispute or controversy arising out of or
relating to this Agreement (including the breach, termination or invalidity
thereof, and whether arising out of tort or contract) (“Dispute”) cannot be
resolved informally within thirty (30) Days after the Dispute arises, either
Party may give written notice of the Dispute (“Dispute Notice”) to the other
Party requesting that a representative of Company’s senior management and
Bechtel’s senior management meet in an attempt to resolve the Dispute. Each such
management representative shall have full authority to resolve the Dispute and
shall meet at a mutually agreeable time and place within thirty (30) Days after
receipt by the non-notifying Party of such Dispute Notice, and thereafter as
often as they deem reasonably necessary to exchange relevant information and to
attempt to resolve the Dispute. In no event shall this Section 27.1 be construed
to limit either Party’s right to take any action under this Agreement. The
Parties agree that if any Dispute is not resolved within ninety (90) days after
receipt of the Dispute Notice given in this Section 27.1, then either Party may
by notice to the other Party refer the Dispute to be decided by final and
binding arbitration in accordance with Section 27.2.

 

47



--------------------------------------------------------------------------------

27.2 Any arbitration held under this Agreement shall be held in Houston, Texas,
unless otherwise agreed by the Parties, shall be administered by the Dallas,
Texas office of the American Arbitration Association (“AAA”) and shall, except
as otherwise modified by this Section 27.2, be governed by the AAA’s
Construction Industry Arbitration Rules and Mediation Procedures (including
Procedures for Large, Complex Construction Disputes) (the “AAA Rules”). The
number of arbitrators required for the arbitration hearing shall be determined
in accordance with the AAA Rules. The arbitrator(s) shall determine the rights
and obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A.
§ 2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, Bechtel’s surety (if any) and the successors and
permitted assigns of any of them. At either Party’s option, any other Person may
be joined as an additional party to any arbitration conducted under this
Section 27.2, provided that the party to be joined is or may be liable to either
Party in connection with all or any part of any dispute between the Parties.
Notwithstanding the foregoing, any arbitration conducted under this Article
shall not be joined or consolidated with arbitration to resolve any issues or
disputes involving the Phase 1 Facility, the Phase 1 EPC Agreement or the work
performed or to be performed under the Phase 1 EPC Agreement, unless otherwise
mutually agreed between the Parties.

27.3 At any time when the total amounts invoiced by Bechtel pursuant to
Section 8.1 of this Agreement which are disputed and unpaid by Company exceed
Ten Million U.S. Dollars (U.S.$10,000,000) in the cumulative aggregate, Company
shall escrow any such disputed and unpaid amounts in excess of the aforesaid
amount (“Escrowed Amounts”); provided, however, the Parties acknowledge and
agree that such Escrowed Amounts shall not include any claims by Bechtel for
compensation for (i) additional Fixed Fee in excess of the original Fixed Fee
(as adjusted by Change Order) or (ii) any other amounts beyond that in the
original estimate of the cost of Services as set forth in the estimates
described in Section 7.1. For the purposes of determining the date when Company
must deposit the Escrowed Amounts with the Escrow Agent, amounts are “unpaid” on
the date that Company is required to make payment of an Invoice under
Section 8.1 of this Agreement. The Escrowed Amounts will be deposited with the
Escrow Agent pursuant to the Escrow Agreement (which provides, among other
things, that the Escrowed Amounts shall be held in an interest bearing account
and disbursed upon the instructions of both Parties or pursuant to an
arbitration award). Prior to issuance of the NTP, (i) the Escrow Agent shall be
selected by mutual agreement of the Parties and (ii) the Escrow Agreement shall
be in final form and executed by the Escrow Agent and each Party. The Parties
shall each pay fifty percent (50%) of the cost of the Escrow Agreement including
without limitation the fees and expenses of the Escrow Agent, and Bechtel’s
portion of such amount shall not be a Recoverable Cost.

 

48



--------------------------------------------------------------------------------

27.4 The arbitration award shall be final and binding, in writing, signed by all
arbitrators, and shall state the reasons upon which the award thereof is based.
The Parties agree that judgment on the arbitration award may be entered by any
court having jurisdiction thereof.

27.5 Notwithstanding any Dispute, it shall be the responsibility of each Party
to continue to perform its obligations under this Agreement pending resolution
of Disputes. Company shall, subject to its right to withhold or offset amounts
pursuant to this Agreement, continue to pay Bechtel undisputed amounts in
accordance with this Agreement and, except as provided in this Agreement,
continue to perform all of its obligations under this Agreement; provided,
however, in no event shall the occurrence of any negotiation or arbitration
prevent or affect Company from exercising its rights under this Agreement.

ARTICLE 28     SUCCESSORS AND ASSIGNS

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of the Parties.

ARTICLE 29     SEVERABILITY AND SURVIVAL

29.1 In the event that any of the provisions, or portions, or applications
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, Company and Bechtel shall negotiate an equitable
adjustment in the provisions of this Agreement with a view toward effecting the
purpose of this Agreement and the validity and enforceability of the remaining
provisions, or portions, or applications thereof, shall not be affected thereby.

29.2 The rights and obligations set forth in Articles 9, 10, 12, 13, 14, 15, 16,
17, 18, 26 and 27 shall survive the termination of this Agreement or the
completion of the Services hereunder in accordance with their terms.

ARTICLE 30     MISCELLANEOUS

30.1 No Interference with the Phase 1 Facility.

30.1.1 Notwithstanding anything to the contrary in this Agreement, it is the
Parties’ intent that the performance of the Services and Bechtel’s other
obligations under this Agreement shall not, in any way, negatively impact the
cost or schedule for development of the Phase 1 Facility or otherwise interfere
with the operation of the Phase 1 Facility, and Bechtel shall ensure that the
performance of the Services does not negatively impact the cost or schedule for
development of the Phase 1 Facility or with the operation of the Phase 1
Facility. If Bechtel believes that performance of some portion of the Services
might adversely impact the cost or schedule of the Phase 1 Facility, or the
operation of the Phase 1 Facility, Bechtel shall notify Company in writing of
such potential interference, and Bechtel shall not proceed with the performance
of such Services unless and only to the extent specifically instructed in
writing by Company to perform any such potentially interfering Services.

30.1.2 With respect to the Phase 1 Project, Bechtel shall coordinate access of
itself and all Bechtel Subcontractors, Company Contractors (including Company
Vendors), and their

 

49



--------------------------------------------------------------------------------

respective subcontractors, to and from the Phase 2 Site, and within the Phase 2
Site, to ensure that the performance of the Services and the work of Company
Contractors and subcontractors does not interfere with the construction or
operation of the Phase 1 Facility. As part of this coordination, Bechtel shall
schedule and coordinate access to any areas that are shared by the Phase 1
Project and the Phase 2 Project, the construction dock, plant, roads, and other
delivery routes for all Bechtel Subcontractors, Company Contractors (including
Company Vendors) and their respective subcontractors, requiring such access such
that such entities have reasonable access without interfering with the
construction or operation of the Phase 1 Facility. If Bechtel believes that
access to the Phase 2 Site or use of the construction dock, plant, roads, or
other delivery routes might adversely impact the cost or schedule of the Phase 1
Facility, or the operation of the Phase 1 Facility, Bechtel shall notify Company
in writing of such potential interference, and Bechtel shall not permit such
interference to occur, unless and only to the extent specifically instructed in
writing by Company. Upon “Substantial Completion” of the Phase 1 Facility, as
defined under the Phase 1 EPC Agreement, Company shall coordinate access to and
from the Phase 2 Site, with assistance from Bechtel as request by Company.

30.1.3 To the extent any insurance policy provided by Bechtel under this
Agreement also applies to the Phase 1 Facility and an occurrence with respect to
that policy affects both the Phase 1 Facility and the Phase 2 Facility, the
Phase 1 Facility shall have priority and any proceeds from such insurance policy
shall be used first to satisfy any claim(s) with respect to the Phase 1 Facility
before being applied or used to satisfy any claims with respect to the Phase 2
Facility.

30.1.4 Notwithstanding anything herein to the contrary, Bechtel shall not be
excused from or relieved of any obligations or responsibilities under the Phase
1 EPC Agreement by virtue or because of any obligation of Bechtel hereunder or
any act, instruction, or direction of Company or anyone acting for or on behalf
of Company under this Agreement.

30.2 Independent Engineer. Bechtel shall cooperate with the Independent Engineer
in the conduct of his or her duties in relation to the Phase 2 Project and the
Services. Company shall give Bechtel a copy of the anticipated activities of the
Independent Engineer within thirty (30) days of the Effective Date. No review,
approval or disapproval by such Independent Engineer shall serve to reduce or
limit the liability of Bechtel to Company under this Agreement.

30.3 Lender and Opinion of Counsel.

30.3.1 Within fourteen (14) days after the Effective Date, Bechtel shall enter
into a mutually acceptable form of acknowledgement and consent with the Lender.
Such acknowledgement and consent shall be substantially in the form of
Attachment L. Bechtel shall cooperate in considering appropriate and reasonable
amendments to that form of direct agreement as such amendments may be proposed
by Lender or its counsel.

30.3.2 Within fourteen (14) days after the Effective Date, Bechtel shall deliver
to Company an opinion of counsel with respect to the due authorization,
execution and delivery of this Agreement and its validity and enforceability and
such other matters as Lender may reasonably request.

 

50



--------------------------------------------------------------------------------

30.4 Language. This Agreement and all notices, communications and submittals
between the Parties pursuant to this Agreement shall be in the English language.

30.5 Foreign Corrupt Practices Act. With respect to the performance of the
Services, Bechtel shall, and shall cause each member of the Bechtel Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2) and not to take any action that could result
in Company or any of its Affiliates becoming subject to any action, penalty or
loss of benefits under such act. Company shall, and shall cause each member of
the Company Group to, comply with all provisions of the Foreign Corrupt
Practices Act of the United States (15 U.S.C. § 78dd-1 and 2) and not to take
any action that could result in Bechtel or any of its Affiliates becoming
subject to any action, penalty or loss of benefits under such act.

30.6 Restrictions on Public Announcements. Neither Bechtel nor its
Subcontractors shall take any photographs of any part of the Phase 2 Facility,
issue a press release, advertisement, publicity material, financial document or
similar matter or participate in a media interview that mentions or refers to
the Services or any part of the Phase 2 Facility without the prior written
consent of Company; provided that Bechtel shall not be required to obtain
Company’s prior written consent of Bechtel’s issuance of a press release to
correct any errors made by Company concerning Bechtel in a prior press release
issued by Company if Bechtel first gives Company five (5) days’ prior written
notice of Bechtel’s intent to issue such corrective press release and an
opportunity of Company to correct such error within such five (5) day period.
Company agrees to cooperate with Bechtel and provide to Bechtel for review and
comment a copy of any press release that mentions or refers to Bechtel prior to
the issuance of such press release; provided that Company shall not be required
to obtain Bechtel’s prior consent prior to the issuance of such press release.
Bechtel acknowledges and agrees that Company shall be required, from time to
time, to make disclosures and press releases and applicable filings with the
Securities and Exchange Commission in accordance with applicable securities
laws, that Company believes in good faith are required by Applicable Law or the
rules of any stock exchange. If any such disclosure, press release or filing
includes any reference to Bechtel, then Company shall provide as much notice as
is practicable to Bechtel to provide it with an opportunity to comment;
provided, however, the final determination shall remain with Company. Bechtel
acknowledges that Company shall be required from time to time to make filings in
compliance with applicable securities laws, including a copy of this Agreement.

30.7 Potential Lenders, Potential Equity Investors and Equity Participants.

30.7.1 Company shall provide to Bechtel (i) the identity of Potential Lenders
that have signed confidentiality agreements with Company and (ii) a copy of
excerpts from the preliminary information memorandum or preliminary offering
circular distributed to such Potential Lenders. As used herein, “Potential
Lender” shall mean any commercial bank, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended) and which
extends credit, buys loans and is in the business of lending as one of its
businesses.

30.7.2 Prior to disclosure of any Work Product by Company to any potential
equity investor in Company in connection with the Phase 2 Project, Company shall
(i) obtain Bechtel’s written consent (such consent not to be unreasonably
withheld) to the description of the Work

 

51



--------------------------------------------------------------------------------

Product to be disclosed, and (ii) obtain a waiver from such potential equity
investor agreeing that it is not relying upon such Work Product in making any
investment decision in connection with the Phase 2 Project and waiving and
releasing any claim it may have against Bechtel or Bechtel’s Affiliates on
account of any such reliance or purported reliance. Company acknowledges and
agrees that each potential equity investor shall be an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act of 1933, as amended.

30.7.3 Company’s successors, assigns and any future recipient of any equity
ownership in Company shall be bound by the releases, limitations on liability
and other protections of Bechtel set forth in this Agreement, and Company shall
obtain the express written agreement of such equity participants to be bound by
such releases, limitations of liability and other protections of Bechtel.

30.8 Priority. The documents that form this Agreement are listed below in order
of priority, with the document having the highest priority listed first and the
one with the lowest priority listed last. In the event of any conflict or
inconsistency between a provision in one document and a provision in another
document, the document with the higher priority shall control. This Agreement is
composed of the following documents, which are listed in priority:

30.8.1 Change Orders which expressly modify the terms of this Agreement or
written amendments to this Agreement;

30.8.2 the Articles of this Agreement; and

30.8.3 Attachments and Schedules to this Agreement.

30.9 Amendments. No change, amendment or modification of the terms of this
Agreement shall be valid or binding upon the Parties hereto unless such change,
amendment or modification is in writing and duly executed by both Parties.

ARTICLE 31     ENTIRE AGREEMENT

Any Services provided for herein which were performed or caused to be performed
by Bechtel prior to issuance of Notice to Proceed shall be deemed to have been
performed under this Agreement. This Agreement constitutes the entire agreement
between the Parties relating to the subject matter hereof, and supersedes any
previous agreements or understandings. The printed terms and conditions
contained in any purchase orders, work orders, or other documents issued by
Company to Bechtel prior to issuance of the Notice to Proceed with respect to
the Services shall be of no force and effect and shall be superseded by the
terms and conditions contained in this Agreement.

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the
Effective Date.

 

SABINE PASS LNG, L.P.

   

BECHTEL CORPORATION

By:

 

/s/ Stanley C. Horton

   

By:

 

/s/ JT Jackson

Name:

 

Stanley C. Horton

   

Name:

 

JT Jackson

Title:

 

Chief Executive Officer

   

Title:

 

Sr. Vice Pres.

 

53



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT A

SCOPE OF WORK AND DESIGN BASIS

Schedule A-1

SCOPE OF WORK

TABLE OF CONTENTS

 

SCHEDULE A-1

   1

1.

  

SCOPE REQUIREMENTS

   3

1.1

  

GENERAL INTRODUCTION

   3

1.2

  

SUMMARY OF BECHTEL SCOPE

   3

2.

  

DESCRIPTION OF THE FACILITY

   3

2.1

  

LNG STORAGE FACILITIES

   3

2.2

  

BOIL-OFF GAS AND VAPOR REMOVAL SYSTEM

   5

2.3

  

LNG VAPORIZATION AND SENDOUT FACILITIES

   6

2.4

  

BUILDINGS AND STRUCTURES

   8

2.5

  

CONTROL SYSTEMS

   8

2.6

  

ELECTRICAL

   9

2.7

  

FIRE PROTECTION

   10

2.8

  

HAZARD DETECTION

   10

2.9

  

SOIL IMPROVEMENT AND EARTHEN DIKE SPILL CONTAINMENT FOR LNG TANKS

   12

2.10

  

SITE DEVELOPMENT AND CIVIL WORK

   12

2.11

  

SETTLEMENT OF STRUCTURES

   12

3.

  

MANAGEMENT AND SUPERVISION

   13

3.1

  

COMPANY MANAGEMENT PHILOSOPHY

   13

3.2

  

PHASE 2 PROJECT EXECUTION PLAN

   14

3.3

  

COMPANY OFFICE ACCOMMODATIONS

   14

4.

  

ENGINEERING

   15

4.1

  

DESIGN BASIS

   15

4.2

  

APPLICABLE CODES AND STANDARDS

   15

4.3

  

PHASE 2 PROJECT ENGINEERING PLAN

   17

4.4

  

ENGINEERING DESIGN

   17

4.5

  

PROCUREMENT AND MATERIAL CONTROL

   21

4.6

  

WELDING

   22

5.

  

SUBCONTRACTS

   22

5.1

  

GENERAL

   22

5.2

  

PHASE 2 PROJECT SUBCONTRACT PLAN

   23

5.3

  

LOCAL SUBCONTRACTORS AND SUB-SUBCONTRACTORS

   23

5.4

  

BID PACKAGES

   23

6.

  

CONSTRUCTION

   23

6.1

  

GENERAL

   23

6.2

  

SITE PREPARATION

   24

6.3

  

SCAFFOLDING AND ACCESS EQUIPMENT

   25

6.4

  

CRANEAGE AND LIFTING EQUIPMENT

   25

6.5

  

MEDICAL FACILITIES

   25

6.6

  

SANITATION

   26

 

Attachment A

EPCM Agreement



--------------------------------------------------------------------------------

6.7

  

HOUSEKEEPING

   26

6.8

  

TEMPORARY FACILITIES

   26

6.9

  

HEALTH, SAFETY AND THE ENVIRONMENT (HSE)

   26

6.10

  

INDUSTRIAL RELATIONS

   27

6.11

  

SITE SECURITY

   27

6.12

  

SITE MATERIALS HANDLING, CONTROL AND PRESERVATION

   27

6.13

  

MATERIAL CONTROL PROCEDURE

   28

6.14

  

MATERIAL MARKING

   28

6.15

  

CONSTRUCTION UTILITIES

   28

6.16

  

FIRST FILL MATERIALS

   29

6.17

  

CONSTRUCTION MANAGEMENT

   29

7.

  

QUALITY MANAGEMENT

   30

7.1

  

QUALITY ASSURANCE REQUIREMENTS

   30

7.2

  

PHASE 2 PROJECT QUALITY PLAN

   30

8.

  

COMMISSIONING AND START UP

   31

8.1

  

GENERAL

   31

8.2

  

OPERATING AND MAINTENANCE MANUALS

   31

8.3

  

PERFORMANCE TESTS

   31

8.4

  

OPERATING TESTS

   31

9.

  

PHASE 2 PROJECT CONTROL

   31

9.1

  

GENERAL

   31

9.2

  

PHASE 2 PROJECT CONTROLS PLAN

   31

9.3

  

PROGRAM REPORTING - PLANNING NETWORK

   32

9.4

  

CPM SCHEDULE

   32

9.5

  

MEETINGS; WEEKLY PROGRESS MEETINGS; MINUTES

   33

9.6

  

MONTHLY PROGRESS REPORTS

   33

9.7

  

QUARTERLY EXECUTIVE PROGRESS REPORTS

   34

10.

  

CONTRACTOR INTERFACES

   35

10.1

  

FERC ACTIVITIES – DIVISION OF RESPONSIBILITY

   35

10.2

  

FERC REQUIRED REPORTS

   36

10.3

  

REQUIREMENTS OF DEPARTMENT OF HOMELAND SECURITY

   36

10.4

  

VESSEL SECURITY PLAN

   36

10.5

  

EXISTING WELL

   36

10.6

  

ENVIRONMENTAL MITIGATION

   36

10.7

  

WT PROPERTY

   37

11.

  

BECHTEL DELIVERABLES

   37

11.1

  

DOCUMENT FORMATS

   37

11.2

  

PROGRESS REVIEWS

   37

11.3

  

DOCUMENTS FOR COMPANY APPROVAL

   38

11.4

  

DOCUMENTS FOR COMPANY REVIEW

   38

11.5

  

REVIEW PERIODS

   39

11.6

  

RECORD DRAWINGS AND SPECIFICATIONS

   39

11.7

  

TURNOVER DOCUMENTS

   40

 

2



--------------------------------------------------------------------------------

1. SCOPE REQUIREMENTS

1.1 General Introduction

This Scope of Services is intended to provide an overall description of
Bechtel’s responsibilities for the design, engineering, procurement, management,
construction management, installation, and pre-commissioning of the Phase 2
Facility.

The Phase 2 Project will involve expanding the LNG receiving, storage and
sendout Facility (the “Facility” consists of the Phase 1 Facility and the Phase
2 Facility combined) in Cameron Parish, Louisiana. The expansion will be
designed to import, store, and vaporize on average approximately an additional
1,400 MMSCFD of LNG, for supply to Natural Gas markets.

All the work will be performed on a reimbursable basis as described in the main
contract.

1.2 Summary of Bechtel Scope

Bechtel’s responsibilities include:

 

a. Detailed engineering design of the Phase 2 Facility

 

b. Development of Bechtel deliverables as described herein

 

c. Equipment Procurement Services to support Company’s Purchasing

 

d. Mobilization and Site establishment

 

e. Management, reporting and supervision of the Phase 2 Project work and
Services

 

f. Construction Management and Installation of the Phase 2 Facility

 

g. Sub-contractor Management

 

h. Care, maintenance and preservation of Equipment.

 

i. Ready For Handover

 

j. Pre-commissioning

 

k. Final Acceptance

 

l. Administer Company Contracts

2. DESCRIPTION OF THE FACILITY

2.1 LNG Storage Facilities

The LNG will be stored in two single containment insulated LNG storage tanks
(the “Tanks”) (also designated as Tank S-104, and Tank S-105), of 160,000 cubic
meters net storage capacity each. Future LNG Tank S-106 is excluded from this
scope.

The Tanks will be designed and constructed so that the primary container and an
earthen impoundment dike will be capable of independently containing the LNG.

 

3



--------------------------------------------------------------------------------

The Company will let a contract directly to a specialty tank contractor (the
“Tank Contractor”) for all necessary engineering design, procurement of
materials and equipment, fabrication, delivery, erection, installation, testing
and pre-commissioning of the two above ground, single containment tanks. Design
and purchased components will include but not necessarily be limited to: piling
and tank foundations, single containment tanks, associated equipment and
structures, piping, tank insulation, instrumentation and electrical systems. The
Tank Contractor’s work, unless specified otherwise, shall extend to its Battery
Limits defined as 20 feet beyond the outside perimeter of outer tank. The sole
exceptions shall be that Bechtel shall procure and provide the Tank Contractor
with three in-tank pumps for each Tank, dry chemical system, LP vent stacks, and
also control valves, for installation by Tank Contractor.

Each Tank will be a double walled design and will consist of a 9% nickel steel
inner container; a carbon steel outer tank and a carbon steel domed roof with an
insulated aluminum deck over the inner container suspended from the domed roof.

The annular space between the inner and outer tanks will be approximately 36
inches wide and will be filled with Perlite. The suspended deck will be
insulated with glass wool blankets. The Tank bottoms will be insulated with
cellular glass load bearing block insulation designed to support the Tank and
product weight.

The inner container will be designed and constructed in accordance with the
requirements of API Standard 620 Appendix Q. The Tank system will meet the
requirements of NFPA 59A and 49 CFR Part 193. The inner tank will be “open top”,
consisting of a shell and bottom. The self-supporting roof of the outer tank
will contain gas and gas pressure produced by the stored product. The Tanks will
be designed taking into consideration the seismic loads as well as the wind
loads.

The Tank insulation system will be designed to limit the Tank Boil-Off rate to a
nominal rate of no greater than 0.05% by volume per day of the Tank contents at
an ambient temperature of 90°F, with the Tank full and in a steady-state
condition. The nominal Tank Boil-Off rate will be documented through heat
transfer calculations.

Tank instrumentation will consist of resistance temperature detectors (RTDs) for
sensing the Cool Down and foundation temperatures, tank gauging system that will
provide level, temperature, density and a data acquisition system. The Tanks
will be protected with pressure and vacuum relief systems. For servicing of
relief valves a monorail will be provided.

Roof platforms will be provided to provide sufficient working space around the
pump wells and piping. A Jib Crane will be provided for the maintenance of pumps
and control valves etc.

Four intank pump columns will be installed in each Tank for three operating
pumps and the fourth spare for a future intank pump. An additional spare pump
(shared by the 2 new tanks) will be stored in the warehouse.

Stairways and an emergency escape ladder will be provided to access the roof
platforms. A stairway will be provided to the inner tank bottom.

 

4



--------------------------------------------------------------------------------

Spill protection of the Tank roof will extend over the edge of the roof dome
with a chute to grade.

Exposed portions of carbon steel surfaces of the tank shell and roof will be
blasted and painted. Stainless steel, aluminum and galvanized surfaces will not
be painted.

A general Tank lighting system will be provided. Emergency lighting and aircraft
warning lights will also be provided. Each Tank will be provided with a
tank-grounding grid.

In addition to other testing during installation of the Tanks, partial
hydrostatic testing of the inner container will be performed in accordance with
API 620 Appendix Q8. Hydrotest water will be discharged in accordance with
Applicable Law upon completion of the tests. A pneumatic test of the outer
container will be performed in accordance with API 620 Appendix Q.8.

A settlement monitoring system will be provided to measure and record inner and
outer container movements during construction and hydrotest. This construction
monitoring will form the basis for continued periodic monitoring once the Phase
2 Facility is in operation.

The Tanks will be equipped with continuous density monitoring instrumentation to
detect stratification. Facilities will be provided to circulate the stored
product so that if stratification begins to develop, the Tank contents can be
thoroughly mixed within each Tank and between Tanks.

2.2 Boil-Off Gas and Vapor Removal System

Small amounts of Natural Gas vapors will be produced within the system during
the handling of LNG from ship unloading through storage and other transfers.
Boil-Off of LNG in the Tanks will be caused by exposure of cryogenic equipment
to ambient temperature and other factors such as barometric pressure changes,
pump heat input, and ship flash vapor.

Excess vapor will be removed from the Tanks in order to control pressure in the
Tanks. This vapor will be conveyed to and compressed in the existing Boil-Off
Gas compressors (“BOG Compressors”). Fuel gas for the submerged combustion
vaporizers (“Submerged Combustion Vaporizers” or “SCVs”) will be taken from the
compressed gas and the remainder of the compressed gas will be mixed with part
of the LNG from the in-Tank pumps and re-condensed in the Boil-Off gas condenser
system (“BOG Condenser System”).

The existing BOG Compressors are cryogenic reciprocating machines and have the
capacity to handle all Boil-Off vapors generated during all operating modes,
including the Expansion phase. The BOG Re-Condenser drum will separate the
condensed gas from any non-condensed vapors.

During ship unloading, a portion of the vapors from the Tanks will flow to the
existing vapor return blowers. The blowers will boost the pressure to overcome
the pressure drop in the piping to the ship. In order to maintain ship tank
pressure, vapors must be returned to the ship during unloading to make up for
the volume of liquid being pumped from the ship.

 

5



--------------------------------------------------------------------------------

2.3 LNG Vaporization and Sendout Facilities

Three vertical submerged pumps shall be provided in each Tank to transfer LNG to
the sendout pumps. The pumps will normally operate submerged with about 1.5 psig
tank pressure plus static head on the pump suction. Discharge pressure shall be
designed to be approximately 100 psig.

The LNG sendout pumps will be multi-stage and seal-less with the motor submerged
in LNG. The LNG sendout pumps boost the pressure of the LNG sufficient for the
vaporized Natural Gas to enter the Export Pipelines after vaporization at
maximum 1440 psig. Normal operation at design capacity will require eight pumps,
one each for each SCV.

Eight (8) Submerged Combustion Vaporizers (SCVs) shall be provided to vaporize
the LNG. Heat for vaporization will be provided by burning a portion of the
Boil-Off gas or vaporized gas. Blowers will provide combustion air at a pressure
sufficient to force the combustion products up through a stainless steel water
basin where the combustion products will heat the water. The water basin
contains a bank of submerged tubes through which the LNG will pass. As the LNG
passes through the tubes it will be heated by the warm bath and vaporized. Each
vaporizer shall have its own fired heater, basin and tube bundle.

The SCVs shall be designed to provide a 40°F gas outlet temperature at design
flow.

Each SCV will be self supporting and shall contain a separate coil to heat the
fuel gas required for its combustion.

Each SCV will have a burner management system that controls the firing of each
SCV. The operation, start-up, and shutdown sequences, and process control of the
SCVs will be done through the Facility Distributed Control System.

The water in the SCV basins becomes acidic as it absorbs the carbon dioxide from
the combustion products. The water is neutralized in-situ using caustic before
overflowing to the LNG Trench linked to the Phase 1 Facility LNG Impoundment
Sump, and will then be pumped to the Firewater Pond.

In addition to the SCVs, one Pilot Test Train of Ambient Air Vaporizers (AAVs)
will be installed. The AAVs will be a collection of cells which utilize
convection with the atmosphere as the heat transfer mechanism. The AAVs Pilot
Test Train will comprise of 11 cells. It will be installed adjacent to one of
the SCVs and will be piped to share the sendout pump and sendout gas outlet from
that SCV.

Each AAV cell is comprised of a number of individual multi-finned heat transfer
tubes connected in parallel in a bundle about 11 feet square by 40 feet tall.
LNG is evenly distributed throughout the tube bundle and enters the AAV cell at
the bottom. The vaporized natural gas exits at the top of the AAV cell where it
is collected in a header with other AAV cells and is piped back to the sendout
system.

During operation, frost will gradually build up on the fins and tubes of the AAV
cells, reducing the temperature of the vaporized gas and limiting the
effectiveness of the AAV cell. Periodically the cells must be shut down to
defrost the fins. The amount of defrost water produced will be a function of the
vaporization throughput, relative humidity, air temperature, and other
environmental factors.

 

6



--------------------------------------------------------------------------------

The defrost water will be drained from under the AAV train, collected in the LNG
Trench system linked to the Phase 1 Facility LNG Impoundment Sump, and pumped to
the existing Firewater Pond.

The AAVs Pilot Test Train will have extensive instrumentation, control valves,
and monitoring devices to allow the operators to fully assess the operation of
the AAV Train, including how it affects the surrounding environment. However,
this instrumentation has not yet been fully defined, and thus is not reflected
in the current cost estimate. The information gathered during the operation of
the Pilot Train will be used to optimize the configuration, layout, control, and
other aspects of the design of AAV Trains planned for future stages of the
Expansion.

The Facility Safety Instrumented System shall be capable of initiating a shut
down of the vaporizers. The detection of low temperatures downstream of each
vaporizer will shut down the individual SCV to protect downstream piping and
Equipment from being subjected to lower than design temperatures. Other
shutdowns of individual vaporizer trains or groups of vaporizer trains will be
determined during detailed design.

Pipeline gas Btu control is not included in the scope of the Phase 2 Project.

Two low pressure stacks located at the top of the Tanks, shall be provided to
vent process plant vapor releases to a safe location.

One (1) 36-inch stainless/Carbon steel Sendout Pipeline shall be provided. The
Sendout Pipeline will tie in via a flanged connection near the Phase 1 Facility
meter. (Details are still in developmental stage).

In addition to the export to the Export Pipeline, fuel gas shall be consumed in
the Phase 2 Facility for vaporization of the LNG in the SCVs and for power
generation in the GTG’s.

The normal source of fuel gas for vaporizers will be from the discharge of the
BOG Compressors. Alternate supplies of fuel will be from downstream of the
vaporizers. The fuel is heated in separate coils in the water bath of the SCVs.
Each vaporizer shall have a coil designed to heat the amount of fuel required
for that vaporizer.

For power generation, fuel gas from the Phase 1 Facility Sendout Pipelines shall
be heated and reduced in pressure from the Sendout Pipeline pressure to meet
power generating equipment requirements. All power generation fuel gas heating
and conditioning facilities are part of Phase 1 Facility scope that was
pre-invested to handle Phase 2 Facility requirements.

For power generation, one (1) simple cycle 25 MW gas turbine generator shall be
provided.

Permanent electrical power from the local electrical utility has been assumed to
be available to supply all essential loads during start-up, upsets, and
shutdowns.

 

7



--------------------------------------------------------------------------------

2.4 Buildings and Structures

All buildings and structures will be designed to maintain structural integrity
in a 150 mph wind speed, exposure “C” per ASCE 7. Buildings and shelters as
listed below will be provided:

 

  •   Combined Electrical MCC and Instrument Enclosure Building.

 

  •   Remote electrical MCC/Transformer Building.

 

  •   Shelters with Kynar coated metal roofing and partial siding will be
provided for firewater booster pumps, and Plant/Instrument Air Compressor.

2.5 Control Systems

Control and monitoring of the Facility will be performed by an integrated
Distributed Control System (DCS) using operator interface stations located in
the existing control room.

An independent Safety Instrumented System (SIS) will be installed to allow the
safe, sequential shutdown and isolation of rotating Equipment, fired Equipment
and Tanks.

Overall Facility control will consist of the following major functions:

 

1. LNG ship unloading (included in Phase 1 Facility with interface with Phase 2
Facility)

 

2. Tank pressure control

 

3. LNG vaporization and sendout

 

4. Plant SIS

A DCS will control the overall Facility operations and interface with the
following programmable logic controllers (“PLCs”):

 

1. Jetty LNG ship unloading PLCs (included in Phase 1 Facility with Phase 2
Facility interface)

 

2. Tank gauging data acquisition systems

 

3. Natural Gas metering (included in Phase 1 with Phase 2 interface)

 

4. BOG Compressors (included in Phase 1 with Phase 2 interface)

 

5. Vapor return blowers (included in Phase 1 with Phase 2 interface)

 

6. Nitrogen package

 

7. Instrument air compressor and dryers

 

8. Liquid caustic system

 

8



--------------------------------------------------------------------------------

9. Gas turbine generators (included in phase 1 with Phase 2 interface)

An independent SIS will be installed to allow the safe, sequential shutdown and
isolation of rotating Equipment, fired Equipment, jetty areas, and LNG Storage
Tanks. Emergency shutdowns will be provided for the entire project, for each of
the ship unloading systems, and for specific Equipment. Design, construction and
installation of SIS will be compliant with ANSI/ISA-S84.01.

The Phase 2 Project will have a dedicated monitoring system for fire,
combustible gas, and low temperature spill monitoring. Detection of fire and
combustible gas will produce alarms that will require manual intervention. Low
temperature spill detection in the impoundment sumps will automatically stop the
pumps in the affected sump.

A closed circuit television (CCTV) system will be expanded to allow operators
and security staff to remotely view selected areas of the Facility from the
control building, jetty areas and gate house.

Communication between the various remote I/O cabinets and the control rooms will
be achieved via a redundant fiber optic network. This will provide two-way,
high-speed communication for control and display. All Vendor local panel
connections will be via a simplex fiber optic connection.

Facility control will only be from the main control room in the control
building.

2.6 Electrical

The Facility will generate all the power required for the Facility for operation
and maintenance. A permanent tie to the local power grid is assumed for startup
and standby loads. Generated power from the gas turbine generator is designed to
be at 13.8 kV. Transformers will be designed to step down the voltage from 13.8
kV to 4.16 kV, 480 V, and 240/120 V distribution levels.

The total operating load of the Facility, including the Phase 1 Facility and
Phase 2 Facility will be approximately 75 MVA. Four (4) combustion turbine
generators will be available to furnish power to the Phase 1 Facility and Phase
2 Facility. Most of this load will consist of motors, with the largest motors
rated at approximately 2600 HP each.

Generator switchgear will be installed in the existing Phase 1 Facility
powerhouse building.

A new substation consisting of distribution transformers, substation switchgear
and motor control centers will be installed near the Phase 1 electrical
substation building.

Electrical area classification will be according to the applicable sections of
NFPA 497 and API RP 500. The electrical materials and installation will be in
accordance with the requirements of the NEC. 15 kV, 5 kV and 480 Volt
switchgears will be located in the Phase 2 Powerhouse buildings.

 

9



--------------------------------------------------------------------------------

The electric motor drives in the Facility, except for stand by DC motors in the
power generation area will be rated for 4.16 kV, 460 V or 120 Volt depending on
size. The 4.16 kV and 480 Volt motor controllers/starters will be located in
indoor motor control centers that are located inside the Powerhouse building.

High-pressure sodium type lighting will be provided in process areas, along
roadways, Tank stairways, platforms, and building exteriors.

The grounding system design will be based on the ground fault calculations.
Grounding system will consists of a buried copper wire grid and 10-foot ground
rods. Ground wells will be installed at selected locations for periodic testing
of the system.

Several uninterruptible power supply (“UPS”) systems will be provided for both
the Phase 1 Facility and Phase 2 Facility and are located in the main control
building, the Phase 2 Facility MCC building and the Remote MCC/Transformer
Building. The UPS system will consist of an inverter, rectifier, static bypass
switch, manual maintenance bypass switch, 60 minute batteries and distribution
panel with circuit breakers.

The existing DC UPS will supply power to the emergency lighting in enclosures
(24V DC) on the gas turbine generator.

2.7 Fire Protection

Fire protection for the Facility will involve several independent systems, based
on water, CO2, nitrogen, and chemical agents. A firewater system will be
provided to cover the Phase 2 Facility. Carbon dioxide fire protection system
will be provided for the gas turbine generator enclosures. These systems will
incorporate CO2 bottle racks, valving and tubing. Portable dry chemical fire
extinguishers will be provided throughout the Facility and in all the buildings.

The main components of the firewater system will be tied into the existing seven
(7) million gallon firewater pond. For supply of water to the monitors located
on top of the Phase 2 LNG Tanks, Phase 1 booster pumps will be used. The
existing firewater pond was designed to have a capacity well exceeding 2-hour
duration back to back events.

Nitrogen snuffing for small fires and Dry Chemical for large fires will be
provided at the tailpipe of each Tank pressure relief valve.

Fireproofing, where required, will be used where structures or Equipment cannot
be protected by other means.

The Facility will include manual pull boxes, audible sirens and visual lights at
strategic locations on the Site. These sirens will have a distinctive mode, for
easy recognition between alarms and emergency events.

2.8 Hazard Detection

The Project will have dedicated monitoring systems for fire, combustible gas,
and low temperature LNG spillage detection, in accordance with 49 CFR Part 193
and NFPA 59A.

 

10



--------------------------------------------------------------------------------

Flame detectors, smoke detectors, gas detectors, and other sensors will be
strategically located throughout the Facility. Audible and visual alarms will be
provided throughout the Facility area. The monitoring system will be
self-contained as required by NFPA 59A.

All area monitors will be hardwired from the field device to a control room
panel. Ultraviolet/infrared fire detectors and gas detectors will be equipped
with self-diagnostic circuitry to assure proper device operation.

An independent SIS will be installed to allow the safe, sequential shutdown of
the facility. The SIS will be separate from the DCS, but will feed status
information and data to the DCS for monitoring and recording.

A CCTV system will be installed to provide the operators and security staff with
panoramic and variable zoom views of the onshore and marine areas.

Instrumentation will be rated to meet the hazardous area classifications.

Hazard detection for the Facility shall be designed based on the following
strategies:

 

  •   Direct visual monitoring;

 

  •   Remote visual monitoring through closed circuit television;

 

  •   Centralized alarm system; and

 

  •   Emergency shut down system.

In addition to visual monitoring, following detectors shall be furnished:

 

  •   Gas detectors

 

  •   Low temperature detectors

 

  •   UV/IR flame detectors

 

  •   Smoke detectors

 

  •   High temperature detectors

A security monitoring system will be used to monitor the perimeter security
fence line and Facility entry gates included in Phase 1 Facility scope with
interfacing for the Phase 2 Facility. Visual monitoring will be provided for
viewing of the following areas:

 

  •   Main gate;

 

  •   Process area;

 

  •   Tanks;

 

11



--------------------------------------------------------------------------------

  •   East and west jetty operations; and

 

  •   Ship manifold.

Two pull stations shall be provided on each Tank, one on the Tank stairway and
one on the roof platform for activation of audible and visual alarms.

2.9 Soil Improvement and Earthen Dike Spill Containment for LNG Tanks

Soils will be improved for LNG Tanks S-104 and S-105 (no soil improvement is
provided for future LNG Tank S-106), the vaporizers process area, along piperack
alignments, and in other areas as required to achieve soil strength sufficient
for constructing the impoundment dikes, to support foundations for structures
that are not supported on piles, and to support other construction activities.

The Company will let a contract directly to a specialty soil improvement
contractor (the “Soil Contractor”) for all plant, labor, materials, tools,
supplies, equipment, transportation, supervision, technical, professional and
other services. The Soil Contractor shall perform all operations necessary to
satisfactorily engineer, procure, and construct soil improvement works including
but not necessarily limited to excavation, stabilization of dredge fill with fly
ash/bed ash or other suitable reagent, wick drains installation, and earthen
dike construction.

2.10 Site Development and Civil Work

Selected areas within the Phase 2 Site will be backfilled, leveled and graded
for material laydown and infrastructure to support the construction of the Phase
2 Facility. No site development is provided for later Stages of Phase 2,
including the future buildout of AAVs process areas.

The Facility shall be designed to provide positive drainage of rainfall runoff.

LNG Spill Trenching will be provided to convey spills to the LNG Impoundment
basin installed in the Phase 1 Project.

Storm water from inside the tank area will be pumped to a storm water drainage
ditch leading to the Sabine River.

A spill prevention control and countermeasures plan for the construction
activities will be developed and implemented in accordance with 40 CFR Parts 122
through 124.

Buildings, process equipment, and pipe rack foundations will be pile supported
foundations.

The Facility roads and paving will consist of gravel or asphalt surfacing.

2.11 Settlement of Structures

LNG Tanks and all other heavy structures will be subject to short term and long
term settlement and differential settlement due to subsurface soil conditions at
the Site. These structures shall be

 

12



--------------------------------------------------------------------------------

designed and constructed in accordance with Applicable Codes and Standards and
Good Engineering and Construction Practice (GECP), and also in accordance with
the following requirements:

All foundations shall be designed and constructed to take into consideration
settlement and differential settlement based on the subsurface soil conditions
as described in the Geotechnical Reports.

Differential settlements should be expected between pile-supported structures
and adjacent non-piled facilities or fill/improved areas. In addition to any
differential settlement which may take place prior to Ready for Handover, the
engineering design and construction shall be such that a six (6) inch
differential settlement between pile-supported structures and adjacent non-piled
facilities or fill/improved areas, which may occur from Ready for Handover
through the expected lifetime of the Phase 2 Facility, will not cause any
defects with normal monitoring and maintenance provided by Company.

Differential settlement should be expected between each Tank and other adjacent
pile-supported structures such as piperacks. In addition to any differential
settlement which may take place prior to Ready for Handover, the engineering
design and construction shall be such that a six (6) inch differential
settlement between any Tank and adjacent pile supported structures, which may
occur from Ready for Handover through the expected lifetime of the Phase 2
Facility, will not cause any Defects with normal monitoring and maintenance
provided by the Company.

The design and construction of the LNG containment dikes shall be such that the
Primary Consolidation Settlement (as defined in “Foundation Analysis and Design,
Third Edition, by Joseph E. Bowles, McGraw-Hill Book Company”) shall take place
prior to Ready for Handover, with the exception of any gaps in the dikes which
may be required for construction access by the Tank Contractor but which shall
be completed or reinstated prior to Cool Down of each Tank. The LNG containment
dikes shall be maintained by Soil Contractor through the Defect Correction
Period and restored, as necessary, in order to ensure that: (i) Primary
Consolidation Settlement of the completed dikes at the gaps described above is
obtained; (ii) the Design Basis capacity is satisfied; and (iii) settlement of
the dikes will not cause any Defects.

Plant roads, where applicable, shall be designed and constructed in accordance
with the current edition of Louisiana State Department of Highways and Public
Transportation “Standard Specifications for Construction of Highways, Streets
and Bridges.”

3. MANAGEMENT AND SUPERVISION

3.1 Company Management Philosophy

To effect the necessary control of the interfaces between Company and Bechtel,
and to facilitate prompt and accurate communications between Company and
Bechtel, Company Representative will utilize a team of Company’s personnel or
consultants, which will be resident in Bechtel’s Houston home office during
design and procurement phase, and at Site during construction through
Provisional Acceptance of all Systems.

 

13



--------------------------------------------------------------------------------

3.2 Project Execution Plan

Within sixty (60) Days after Notice to Proceed, Bechtel shall submit to Company
for review Bechtel’s project execution plan (“Project Execution Plan”), which
shall address, summarize, and provide a schedule for development and
finalization of the following plans, procedures, and other documents.

 

a. Project Objectives

 

b. Phase 1 Interface Procedure

 

c. Project Management

 

d. Project Engineering Plan

 

e. Document Management Plan

 

f. Project Controls Plan

 

g. Project Procurement Plan

 

h. Document control Plan

 

i. Communications Plan

 

j. Subcontractor List

 

k. Project Subcontract Plan

 

l. HSE Plan

 

m. Interface Management Plan

 

n. Project Quality Plan

 

o. Project Construction Plan

 

p. Project Pre-Commissioning Plan

 

q. Labor relations plan

 

r. Management of change plan

3.3 Company Office Accommodations

All security, furnishings, electrical power and other temporary utilities,
lighting, telephones, facsimile, and high speed internet access associated with
the office accommodation below shall be provided by Bechtel on a reimbursable
basis as indicated in the Agreement. This shall include the telecommunications
line rentals, from Notice to Proceed (NTP) until thirty (30) Days

 

14



--------------------------------------------------------------------------------

after Provisional Acceptance of all Systems. Company will supply computers to
Company personnel:

Bechtel shall provide office accommodation for:

 

  •   Up to a peak of twelve (12) Company personnel at Bechtel’s Houston home
office, including two reserved covered parking spaces, all for a 24-month period
commencing with NTP.

 

  •   Up to total twenty-four (24) Company personnel at Site at the peak of the
construction activities, including two reserved parking spaces for 30-months
period.

4. ENGINEERING

4.1 Design Basis

Company shall be responsible for providing those items of information defined as
“Rely Upon” in the Design Basis included in Schedule A-2 of this Attachment A.
Company shall remain fully responsible for the accuracy, completeness and
sufficiency of such information.

All other information constituting the Design Basis or otherwise required for
performance of the Phase 2 Project work and Services shall be provided or
developed by Bechtel, as required.

4.2 Applicable Codes and Standards

The Applicable Codes and Standards include: (i) 49 CFR Part 193, 33 CFR Part
105, 33 CFR Part 127, NFPA 59A; (ii) any codes and standards specifically
mentioned in any provision of the Agreement or the Attachments as applicable to
the Phase 2 Project work and Services; and (iii) those codes and standards of
the following standards organizations and other generally accepted practices,
methods, techniques and standards employed by the international LNG industry
constituting GECP, as specifically identified through detailed engineering:

 

  •   AASHTO, American Association of State Highway and Transportation Officials

 

  •   ACI, American Concrete Institute

 

  •   AFBMA, Anti-Friction Bearing Manufacturers Association

 

  •   ADA, Americans with Disabilities Act, Accessibility Guidelines (ADAAG)

 

  •   AGA, American Gas Association

 

  •   AGMA, American Gear Manufacturers Association

 

  •   ASA, Acoustical Society of America

 

  •   ARI, Air Conditioning and Refrigeration Institute

 

  •   AICHE, American Institute of Chemical Engineers

 

15



--------------------------------------------------------------------------------

  •   AISC, American Institute of Steel Construction

 

  •   ANSI, American National Standards Institute

 

  •   API, American Petroleum Institute

 

  •   ASME, American Society of Mechanical Engineers

 

  •   ASNT, American Society for Non-Destructive Testing

 

  •   ASTM, American Society for Testing and Materials

 

  •   ASCE, American Society of Civil Engineers

 

  •   ASHRAE, American Society of Heating, Refrigeration and Air-conditioning
Engineers

 

  •   AWWA, American Waterworks Association

 

  •   AWS, American Welding Society

 

  •   CINI, Insulation for Industries

 

  •   CMAA, Crane Manufacturers Association of America

 

  •   CRSI, Concrete Reinforcing Steel Institute

 

  •   CSI, Construction Specifications Institute

 

  •   EJMA, Expansion Joint Manufacturers Association

 

  •   FCI, Fluid Control Institute

 

  •   FM, Factory Mutual

 

  •   GPA, Gas Processors Association

 

  •   HFES, Human Factors and Ergonomics Society

 

  •   IBC, International Building Code

 

  •   ICEA, Insulated Cable Engineers Association

 

  •   IESNA, Illuminating Society of North America

 

  •   IEEE, Institute of Electrical and Electronics Engineers

 

  •   ISA, International Society for Measurement and Control

 

16



--------------------------------------------------------------------------------

  •   MSS, Manufacturer’s Standardization Society of the Valve and Fitting
Industry

 

  •   NACE, National Association of Corrosion Engineers

 

  •   NEMA, National Electrical Manufacturers Association

 

  •   NFPA, National Fire Protection Association

 

  •   NFSA, National Fire Sprinkler Association

 

  •   OCIMF, Oil Companies International marine Forum

 

  •   OSHA, Occupational Safety and Health Administration

 

  •   PCI, Precast/Prestressed Concrete Institute

 

  •   PIP, Process Industries Practices, Piping

 

  •   SAE, Society of Automotive Engineers

 

  •   SDI, Steel Door Institute

 

  •   SIGTTO, Society of International Gas Tanker and Terminal Operators

 

  •   SMACNA, Sheet Metal and Air Conditioning Contractors National Association

 

  •   SSPC, Steel Structures Painting Council

 

  •   TEMA, Tubular Exchanger Manufacturers Association

 

  •   UFC, Uniform Fire Code

 

  •   UL, Underwriters Laboratories

4.3 Project Engineering Plan

Bechtel shall produce a detailed project engineering plan (“Project Engineering
Plan”) for review by Company within sixty (60) Days after Notice to Proceed. The
Project Engineering Plan will provide a summary of the procedures, plans, and
execution methodologies to be used by Bechtel to develop the engineering design
in accordance with the Applicable Codes and Standards and the requirements of
the Agreement.

4.4 Engineering Design

4.4.1 General

In addition to any other engineering requirements specified in Attachment A or
any other provision, Attachment or Schedule of the Agreement, the following
services, Drawings, and

 

17



--------------------------------------------------------------------------------

Specifications, as a minimum, shall be provided by Bechtel in respect of all
engineering disciplines during engineering of the Phase 2 Facility:

 

a. Developing new Drawings sufficient for procurement of materials,
installation, construction, manufacture, fabrication, commissioning, startup,
testing, operation and maintenance of the Phase 2 Facility

 

b. Preparation of Equipment data sheets

 

c. Preparation of Drawings for the Phase 2 Facility and related Drawing list

 

d. Preparation of engineering material requisitions and purchase requisitions,
and amendments as necessary up to record status

 

e. Technical evaluation for all Major Equipment

 

f. Review of vendor data, Drawings and other documentation for engineered
Equipment

 

g. Detailed material take-offs and monitoring of material changes for all
disciplines

 

h. Development of acceptance test requirements for all Major Equipment

 

i. Development and implementation of a plan for witnessing of factory acceptance
tests at vendor’s shops for all Major Equipment

 

j. Drawings control, vendor data, documentation control and review process
utilizing Bechtel’s computer database document control procedure

 

k. Review of vendor’s recommended spares for Equipment and prepare final
recommended operating spare parts list

 

l. Development of technical documents for Company Contractors

 

m. Provision of engineering support for procurement, construction and
commissioning, including assistance to Company Contractors in the interpretation
of technical requirements and Drawings

 

n. Preparation of mechanical catalogues and vendor data books

 

o. Provision of all Record Drawings and Specifications

 

p. Tie-in Drawings

 

q. Development of Equipment lists, instrument index, line lists, material lists,
and supplier lists

 

r. Review of Company Contractors’ drawings and document and advise Company of
review comments

 

18



--------------------------------------------------------------------------------

4.4.2 Process and Systems

Bechtel shall be responsible for developing the following Drawings and
Specifications related to the process and process systems:

 

a. Process flow diagrams with heat and material balances

 

b. Piping and instrument drawings (“P&IDs”)

 

c. Equipment list

 

d. HAZOP review of P&ID’s, prior to issue for design. Any subsequent design
changes on P&ID’s will be integrated into the design prior to finalization of
design. Safety review of changes to Drawings after HAZOP will be done as part of
a project management of change procedure.

 

e. Bechtel shall conduct a safety integrity level (“SIL”) meeting to define
integrity levels of critical control and safety systems.

4.4.3 Plant Layout and Piping Design

Bechtel shall be responsible for developing the following Drawings and
Specifications related to the piping and piping systems:

 

a. Plot plans, Equipment location plans, underground piping plans, key plans

 

b. Electronic 3-D model

 

c. Piping isometric Drawings

 

d. Service class index

 

e. Pipe support design Drawings

 

f. Pipe stress analysis

 

g. Piping Specifications

4.4.4 Mechanical Design

Bechtel shall be responsible for developing the following Drawings and
Specifications related to the mechanical design of vessels, Tanks, heat
exchangers, rotating Equipment, fired Equipment, special Equipment, and packaged
Equipment:

 

a. Equipment data sheets

 

b. Equipment Specifications

 

19



--------------------------------------------------------------------------------

4.4.5 Electrical Design

Bechtel shall be responsible for developing the following Drawings and
Specifications related to the electrical power supply and distribution:

 

a. Electrical equipment data sheets

 

b. Specifications for electrical Equipment and bulks

 

c. One-line diagrams

 

d. Electrical area classification Drawings

 

e. Substation design

 

f. Wiring layouts and plans

 

g. Closed circuit TV, Facility communications, electrical security systems, and
other electrical systems

4.4.6 Civil / Structural / Architectural Design

Bechtel shall be responsible for developing the following Drawings and
Specifications:

 

a. Foundations design basis

 

b. Buildings layout and specifications

 

c. Grading / drainage plan

 

d. Foundation designs

 

e. Piling designs

 

f. Drainage, roads, and buildings

4.4.7 Materials

Bechtel shall be responsible for developing the following Drawings and
Specifications related to materials selection, engineering, and applications
technology:

 

a. Material selection guide

 

b. Corrosion control Specifications

 

c. Painting and coating Specifications

 

d. Insulation systems Specifications

 

20



--------------------------------------------------------------------------------

4.5 Procurement and Material Control

4.5.1 General

The Project procurement plan will provide a summary of the procedures, plans,
and execution methodologies to be used by Bechtel for procuring Equipment,
materials, goods and services within the scope of the Phase 2 Project (the
“Project Procurement Plan”).

4.5.2 Project Procurement Plan

Bechtel shall produce a Project Procurement Plan for review by Company within
ninety (90) Days after Notice to Proceed, and Company will provide review
comments within ten (10) Working Days after receipt.

 

  •   Inspection

 

  •   Expediting

 

  •   Supplier quality reports

 

  •   Technical requirement compliance

 

  •   Material control, marking, and certification

 

  •   Packing, consolidation, importing

 

  •   Transportation, handling, and storage

 

  •   Warranties and guarantees

 

  •   Vendor servicemen

4.5.3 Local Suppliers

Bechtel shall give due consideration to local companies to provide materials and
services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. The procedures shall indicate how
Bechtel intends to ensure appropriate consideration of local suppliers.

4.5.4 Inquiries

Bechtel shall ensure all inquiries request sufficient information to support a
complete commercial and technical evaluation, including nearest parts and
service location. Inquiries shall be issued to vendors/contractors on the
approved contractors’ list. A sufficient number of qualified
suppliers/subcontractors shall be invited to bid to ensure receipt of at least
three (3) bona fide bids for reimbursable purchases unless otherwise agreed by
Company.

 

21



--------------------------------------------------------------------------------

Bechtel shall prepare all inquiries to insure that the inquiry documentation is
comprehensive and complete with all Drawings so that competitive bids received
will require a minimum amount of conditioning.

4.5.5 Bid Evaluations

Bechtel shall issue a complete technical and commercial bid evaluation with
recommendations for award to Company for review and agreement, prior to any
award. Company technical and administrative personnel will work with Bechtel’s
staff in bid evaluations for all purchases of Equipment and other items.

4.5.6 Purchase Orders

Following agreement of the vendor list and bid evaluation, Bechtel shall issue a
purchase order package to Company. Company will sign the purchase order, and
Bechtel will send such purchase order directly to the Company Contractor (or
Company Vendor).

4.5.7 Communications

Bechtel shall give Company in writing, at least ten (10) Working Days advance
notice of proposed technical and logistics meetings and commercial negotiations.
Company will indicate whether or not it will participate.

4.6 Welding

Bechtel shall prepare and/or review all welding procedures, non destructive
evaluation procedures and non destructive evaluation reports including
radiographs for compliance to applicable standards for welding and testing. All
cryogenic stainless steel piping that contains flammable fluids, except drains
and vents, shall have 100% radiographic testing of all circumferential welds.
Cryogenic stainless steel piping that contains flammable fluids for drains and
vents does not require radiographic testing of circumferential welds if
operating pressure is less than 20% of specified minimum yield stress, otherwise
it shall have 100% radiographic testing of all circumferential welds. Carbon
steel piping that contain flammable fluids and operates above -20oF, except fuel
gas piping, shall have radiographic testing of 30% of each day’s circumferential
welds. Fuel gas piping shall be installed in accordance with NFPA 54.

Bechtel shall qualify all weld procedures, non destructive evaluation
procedures, welder and non destructive personnel qualifications in accordance
with ANSI B31.3 unless otherwise agreed by Company in writing.

5. COMPANY CONTRACTS AND BECHTEL SUBCONTRACTS

5.1 General

Bechtel shall engage Subcontractors as required to perform the Services.

 

22



--------------------------------------------------------------------------------

5.2 Project Subcontract Plan

Bechtel shall produce a detailed Subcontract plan (“Project Subcontract Plan”)
for review by Company within ninety (90) Days after Notice to Proceed. The
Project Subcontract Plan will provide a summary of the procedures, plans, and
execution methodologies to be used by Bechtel for bidding, evaluating, awarding,
inspection, progress monitoring, technical requirement compliance, material
controls, and expediting of Bechtel Subcontracts and Company Contracts.

5.3 Local Contractors

Bechtel shall give due consideration to local companies to provide materials and
services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. The Project Subcontract Plan shall
indicate how Bechtel intends to ensure appropriate consideration of local
contractors.

5.4 Bid Packages

Bechtel shall be responsible for preparing and issuing bid packages or request
for proposals for Subcontracts.

6. CONSTRUCTION

6.1 General

Bechtel shall produce a detailed construction plan (“Project Construction Plan”)
for review by Company within ninety (90) Days after Notice to Proceed. Company
will provide comments within ten (10) Working Days following receipt. The
Project Construction Plan will provide a summary of the procedures, plans, and
execution methodologies to be used by Bechtel for all management, controls,
labor, supervision, consumables, tools, plant and Equipment necessary to
construct, mechanically complete, test, and pre-commission the Phase 2 Facility.
The Project Construction Plan will address the following:

 

  •   Construction procedures

 

  •   Phase I Interface Procedure

 

  •   Policies, rules and regulations for:

 

  •   HSE

 

  •   Personnel identification

 

  •   Access to Site

 

  •   Firearms, drugs, alcohol, animals, etc.

 

  •   Access Equipment

 

23



--------------------------------------------------------------------------------

  •   Construction Permits

 

  •   Parking

 

  •   Vehicular access

 

  •   Personnel orientation

 

  •   Construction plant and Construction Equipment

 

  •   Construction methodology

 

  •   Demolition

 

  •   Scaffolding and access equipment

 

  •   Temporary Facilities

 

  •   Work force training

 

  •   Industrial relations

 

  •   Public relations

 

  •   Security

 

  •   Transportation of Equipment

 

  •   Construction dock

 

  •   Utilities, chemicals, lubricants

 

  •   Construction communication procedures

 

  •   First fills

 

  •   Punchlists

 

  •   Close out

 

  •   Demobilization

6.2 Site Preparation

Bechtel shall be responsible for managing site preparation work by Company’s
Soil Contractor including:

 

  •   Removal of all vegetation

 

24



--------------------------------------------------------------------------------

  •   Soils improvement

 

  •   Temporary and permanent roads

 

  •   Top soil removal

 

  •   Temporary and permanent drainage

6.3 Scaffolding and Access Equipment

Bechtel shall provide a safe means of access to the work on the Phase 2 Project
at all times, including for purposes of inspections by Company. Scaffolding must
be substantial and appropriately designed for the job. Bechtel shall keep
adequate records to demonstrate a system of regular inspection of scaffolds, by
appropriately qualified personnel. Records shall also be maintained of
calculations performed for load bearing scaffolds. Tags with inspection, and
expiration shall be prominently displayed on all scaffolding.

6.4 Craneage and Lifting Equipment

Bechtel shall only employ craneage and lifting equipment that has been tested
and which are fit for purpose. All crane operators and riggers shall be
adequately trained and must be able to demonstrate that they hold the
appropriate certification. Bechtel shall keep records of tests and certification
of all lifting equipment, craneage and operators employed in the Phase 2 Project
work and Services. Bechtel shall comply with its internal rigging procedure
MPT-4MP-T81-01903 for all lifting operations. Bechtel will submit rigging plans
for lifts exceeding 50-tons, multiple crane lifts or lifts which are considered
critical for review by Company or Company’s designee.

6.5 Medical Facilities

Bechtel shall provide provisions for suitable first-aid facilities which shall
be available to all personnel at the Site, including those employed by Company,
Company Contractors, Subcontractors and visitors.

The first-aid facilities, as a minimum, shall include a fully equipped first-aid
room capable of treating injuries that can be anticipated on a construction
site. Consideration shall be given for at least one qualified EMT or nurse on
duty during the hours when construction work is in progress at the Site. Bechtel
shall also provide a program of training for first-aid personnel among the
workforce and establish an emergency response team, drawn from the medical and
workforce first-aid personnel, to deal with serious on Site accidents.

Bechtel shall produce for review by Company within thirty (30) Days after Notice
to Proceed, a plan detailing how emergency medical treatment will be
administered. Such plan shall take into account capabilities of local hospital
and medical facilities.

 

25



--------------------------------------------------------------------------------

6.6 Sanitation

Bechtel shall provide adequate washing and latrine facilities for its workforce
and for visitors permitted on the Site. These facilities shall be cleaned,
disinfected, stocked with supplies and maintained regularly at all times and the
disposal of sanitary waste shall conform to statutory requirements.

6.7 Housekeeping

Bechtel shall provide suitable receptacles and services to ensure that all scrap
materials, debris and spoil generated by Bechtel’s construction activities, are
collected regularly and properly disposed of. Disposal of such materials outside
the Site shall be to a properly licensed land fill or environmental waste
subcontractor, in accordance with Applicable Law and Permits.

As soon as practicable after the completion of all Punchlist items, Bechtel
shall remove all Construction Equipment, construction trailers and other
temporary facilities, and all other items brought onto the Site by Bechtel,
Subcontractors or Sub-subcontractors which are not the property of Company, and
remove from the Site and properly dispose of all scrap materials, debris and
spoil. Bechtel shall allow all temporary construction laydown areas to naturally
revegetate, unless such areas are designated for wetland mitigation or other use
by Company that does not require such restoration.

6.8 Temporary Facilities

Until Provisional Acceptance of all Systems, Bechtel shall provide all temporary
facilities necessary for performance of the Phase 2 Project work and Services.
All temporary buildings, piping, cabling, communications equipment, storage
facilities, fencing, gates, gas detection equipment, utilities, and the like
shall be removed on Provisional Acceptance of all Systems.

6.9 Health, Safety and the Environment (HSE)

Within thirty (30) days after Company’s issuance of NTP, Bechtel shall deliver
to Company for its review the Health, Safety and Environmental (“HSE”) plan
which shall include the following sections:

 

  •   Project Outline, Scope and Project Organization

 

  •   Action Register

 

  •   HSE Interface Meetings

 

  •   Define Roles and responsibility

 

  •   Organization Charts Showing the HSE Organization and its Interfaces

 

  •   Environmental Plan

 

  •   Waste Management Plan

 

  •   Construction Environmental Control Plan

 

  •   Construction HSE Plan

 

  •   Traffic Management and Transportation Plan

 

  •   HSE Deliverables

 

  •   Project HSE Implementation Schedule

 

26



--------------------------------------------------------------------------------

  •   Interface with FERC and permitting agencies through Company

6.10 Industrial Relations

Bechtel shall prepare and provide to Company within ninety (90) Days following
Notice to Proceed, its policies and plans for managing industrial relations at
the Site, for review by Company. Such policies and plans shall cover working
hours, right to work policies, working patterns, shifts, disputes procedure,
welfare facilities (catering, sanitary, wet weather gear, protective clothing
etc.), training, wet weather working, holidays and any other relevant matters.

Bechtel shall report all disputes or potential disputes involving Bechtel’s or
Subcontractors’ employees to Company Representative as soon as practicable after
they occur. Bechtel will be expected to take a pro-active role in managing
industrial relations among such employees at the Site.

6.11 Site Security

Bechtel shall be responsible at all times for security at the Phase 2 Site until
Provisional Acceptance of all Systems. Adequate fencing and security devices
shall be provided and maintained to prevent unauthorized access to the Phase 2
Site and theft or damage. Bechtel shall employ sufficient security personnel to
police the Phase 2 Site entrances, perimeter fencing and secure areas at all
times and to carry out random searches of vehicle arriving or leaving the Phase
2 Site. Adequate security lighting of the Phase 2 Site shall be provided.

Bechtel shall prepare within thirty (30) Days after Notice to Proceed a security
plan for the Phase 2 Site for review by Company, that shall address measures
related to access to the Phase 2 Site by Company, Bechtel, Subcontractors,
Sub-subcontractors and third parties, personnel identification, enforcement and
compliance by all such Persons with the Phase 2 Site security policy. Bechtel
shall be responsible for implementing, including monitoring of compliance with
and enforcement of, such security plan.

6.12 Phase 2 Site Materials Handling, Control and Preservation

Bechtel shall utilize their Standard Policies and Procedures for all items of
Equipment delivered to Phase 2 Site which will include, unless otherwise
specified in Company Contracts:

 

a. Receipt of all items delivered to the Phase 2 Site, including unloading,
unpacking, inspection, storage and protection of same;

 

b. Record and document any damage during shipping and follow-up for repairs
and/or replacement;

 

c. Ensure that all materials are used correctly and no materials are substituted
without Bechtel’s agreement;

 

d. Safekeeping, in accordance with the vendor’s/manufacturer’s
guidelines/instructions for preservation of all Equipment on Phase 2 Site and
ensuring that all materials are marked as being provided for the Phase 2
Project;

 

27



--------------------------------------------------------------------------------

e. Establishing and maintaining an adequate security system to control access to
Equipment storage sites and prevent theft or other loss;

 

f. Maintain records and account for all Equipment delivered and installed, and
the remaining surplus and scrap for all Equipment;

 

g. Maintain and provide to Company upon request a critical items delivery report
(“Procurement Status Report”), for Major Equipment and other critical items
required for the Phase 2 Project;

 

h. Development and implementation of a materials handling methods procedure for
the movement of all Major Equipment and materials; and

 

i. The inspection, care, preservation, and maintenance of materials and
equipment.

6.13 Material Control Procedure

Bechtel shall implement strict material control throughout all phases of the
Phase 2 Project. Bechtel shall submit to Company for review within ninety
(90) Days after Notice to Proceed, its proposed material control procedures for
inclusion in the Project procedures manuals, which shall include Bechtel’s plans
and procedures for the use of appropriate computer systems to manage material
control and to provide Company with periodic status reports regarding the
control of Equipment, and it shall submit its procedures for these systems for
Company review.

6.14 Material Marking

All Equipment arriving on Phase 2 Site shall be inspected by Bechtel to ensure
that it is marked according to Project requirements, and purchase order
instructions. The marking of each item will act as a cross-reference to
associated documentation, Drawings and work scope.

6.15 Construction Utilities

6.15.1 Hydrotest water

Company shall provide about 200,000 m3 of hydrotest water of suitable quality
per API 620, Appendix Q, within 4000 feet of the Tanks. Provision of and payment
for Tank hydrotest water is the responsibility of Company. Upon completion of
the hydrotest the water shall be returned to Company within 4000 feet of the
Tanks.

6.15.2 Electrical

Company shall be responsible for provision of temporary building power from
existing local power source. Bechtel and Company Contractors will provide all
necessary construction power by diesel generators during construction until
Provisional Acceptance of all Systems.

 

28



--------------------------------------------------------------------------------

6.15.3 Potable Water

Bechtel shall provide potable water and ice for the Phase 2 Site use, and ensure
that a safe and plentiful supply of potable water and ice is available for all
activities on the Phase 2 Site until Provisional Acceptance of all Systems. The
water and ice for human consumption shall be of suitable quality.

6.15.4 Air

Until Provisional Acceptance of all Systems, Bechtel shall provide instrument
air for testing and operation and compressed air suitable for construction,
testing and drying and any other purposes required in connection with
performance of the Phase 2 Project work and Services.

6.15.5 Nitrogen

Until Provisional Acceptance of all Systems, Bechtel shall provide all nitrogen
as required for construction, testing, drying, purging and commissioning,
including the Tanks. Nitrogen for testing, drying, purging and commissioning
shall be derived from liquid Nitrogen.

6.15.6 Fuels, Lubricants & Service Fluids

Until Provisional Acceptance of all Systems, Bechtel shall provide all necessary
fuels, lubricants, catalysts, and service fluids required for all Equipment,
except that Company will supply Natural Gas for startup of the gas turbine
generators and operation until Cool Down of Tank 1. Suitable temporary storage
of fuels, lubricants, and service fluids shall be provided including secondary
containment where required.

6.16 First Fill Materials

Bechtel shall supply and install all first fill lubricants, chemicals, packings,
distilled/deionized water. First fill materials shall be stored in accordance
with the manufacturer’s instructions. Bechtel shall provide SCV water, diesel
fuel, caustic soda and lubricating oils from date of first fill, including
changes and replenishments, until Ready for Handover.

6.17 Construction Management

Bechtel will assist in procuring and will manage the full Phase 2 work including
the work of Company Contractors, on behalf of the Company.

Responsibilities include the overall coordination and overall integration of the
Phase 2 scope of work for the Phase 2 Project, including interfaces between
Bechtel Subcontractor’s and Company Contractors; assistance as requested by
Company, to support the Company’s co-ordination with other contractors or
authorities outside the scope of this Agreement, with Bechtel providing
assistance as requested by Company; ensure that the Phase 2 work is managed,
progressed and completed in accordance with the schedule for the Phase 2
Project, with due expedition of all Phase 2 Project contracts; maintain an
effective Bechtel presence, as required, through accomplishment of acceptance of
work and as required under this Agreement during the warranty period; and
implement sound and effective management procedures for the control,

 

29



--------------------------------------------------------------------------------

co-ordination and reporting of Bechtel’s activities and those of the Company
Contractors during the execution of the Services and the Company Contractor
work.

7. QUALITY MANAGEMENT

7.1 Quality Assurance Requirements

Bechtel shall provide an integrated quality management group to operate the
quality assurance, quality control and certification functions of the quality
management system. The quality management group shall be independent from
Bechtel’s construction, procurement and scheduling activities.

7.2 Project Quality Plan

Bechtel shall produce a detailed Phase 2 Facility-specific quality assurance and
inspection plan (“Project Quality Plan”) for approval by Company within sixty
(60) Days after Notice to Proceed. Company will notify Bechtel within ten
(10) Working Days after receiving the Project Quality Plan whether Company
approves such plan, and if it does not approve the plan, will provide comments
to Bechtel within such 10-Business Day Period, concerning those provisions which
require changes in order for Company to approve the Project Quality Plan. The
Project Quality Plan shall define the Bechtel organization and responsibilities
of the quality management group personnel and shall detail the procedures
Bechtel intends to use to manage and control those aspects of the work which may
affect the quality of the completed Phase 2 Facility.

The Project Quality Plan shall meet the requirements of Section 3.18 of the
Agreement, and be based on Bechtel’s standard quality assurance procedures, and
shall cover the following information:

 

1. Project quality policy

 

B. Project quality objectives

 

C. Management responsibilities and duties of all key QA personnel

 

D. Quality assurance and quality control organization

 

E. A list and status of the procedures that will be employed on the Project.
Program of internal, supplier, and Subcontractor audits

Documentation and certification control

Control of nonconforming products or processes and corrective actions

Design validation

Material traceability for all cryogenic materials.

 

30



--------------------------------------------------------------------------------

8. COMMISSIONING AND START UP

8.1 General

Commissioning and start up will be the responsibility of the Company. If
requested, Bechtel will provide resources to support the activities on a
seconding basis as indicated in the Agreement.

8.2 Operating and Maintenance Manuals

No Operating and Maintenance Manuals will be required from Bechtel. If
requested, Bechtel will provide resources to support the activities on a
seconding basis as indicated in the contract.

8.3 Performance Tests

No Testing will be required by Bechtel. If requested, Bechtel will provide
resources to support the activities on a seconding basis as indicated in the
contract.

8.4 Operating Tests

No Operating Tests will be required by Bechtel. If requested, Bechtel will
provide resources to support the activities on a seconding basis as indicated in
the contract.

9. PROJECT CONTROL

9.1 General

Bechtel shall plan and program the Phase 2 Project work and its resource
requirements in accordance with the requirements of the Project Schedule. The
project estimate and plan is based on the following milestones:

 

•      Notice to Proceed

  July 2006

•      Construction Start

  July 2006

•      Issue Soils Improvement Contract

  July 2006

•      Mobilize LNG Tank Contractor

  August 2006

•      Award SCV’, AAV’s & GTG

  October 2006

•      Mobilize Piling Subcontractor

  December 2006

•      Issue Control Estimate

  December 2006

•      First Structural Steel Delivery

  April 2007

•      Start Foundation work

  April 2007

•      Delivery of First SCV to site

  December 2007

•      Turnover GTG to Cheniere

  October 2008

•      Final Acceptance

  August 2009

9.2 Project Controls Plan

Bechtel shall produce a detailed Project controls plan (“Project Controls Plan”)
for review by Company within sixty (60) Days after Notice to Proceed. Company
will provide comments within ten (10) Working Days. The Project Controls Plan
shall detail the procedures Bechtel to

 

31



--------------------------------------------------------------------------------

be used by Bechtel to maintain the scheduling, control, progress, Change Order
control, and reporting of all activities required to ensure that Provisional
Acceptance of all Systems is achieved.

9.3 Program Reporting - Planning Network

The Phase 2 Project work shall be planned, managed, monitored and controlled by
use of an integrated critical path network planning system, derived from a work
breakdown structure (“WBS”).

9.4 CPM Schedule

Bechtel shall produce a critical path method schedule that will be the reference
schedule for the duration of the Phase 2 Project unless revised at the request
of Company. The schedule shall be the Phase 2 Project baseline plan comprising a
control network detailing all activities to be completed in a logical sequence
and being in sufficient detail to identify key activities and restraints,
interdependencies, interrelationships and resources required to control the
Phase 2 Project.

The schedule shall:

Be consistent with the anticipated dates for completing Phase 2 Project work and
Services;

Represent Bechtel’s best judgment as to how the Phase 2 Project work and
Services will progress and be completed in a timely manner;

Be a detailed graphic representation of all significant aspects of the Phase 2
Project work and Services, showing Bechtel’s plans for performance of the Phase
2 Project work and Services;

Comply with GECP;

Indicate a level of detail sufficient for Bechtel to plan, organize, direct,
coordinate, perform and execute the Phase 2 Project work and Services, and for
Company to monitor the progress of the Phase 2 Project work and Services;

Include separate activities for each significant portion of the Phase 2 Project
work and Services including activities for engineering, procurement,
construction and pre-commissioning;

Show the duration, start dates, and finish dates for each activity;

Show activity number, activity description, and responsible Person (i.e.,
Bechtel, Company Contractor, Subcontractor, or Sub-subcontractor) for each
activity;

Reflect logical relationships between activities with a reasonable duration for
each activity, and show an uninterrupted critical path from the NTP to the
anticipated dates for Provisional Acceptance of all Systems; and

Indicate all Phase 2 Project milestones for measuring progress of the Phase 2
Project.

 

32



--------------------------------------------------------------------------------

Bechtel shall until Provisional Acceptance of all Systems develop and maintain
systems and procedures for the measurement of progress against the schedule.
Bechtel shall measure progress based on actual Phase 2 Project work and Services
completed.

9.5 Meetings; Weekly Progress Meetings; Minutes

Periodic meetings shall be held as required for the purpose of keeping Company
fully informed of all aspects of the Phase 2 Project, and for reviewing
execution plans, technical or financial concerns, progress status and scheduling
of the Phase 2 Project work and Services, remedial actions, quality concerns,
safety concerns, interfaces, and Company and Bechtel plans for resolving issues.

Commencing at NTP, weekly progress meetings will be held between Company’s
Representative or his designee, and any other Persons designated by Company, and
Bechtel’s Key Personnel at the appropriate Site location, or as agreed by the
Parties, Company or Bechtel home office. Company and Bechtel shall agree on
dates, standardized reports and agenda for such meetings well in advance as the
Phase 2 Project demands.

Minutes of all progress-related meetings (including weekly and monthly progress
meetings) shall be prepared by Bechtel (unless otherwise agreed by Company) and
sent to Company in electronic format within five (5) Working Days following the
meeting. The contents of the minutes shall be subject to review at the next
weekly progress meeting. The format for the preparation of the minutes shall be
mutually agreed. The minutes as a minimum should include decisions made, action
item responsibilities and action dates and the results of assigned actions
outlined in the previous minutes and shall be distributed to all attendees,
Company Representative, and in accordance with the document distribution matrix,
to be developed during the Phase 2 Project execution.

9.6 Monthly Progress Reports

Commencing with NTP, Bechtel shall provide a written Monthly Progress Report to
Company no later than ten (10) Days after the end of each Month, and the Monthly
Progress Report shall cover activities up through an agreed cut off date in the
Month preceding the Month in which the Monthly Progress Report is issued.
Bechtel shall provide Company with the number of copies of such reports and
shall arrange for the distribution thereof as Company may reasonably request.

Commencing with NTP a progress meeting shall be held each Month by Bechtel at
the Site or at an alternate site mutually agreeable to Company and Bechtel and
at a mutually agreeable time, for the purpose of reviewing with Company the
Monthly Progress Report issued during such Month.

Bechtel shall provide Monthly Progress Reports in a form reasonably acceptable
to Company which will indicate, at a minimum:

 

  •   Narrative summary of progress

 

  •  

A description, as compared with the Phase 2 Project schedule, of engineering,
procurement, construction and pre-commissioning status including actual
percentage complete versus

 

33



--------------------------------------------------------------------------------

 

planned percentage complete, document status, significant activities
accomplished during the reporting Month, significant activities planned for the
current Month and estimated dates on which RFH and Provisional Acceptance of all
Systems shall be achieved

 

  •   Summary of milestones planned and actually completed

 

  •   Change Orders pending and approved

 

  •   Summarize Trends pending and approved

 

  •   Description of any problems (including any occurrence of which Bechtel is
aware that could reasonably be expected to increase the cost of the Phase 2
Project or delay Provisional Acceptance of all Systems) and summary of plans for
resolution

 

  •   A description of the status of the Permits, including the dates of
applications submitted or to be submitted and the anticipated dates of actions
by Governmental Instrumentalities with respect to such Permits

 

  •   A description of reportable environmental, health and safety incidents as
well as any unplanned related impacts, events, accidents or issues that occurred
during the reporting period

 

  •   A description of all safety and security issues

 

  •   A description of quality assurance activities

 

  •   Progress photos showing representative portions of the Phase 2 Site and
the progress of the Phase 2 Project, including completed milestones, with a
description of the photograph and the date taken

 

  •   All applicable information reasonably required by FERC and other
Governmental Instrumentalities

9.7 Quarterly Executive Progress Reports

Commencing at NTP, within fifteen (15) Days after the end of each quarter,
Bechtel shall provide Company an executive progress report (“Executive Progress
Report”) suitable for presentation to Company’s executive management and
shareholders in a form reasonably acceptable to Company. These reports will be
presented to Company and discussed at a progress meeting to be held between
Bechtel’s Key Personnel and Company’s Representative or his designee and any
other Persons designated by Company, every four Months. The Executive Progress
Reports will include:

 

  •   Narrative summary of progress

 

  •   Update of the status of the Phase 2 Project

 

  •   Progress photographs and other illustrations

 

34



--------------------------------------------------------------------------------

  •   Description of any problems and summary of plans for resolution

10. CONTRACTOR INTERFACES

10.1 FERC Activities – Division of Responsibility

Company is required to provide regular reports and other information to the FERC
during design, construction, and operation of the LNG Terminal as outlined in
FERC Authorization, and in the Code of Federal Regulations (CFR), Title 49 –
Transportation; Part 191 – Transportation of Natural and Other Gas by Pipeline;
Annual Reports, Incident Reports, and Safety Related Condition Reports, and Part
193 – Liquefied Natural Gas Facilities: Federal Safety Standards. The Facility
will also be subject to regular inspections by FERC staff, and continuous
monitoring by inspectors providing reports to FERC. Bechtel shall assist Company
for interfaces with FERC, including as specifically noted in the Division of
Responsibility Matrix below:

 

FERC Activity

  

Company

  

Bechtel

  

Remarks

FERC Permit overall responsibility    P    S    FERC communication/ questions/
clarifications/ data request/ follow up items    P    S    Bechtel will
participate in FERC scoping and cryogenic review meetings to support Company as
required. FERC coordination during Project execution    P    S    Department of
Transportation (“DOT”) drug testing program during construction.    S    P   
FERC compliance and inspection during Project execution    P    S   

(a)    Company’s Monthly Report

        

(b)    Environmental inspector’s weekly reports concerning construction
activities;

        

(c)    ©Provide required Project data

        

(d)    Update FERC permit data

        

(e)    FERC technical reviews and occasional meetings

        

(f)     FERC witness of tests such as Tank foundation, hydro test, startup and
commissioning etc.

        

(g)    Address FERC inspection and compliance issues

         Submit final report to FERC    P    S    Obtain FERC Authorization    P
   S    The FERC Authorization is required to site, construct and operate the
Facility. FERC’s authorization to commence operation    P    S    Start-up and
commissioning coordination with FERC    P    S    Company responsible for LNG
supply, shipping and logistics, and Export Pipeline.

 

35



--------------------------------------------------------------------------------

FERC Activity

  

Company

  

Bechtel

  

Remarks

FERC requirement for Project Books and Records to be maintained three years
after Final Completion    P    Note 2    Note 2 - Bechtel to turn over Project
records at the earlier of expiration of the Defect Correction Period or
termination of the Agreement.

Legend:

P = Primary responsibility

S = Support as required

NA = Not applicable

10.2 FERC Required Reports

Company is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Facility. The Facility will
also be subject to regular inspections by FERC staff, and continuous monitoring
by inspectors providing reports to FERC. Bechtel shall assist Company with all
interfaces with FERC as requested during the course of the project.

10.3 Requirements of Department of Homeland Security

Bechtel will support Company by providing any information needed in order for
Company to meet these requirements.

10.4 Vessel Security Plan

Bechtel will support owner by providing any information needed in order for
Company to meet these requirements.

10.5 Existing Well

An existing operating gas well is currently located on the Site. Bechtel shall
at all times avoid interfering with the operation of the well and any related
pipelines and facilities, and shall provide reasonable access to the operator of
the well or pipeline for maintenance and other purposes.

10.6 Environmental Mitigation

Company is responsible for wetlands mitigation required by Permits, Applicable
Law or Governmental Instrumentalities to be performed on or off the Site.
Subject to Applicable Law and Permits, it is anticipated that most such
mitigation will take place after the majority of construction by Bechtel has
been completed. Bechtel shall cooperate to ensure the mitigation is accomplished
expeditiously and with minimum interference.

 

36



--------------------------------------------------------------------------------

10.7 WT Property

Company is required to provide access to the owner of the WT property located at
the southeastern corner of the Site. Such access can be by appointment only.
Bechtel, Subcontractors, Sub-subcontractors, and any Persons for which they are
legally responsible, shall not trespass upon the WT property for any purpose.

11. BECHTEL DELIVERABLES

11.1 Document Formats

Bechtel shall provide engineering, procurement, construction and operating and
maintenance documentation for all aspects of the Phase 2 Project work and
Services. Documents developed by Bechtel and Major Subcontractors shall conform
to the following:

 

1. Bechtel shall use industry standard 2D and/or 3D computer aided drawing
systems (CAD). All final 2D CAD Drawing files generated by Bechtel must be
compatible with 2D AutoCAD format. File levels (layers) of drawing attributes
shall be retained in the original level structure and intelligence, wherever
practical.

 

2. Software used for word processing shall be Microsoft Word.

 

3. Software used for spreadsheets shall be Microsoft Excel.

 

4. Hand-written documentation shall be minimized.

 

5. All documents shall be produced in a clear readable and reproducible manner.

 

6. Each page of the document shall carry the document number, revision, and a
sequential page number.

 

7. Software used for scheduling shall be compatible with Primavera or Microsoft
Project.

 

8. Databases shall be compatible with Microsoft Access or Oracle.

11.2 Progress Reviews

During the development of the Drawings and Specifications, Bechtel shall provide
Company with reasonable opportunity to perform reviews of the design and
engineering in progress. Such reviews may be conducted at Bechtel’s office
located in Houston, Texas or at any of its Subcontractor’s offices. The reviews
may be of progress prints, computer images, draft documents, working
calculations, draft specifications or reports, Drawings, Specifications or other
design documents as agreed to by Bechtel and Company. The Parties acknowledge
that any Company comments/instructions to Bechtel during such reviews will be
documented by Bechtel. Final approval of owner’s comments/instructions will be
given to contractor by Company Project Manager.

 

37



--------------------------------------------------------------------------------

11.3 Documents for Company Approval

In addition to any other documents which Bechtel is required by the other
provisions of the Agreement to provide for Company’s approval, Bechtel shall
submit copies of the following document, Drawings and Specifications to Company
for formal review, comment, and approval.

 

  •   Process flow diagrams (PFDs) with heat and material balances

 

  •   Piping and Instrument Diagrams (P&IDs)

 

  •   HAZOP reports

 

  •   Plot plans

 

  •   Equipment location plans

 

  •   Equipment lists

 

  •   Equipment data sheets

 

  •   Equipment Specifications

 

  •   Acceptance test procedures for all Major Equipment and packages.

 

  •   Recommended spare parts lists

 

  •   Complete commercial and technical evaluation

 

  •   Electrical one-line diagrams

 

  •   Piping layouts (from the 3D model)

 

  •   Bidders lists

 

  •   Electrical area classification drawings

 

  •   Building layouts

 

  •   Material selection guide

11.4 Documents for Company Review

In addition to any other documents which Bechtel is required by the other
provisions of the Agreement to provide for Company’s review, Bechtel shall
submit copies of the following documents, Drawings and Specifications to Company
for review and comment. These documents are not subject to Company approval;
however, Bechtel will consider all Company comments. In addition, Company may
select other documents with the agreement of Bechtel.

 

a. Piping Specifications

 

38



--------------------------------------------------------------------------------

b. Underground piping plans

 

c. 3-D model

 

d. Minutes and reports of HAZOP reviews and management of change reviews

 

e. Minutes and reports of safety integrity level (SIL) meetings

 

f. Key plans

 

g. Standard detail Drawings

 

h. Corrosion control Specifications

 

i. Painting and coating Specifications and charts

 

j. Insulation system Specifications

 

k. Technical evaluation for all materials and Equipment

 

l. Factory acceptance test reports

11.5 Review Periods

Company shall have up to ten (10) Working Days from its receipt of the documents
listed in Sections 1.3 and 1.4 above, to issue to Bechtel written comments on
such documents, Drawings and Specifications. Company will annotate the Drawings
and Specifications as appropriate and return to Bechtel. In the event that
Company disapproves the Drawings or Specifications, Company shall provide
Bechtel with a written statement of the reasons for such rejection within the
time period required for Company’s response, and Bechtel shall provide Company
with agreed to revised and corrected Drawings and Specifications as soon as
possible thereafter. Bechtel shall report on Company’s Drawing Review status on
a weekly basis.

11.6 Record Drawings and Specifications

Bechtel shall deliver to Company the documents, Record Drawings and
Specifications listed below. All Record Drawings shall be provided in their
native formats. Scanned documents, “.pdf”, and other non-editable formats are
only acceptable for Subcontract (including Supplier) records where Bechtel can
not obtain the native format, or where approved as an exception by Company.

Record Drawings and Specifications shall be handed over in hard copy printed
format, and in electronic format by compact disks (CDs). CD’s shall have a
specific index of CD contents on each CD in “Document Register” format that
includes the document number, title and revision. CD’s shall be organized in a
logical structure by discipline. A master index shall be prepared to detail the
contents of all handover CD’s listed by CD number and contents.

 

39



--------------------------------------------------------------------------------

Record Drawings shall be inclusive of all design changes and field changes made
up to Provisional Acceptance of all Systems with “Record Drawing” in the
revision block or with an as-built stamp. Vendor prints to be review Code 1
(work may proceed) or Code 4 (Review not required work may proceed). Hand
annotations on CAD prepared Record Drawings and Specifications are not
permitted.

 

a. Piping and Instrument Diagrams (P&IDs)

 

b. Plot plans

 

c. Underground plans

 

d. Electrical area classification Drawings

 

e. One-line diagrams

 

f. Start up, operating and maintenance manuals

 

g. Vendor data books

11.7 Turnover Documents

Bechtel shall deliver to Company the turnover documents listed below. All
turnover documents shall be provided in their native formats; however turnover
documents may contain clearly legible hand annotations if necessary provided a
scanned or “.pdf” files of the annotated document is also provided along with
the native file. Scanned documents, “.pdf”, and other non-editable formats are
acceptable for Subcontract (including supplier) records where Bechtel cannot
obtain the native format, or where approved as an exception by Company.

Turnover documents shall be handed over in hard copy printed format, and in
electronic format by compact disks (CDs). CD’s shall have a specific index of CD
contents on each CD in “Document Register” format that includes the document
number, title and revision. CD’s shall be organized in a logical structure by
discipline. A master index shall be prepared to detail the contents of all
handover CD’s listed by CD number and contents.

Turnover Documents shall be the last revision issued by Bechtel

 

a. Process flow diagrams (PFDs) and heat and material balances

 

b. Equipment location plans

 

c. Key plans

 

d. Cabling plans

 

e. Piping Specifications

 

f. Painting and insulation summaries

 

40



--------------------------------------------------------------------------------

g. Building layouts

 

h. Equipment data sheets

 

i. Material selection guide

 

j. Quality records and certification documentation

 

k. Tie-in Drawings

 

l. Equipment list

 

m. Instrument list

 

n. Line list

 

o. Punch Lists (if any)

 

41



--------------------------------------------------------------------------------

Schedule A-2

DESIGN BASIS

The Design Basis consists of the following items, plus the bases of design,
technical parameters and Specifications contained in the other provisions of
Attachment A.

Company shall be responsible for the information designated below as “Rely
Upon”. Subject to the requirements of Section 4.8 of the Agreement, items listed
as “Rely Upon” are considered to be part of the Design Basis. Bechtel is
entitled to rely upon the specific information provided or to be provided by
Company for the items designated as “Rely Upon”; however, Bechtel shall be
obligated to take such information into account and to perform all relevant
portions of the Phase 2 Project in accordance with such information.

Items designated below as “Design Reqt” are design requirements which define
some of the specifications, philosophies, selections, results, data or other
information that have been developed prior to the Contract Date. These design
requirements must be complied with unless modified by Company during the Phase 2
Project.

 

    

Item

  

Design Basis

  

Remarks

  

Design
Req’t

  

Rely
Upon

1    General             1.1    Required daily Sendout Rate, annual average   
1400 MMscfd    Bechtel is not obliged to guarantee the annual average Sendout
Rate       Yes 1.2    Installed Capacity    1440 MMscfd based on Trinidad LNG   
Running installed spares, provided pressure drops permit.    Yes    1.3   
Installed spare availability    Electrical systems and control systems must have
sufficient capacity to operate all connected Equipment.    The sendout capacity
with all spares operating cannot be guaranteed, but if the Equipment is up, LNG
is available, and the Export Pipeline can take the gas, this capacity should be
available.    Yes    1.4    Design Natural Gas Sendout Temperature    40 F (4.4
C) minimum measured at vaporizer outlet       Yes    1.5    LNG Mol. Wt.    17.1
- 18.9 To include the leanest of the lean and the richest of the rich for the
Atlantic Basin (including Middle East)    See Section 1.13 below       Yes 1.6
   Source of LNG    Assume Trinidad, West Africa plus spot market which could be
from any source in the Atlantic Basin, including Middle East.    See Section
1.13 below       Yes 1.7    Battery limit Natural Gas pressure requirement   
1440 psig at Design Sendout Rate downstream of Master Meter    At battery limit
   Yes    1.8    Sparing philosophy    N+1 philosophy for all major equipment
(booster pumps, vaporizers) includes one installed spare SCV and Sendout Pump
shared between Phase 1 and 2.    Each piece of Equipment must be able to be
isolated for maintenance. See Section 1.9 below.    Yes    1.9    Manual
Isolation    Be able to safely isolate every piece of Equipment (booster
pump/SCV train considered as one unit).    Double block and bleed for all
(liquid) LNG lines and vapor over 50 psig.    Yes    1.10    Venting    No
venting allowed under normal operations. Small purge of N2 allowed. Maintenance
vents, drains allowed. The primary purpose for this vent is emergency venting of
Natural Gas to a safe location (as required by code).    This vent is NOT to be
used as a flare. There may be times the vent is ignited by static electricity or
lighting, therefore, the tip needs to be specified with flare materials. Fire
suppression (using N2 plug flow) to be supplied.    Yes   

 

42



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

Design
Req’t

  

Rely
Upon

1.11    BTU control    No BTU Control system will be provided    Removable spool
is shown on P&ID.       Yes 1.12    Design Life (subject to Article 12 of the
Agreement)    25 years       Yes    1.13    LNG specification range    Equipment
sizing based on rich case and lean case for all LNG from the Atlantic Basin and
the Middle East. Equipment must be designed on the most stringent LNG based on
the four LNG Specifications provided.    Although determination of LNG
specification range is Company’s responsibility, Bechtel shall be responsible
for appropriate sizing of Equipment based upon the LNG. compositions specified
below       Yes    Component    Lean Feed    Rich Feed       Yes       (mole %)
   (mole %)       Yes    Supply source    Trinidad    NLNG       Yes    N2   
0.05    0.137       Yes    CO2    0    0       Yes    C1    94.75308    89.342
      Yes    C2    3.550116    5.322       Yes    C3    0.916118    3.357      
Yes    i-C4    0.340988    0.731       Yes    C4    0.339701    1.1       Yes   
i-C5    0.05    0.011       Yes    C5    0    0       Yes    C6    0    0      
Yes    C7-plus    0    0       Yes    Total    100    100       Yes    Density
[kg/m3]    441.6    466.4       Yes    Mol weight    17.1    18.5       Yes   
HHV [Btu/Scf] (1)    1067    1142       Yes    LHV [Btu/ Scf] (1)    963    1032
      Yes (1)    Standard conditions for US are 60 F and 14.7 psia          Yes

 

43



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

   Design
Req’t    Rely
Upon    Supply source    Algeria Unknown Facility    Unknown Facility B      
Yes    N2    1.4    0.43       Yes    CO2    0    0       Yes    C1    89.8   
84.56       Yes    C2    6    10.93       Yes    C3    2.2    3.21       Yes   
i-C4    0.3    0.47       Yes    C4    0.3    0.38       Yes    i-C5    0   
0.02       Yes    C5    0    0       Yes    C6    0    0       Yes    C7-plus   
0    0       Yes    Total    100    100       Yes    Density [kg/m3]    464.4   
475.9       Yes    Mol weight    17.92    18.90       Yes    HHV [Btu/Scf] (1)
   1088.0    1157.0       Yes    LHV [Btu/ Scf] (1)    982.7    1046.5       Yes
(1)    Standard conditions for US are 60 F
and 14.7 psia             Yes 1.14    Equipment for Startup    Facility will be
designed to allow start up when the first Tank is ready along with its
associated piping and facilities.       Yes    1.15    Cool Down assumptions   
Assume Cool Down with LNG (not LN2).       Yes    2    Emergency Issues         
   2.1    Three Emergency Shutdown interlocks to be provided    ESD-1    Ship
unloading shutdown: LNG transfer will stop in a quick, safe, and controlled
manner. All connections remain as is, all ship LNG transfer pumps shutdown.
Manually activated by ship or the Facility, automatically activated by large
unloading arm movement, HHLL in Tank or high pressure in Tank. Confirm during
HAZOP review    Yes    2.2       ESD-2    Ship unloading shutdown and
disconnection of unloading arms with minimum LNG spillage. Manually activated by
ship or the Facility, automatically activated by gross unloading arm movement.
ESD-1 has activated. Confirm during HAZOP review    Yes    2.3       ESD-3   
Facility vaporization shutdown and isolation of all vaporization trains.
Manually activated. Ship unloading mode is unaffected. Confirm during HAZOP
review    Yes   

 

44



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

Design
Req’t

  

Rely
Upon

4    Site Description             4.1    Wetlands    Delineation of wetlands is
in the Army Corps of Engineers Permit    Company’s responsibility       Yes 4.2
   NOx limitations    NOx emissions as defined in the Air Permit    Total NOx
emissions classify Project a “major” source in Louisiana. This requires PSD
permitting. No special NOx reduction measures are required downstream of the
equipment       Yes 4.3    Land Available    As described in Attachment Y of the
Phase 1 Contract Document. Sufficient land is available for Phase 2.   
Company’s responsibility       Yes 4.4    Permanent Easement Availability    As
described in Attachment Y of the Phase 1 Contract Document. No known
restrictions on easements required for Phase 2.    Company’s responsibility   
   Yes 4.5    Access Roads, Bridges & Other Infrastructure    Initial access
roads and related infrastructure established by Phase 1. Additional in-plant
access roads will be installed in Phase 2.       Yes    4.6    Final Site
Elevation (NAVD88)    As required for drainage and raised pads to protect
Equipment and buildings from storm surge of 14.0 ft.    MSL=NAVD88 + 1.39’   
Yes    4.6.1    Tank impoundment floor   

High point elevation as required to meet the capacity required by 49 CFR 193.

 

Same as Phase 1 LNG Tanks Impoundment floors.

  

Grading and drainage per code, sump will be below ground level.

High ground water must be considered during design.

   Yes    4.6.2    Improved areas    High point elevation as required for
adequate drainage    Common grounds, administration building lawn       Yes
4.6.3    Process and pipeways    Bottom of pipe elevation = 14.0 ft. NAVD88
minimum.       Yes    4.6.4    Interfacility Roads and parking    2 feet minimum
above natural grade elevations or final site elevation.    Asphalt surface   
Yes    4.6.5    Buildings    Bottom of slab elevation = 14 ft. NAVD88 minimum.
      Yes    4.6.6    Top of dike elevation   

As required to achieve design capacity required by 49 CFR 193.

 

Same as Phase 1

   15 foot wide road at vehicle access areas along top of dikes on east and
north side, 10 foot wide road on intermediate dike.    Yes    4.6.7    Tanks   
On elevated piles, 3 ft air gap preferred.       Yes    4.7    Geotechnical
Conditions    See the Geotechnical Reports    Most Equipment, buildings, and
structures to be on pile foundations Dikes and roads will not be.    Yes    4.8
   New roads    Yes, new in-plant access roads will be provided.       Yes   
4.9    Natural land characteristics    Plant footprint shall limit impact to the
land. Temporary construction laydown areas must be returned to its natural
state.       Yes    4.10    Drainage    Original drainage patterns should be
preserved as much as possible.       Yes   

 

45



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

Design
Req’t

  

Rely
Upon

4.11    Differential settlement    The engineering design shall be such that a
six (6) inch differential settlement between pile-supported structures and
adjacent non-piled facilities or fill/improved areas which may occur from
Provisional Acceptance of all Systems through the expected lifetime of the
Facility will not cause any Defects with normal monitoring and maintenance
provided by Company.       Yes    5    Seismic Conditions             5.1   
Basic Seismic Design to be per ASCE 7 and NFPA 59A.    See ABS Consulting report
in Resource Report 13 for more details       Yes    5.2    Operating Basis
Earthquake (OBE)    OBE Peak Ground Acceleration = 0.03g, OBE spectral
acceleration at 1-second period is 0.03 g          Yes 5.3    Safe Shutdown
Earthquake (SSE)    SSE Peak ground Acceleration = 0.05g, SSE spectral
acceleration at 1-second period is 0.06 g          Yes 6    Climatic Data      
      6.1    Design Ambient Temperature    Minimum: 14 deg F; Maximum 90 deg F
   No heat tracing required for freeze protection       Yes 6.2    Maximum
Design Barometric Pressure Change    0.295 inches of Hg/hr (10 mbar/hr)         
Yes 6.3    Maximum Design Wind Speed    150 mph (67.1 m/s) sustained.    Special
wind speed requirement per CFR, Title 49, Part 193. Wind design to otherwise
conform to ASCE-7, exposure C, I=1.0.       Yes 6.4    Maximum Rainfall in 24
hours , 100 year storm event    13.3 inches per hour for 100 year storm    49
CFR requires water removal rate at 25% of the collection rate from a 10 year
frequency and one hour duration rainfall.       Yes 6.5    Maximum Design
Snowfall    Zero          Yes 7    LNG Storage Tanks             7.1    Type of
Tank    Single containment on piles, no bottom or side penetration       Yes   
7.2    Number of Tanks    Two total       Yes    7.3    Capacity (Gross)   
169,600 m3    Tank Subcontractor to confirm.    Yes    7.4    Capacity (Working)
   160,000 m3       Yes       Tank OD    269 feet (82 meters)    Tank
Subcontractor to confirm.    Yes    7.5    Minimum Heel    1 meter    Minimum
level sets NPSH available for in-tank pump    Yes    7.6    Maximum Design LNG
Density    30.5 lb/ft3 (489 kg/m3)          Yes 7.7    Minimum Design LNG
Temperature    -265 F (-165 C)    Dependent on LNG composition. Set temperature
based on Hysys simulation.       Yes 7.8    Maximum Internal Design Pressure   
2.5 psig (172 mbarg)       Yes    7.9    Minimum dike height    Match Phase 1
top of dike.       Yes   

 

46



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

Design
Req’t

  

Rely
Upon

7.10    Support Piles    Piles required. See the Geotechnical       Yes    7.11
   Maximum Tank Heat In-Leak Rate at 90 F (32.2 C)    0.05 vol%/day/tank (based
on pure methane)    By calculation       Yes 7.12    Instrumentation Philosophy
   Fully automatic as shown on P&IDs    Instrument and control philosophy will
follow PHASE 1 guidelines.    Yes    7.13    Tank spacing    Per NFPA-59A   
Refer to plot plan PDP-SK-25169-102-00016    Yes    7.14    Number of in-Tank
pumps    3 pumps with one spare well in each Tank. Spare well is not piped or
wired up. Foot valve is to be provided with each spare well.    Six in-Tank
pumps installed in 2 Tanks.    Yes    7.15.1    Level control and safeguarding:
   Level indicators provided to control limits of LNG level will be per NFPA 59A
requirements.    Two automatic, continuous Tank level transmitters to be
provided. In addition there is a high level switch installed. A level,
temperature, and density transmitter will be supplied for density profiling.
Redundant temperature profile indicators in annular space.    Yes    7.15.2   
      On low low flow (FALL), and high high motor current (IAHH) in Tank pumps
are stopped automatically.    Yes    7.15.3          On high high level (LA/HH),
the unloading operation is stopped by activation of ESD-1.    Yes    7.16.1   
Pressure control and safeguarding:    Three pressure control loops to be
provided    1. Absolute pressure control loop dedicated to BOG Compressor
capacity control.    Yes    7.16.2          2. Pressure control loop (on gauge
pressure) dedicated to the vent valve to relive high pressure (set just below
PSV pressure).    Yes    7.16.3          3. Pressure control loop (on vacuum
gauge pressure) dedicated to introduce Natural Gas from the Sendout Pipeline to
prevent vacuum (set just above VSV pressure).    Yes    7.16.4          HP
venting is controlled with 1 pressure transmitter at each Tank, with logic
opening the vent based on the highest reading. LP vacuum breaker is controlled
with same pressure transmitter at each Tank, logic opens the gas makeup based on
the lowest reading. BOG capacity control is also controlled by same transmitter.
   Yes    7.17    Tank shutdown    Two redundant ESD pressure transmitters   
Two pressure (gauge) transmitters are dedicated to emergency shutdown (stop
compressor on low pressure; stop unloading operation via an ESD-1 in case of
high high pressure) . To be confirmed during HAZOP review    Yes    7.18   
Impounding area    Yes, one per Tank with remote sump in each.    110% of full
storage    Yes    7.19    Tank Startup    Facility will startup when the first
Tank is cooled down    Confirm Whether or not the remaining Tank will be
finished under hot-work permits. Positive Tank isolation is required.    Yes   

 

47



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

Design
Req’t

  

Rely
Upon

7.20    Tank Deluge system    Provide 3 water monitors on elevated posts (equal
to dike height) pre-aimed for maximum coverage of Tank side. In addition, two
(pressure boosted) monitors are located on top of the platform of each tank
which can be aimed at the max radiation spots.       Yes    8    Ship Berths   
         8.1    Number of ships to unload simultaneously    Two at combined rate
equal to maximum permitted by both LNG ship capabilities and procedures.    See
8.4 below       Yes 8.2    LNG ship size    86,500 m3 to 250,000 m3    For
250,000 m3 ship, length overall (LOA) = 344m, molded breadth (Bmld) = 54m,
operating draft = 12 m, molded depth (Dmld) = 27m, length between perpendiculars
(LBP) = 332 m.       Yes 8.3    Frequency of LNG Ship Unloading (average)    One
every 1.5 days based on 138,000 m3 ship sizes.    Depends on size of ship.
Larger ships will allow fewer loads.    Yes    8.4    Average Ship Unloading
Rate    12,000 m3/hr through two (2) 30” unloading lines.    Does not change
with number of ships unloading. Two ships can unload but at half the rate.   
Yes    8.5    Maximum Shipboard LNG Storage Pressure    1.5 psig (103.4 mbarg)
         Yes 8.6    Minimum Ship Pump Discharge Pressure    70.0 psig (4.83
barg)          Yes 8.7    Maximum Unloading Time    11.5 hours for 138,000 m3
ship, 16.7 hours for 200,000 m3 ship (Unloading rate is based on the LNG vessel
capability and defined line sizes and layout)    Time to hookup, test, startup,
cooldown, etc is excluded from the transfer time    Yes    9    Vaporization
Process & Regasification Process Pumps             9.1    Type of Main
Vaporizers    Submerged Combustion Vaporizers (SCVs) with stainless steel tanks
         Yes 9.2    Number of Main Vaporizers    Eight (8) to produce 1.4 BCF/d
Annual Average Daily Sendout Rate    SCV’s can actually produce approximately
180 MMscf/d, therefore 8 operating should be able to produce 1.440 Bcf/d if all
are operating at their design rate. Sendout is minus fuel gas and Tank blanket
gas.    Yes    9.3    Heat source    Fuel gas for SCVs. Ambient air for Ambient
Air Vaporizers (AAVs).       Yes    9.4    Fuel Gas source    Supply will be
from letdown sendout gas    Separate heater in water bath to heat fuel supply   
Yes    9.5    Capacity of Each Vaporizer    180 MMscf/d    Nominal capacity,
based on proven SCV from T-Thermal.    Yes    9.6    Control philosophy    Safe,
stable Facility operation is automatically controlled. Adjustments to capacity
are manually input within the operating range of the Equipment. DCS type system
to control all Equipment.    Control philosophy will follow PHASE 1 guidelines.
   Yes   

 

48



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

Design
Req’t

   Rely
Upon

9.7

   Vaporizer PSV    Per NFPA 59A paragraphs 5.4 and 6.8    Pipe all PSV tail
pipes from the vaporizers to a high pressure vent. Low pressure PSV’s will be
piped to a separate low pressure vent.    Yes   

9.8

   LNG Primary In-Tank Pumps Type    In-tank vertical turbine type with inducer
   Inducer plus one or two stages ok.    Yes   

9.9

   Number of In-Tank Sendout Pumps per Tank    Three (3)    See Item 7.14.   
Yes   

9.10

   In-Tank Sendout Pump Capacity    Normal 4,026 gpm @ 110 psig, rated at 4,304
gpm    Same as Phase 1    Yes   

9.11

   LNG Booster Pumps Type    Vertical turbine type with inducer       Yes   

9.12

   Number of LNG Booster Pumps    Eight (8 total)    Pipe one booster pump to
one vaporizer, for a total number of 8 trains. No flanges or block valves
between pump and vaporizer (in high pressure LNG). Double block and bleed at
vaporizer discharge and send out pump suction.    Yes   

9.13

   LNG Booster Pumps Capacity    Normal 1,578 gpm @ 1,549 psig, Rated at 1,686
gpm    Confirm flow rates and head. Same as Phase 1    Yes   

9.14

   Sendout & Booster Pumps Bearing Life    3 to 5 years       Yes   

9.15

   Ambient Air Vaporizer (AAV)    One pilot test train consisting of 11 AAV
cells.    Nominal vaporization capacity = 94 MMscfd. Outlet temperatures will
vary with ambient temperature and will be compensated by higher SCV outlet
temperature.      

10

   Fire & Gas Safety            

10.1

   Firewater Pump Number    3 + 1 jockey in Phase I plus 2 phase 1 booster pumps
for Tanks    Use standby tug as a backup firewater pump    Yes   

10.2

   Firewater Pump Capacity    7 total Phase 1 and Phase 2 pumps @ 4000 gpm each
(see 10.1 comment)    Bechtel to verify capacity for code requirements    Yes   

10.3

   Firewater Pump Driver (backup)    diesel engine, 1MW (see 10.1 comment)   
Bechtel to verify size for capacity    Yes   

10.4

   Firewater Pump Driver    diesel engine, 1MW (see 10.1 comment)    Bechtel to
verify size for capacity    Yes   

10.5

   Fire Protection System    Fresh water, dry powder, Nitrogen    Dry powder and
nitrogen are for relief valves    Yes   

10.6

   Firewater storage    Yes, use Firewater Pond provided by Phase 1. Capacity
(to be confirmed) is sufficient to protect the overall plant based on 2 back to
back fires each of 2 hours duration.    Fire water pond to also serve as a
holding pond for the SCV overflow water and the AAVs defrost water.    Yes   

11

   Blowers & Compressors                Boil Off Gas (BOG)    BOG flow from
Phase 2 Tanks will be handled by Phase 1 Compression and Recondensing equipment.
   Diameter of BOG header to Phase 1 is initially set at 36”, to be confirmed
during design.      

11.1

   Instrument Air Compressor Type    Lubed screw type    Purchase pre-packaged
self contained units with dryers.    Yes   

11.2

   Instrument Air Compressor Number    One 285 scfm unit    Same as Phase 1   
Yes   

11.3

   Instrument Air Compressor Driver    100 hp electric motor    Same as Phase 1
   Yes   

11.4

   Motors    All motors, without exception, will be minimum TEFC. Motors in
Class 1 Div 1 areas will be explosion-proof       Yes   

 

49



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

Design
Req’t

   Rely
Upon

12

   Utilities            

12.1

   Vent system    Yes, high pressure vent and Low pressure vent    Tank PSV and
PV tailpipes vented directly to atmosphere at a safe location.    Yes   

12.1.1

      LOW PRESSURE VENT: One common for all 3 tanks. Atmospheric vent (for
maintenance vents/drains, and cooldown). Located away from LNG Tanks    Purchase
a flare tip to prevent damage if accidentally ignited, but use as a vent. Phase
1 Low pressure vent will be used for Phase 2.    Yes   

12.1.2

      HIGH PRESSURE VENT: To vent the tailpipes from the SCVs, AAVs and all
other RVs with discharge pressure greater than 75 psig.    Phase 2 will vent to
atmosphere    Yes   

12.2

   Nitrogen package    Tie-in to the Company-provided system installed in Phase
1          Yes

12.3

   Electric Power Supply    Self generate all electric power. One additional gas
turbine generator LM-2500+       Yes   

12.4

   Sparing philosophy for electrical power system    Adequate generation for
overall Phase 1 / Phase 2 plant complex       Yes   

12.5

   Standby Generator    Diesel, If required    Current assumption is that this
standby generator will not be required, and adequate purchased power will be
available from the local electrical utility agency.      

12.6

   Instrumentation Philosophy    Plant control will be done by DCS. Prefer all
packaged equipment vendors to provide the same brand and model PLC when
possible.    Instrumentation Philosophy will follow PHASE 1 guidelines.    Yes
  

12.7

   Custody Metering of Natural Gas to Export Pipeline    Yes    Tie-in to Phase
1 metering system.       Yes

12.8

   Fuel Gas System    Yes, low pressure for SCVs and gas turbine generators   
   Yes   

12.9

   Pipeline relief philosophy    Not required at Facility          Yes

12.10

   Communication System    LAN, telephone, and two-way radio       Yes   

12.11

   Power available    Utility power is on site for Phase 1 construction and
operating facility. No power is available for Phase 2 construction, allowances
for portable generators have been made in owners cost. More investigation with
power company is ongoing with owner.          Yes

12.12

   Water requirements Construction    For personnel usage, 8000 gpd.   
Construction personnel may peak at about 700, with an average of 170. Most
construction water will be for personnel usage & washdown. All subcontractors
will be required to supply water for their own use.    Yes   

12.13

   Water requirements Hydrotest    Need about 100,000 m3 (26.4 million gallons)
potable water to fill a Tank over a 2 week duration.    Company’s
responsibility; contractor to coordinate    Yes   

12.14

   Service Water requirements Operation    Assume 160 gpm normal water usage
rate (non continuous) with 240 gpm required for instantaneous max water rate.   
An 8” Line will be installed during Phase 1, Phase 2 will connect to it.      
Yes

 

50



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

   Design
Req’t    Rely
Upon

13

   Buildings            

13.1

   Main Substation Enclosure   

Prefab modular enclosure.

Similar to Phase 1 counterpart.

   Stand alone enclosure, Includes motor control and switchgear, also I/O for
controls systems.    Yes   

13.2

   Remote MCC Enclosure   

Prefab modular enclosure.

Similar to Phase 1 counterpart

   Stand alone prefabricated modular enclosure adjacent to LNG Tank farm. No
restroom. Contains UPS batteries, self contained eye wash near batteries, MCC,
I/O cabinet, SIS cabinet, etc.      

13.3

   Firewater pump house   

18 ft x 30 ft

Similar to Phase 1 counterpart. Required for 2 new firewater booster pumps

      Yes   

13.4

   HVAC    Heat pumps (not Natural Gas)       Yes                Yes   

14

   Export Pipeline            

14.1

   Pig receiver/launcher    Not in the Scope of Phase 2 Project    Leave space
for others for Export Pipeline       Yes

14.2

   Odorization    Not required          Yes

14.3

   MAOP of Export Pipeline    1,980 psig    From the booster pumps through SCV
up to and including ESD valves the line spec is 900# class. From the ESD valves
through the metering skid the line spec is H1, 900# class.       Yes

14.4

   Operating pressure    1440 psig          Yes

15

   Metering            

15.1

   Natural Gas metering    A Master Meter will monitor total Facility output.
Custody transfer will take place at the connections to Export Pipeline.   
Tie-in to Phase 1 meter. No additional metering equipment will be provided by
Phase 2.       Yes

15.2

   Type of meters for Main Sendout Meter    Ultrasonic, 0.25% accuracy         
Yes

15.3

   Number of custody transfer meters    See Phase 1 (meter flow rate to be
confirmed)    Quantity and sizing are to be confirmed. Follow Phase 1
specification       Yes

15.4

   Fuel gas meters    Ultrasonic, 0.25% accuracy       Yes   

16

   Miscellaneous            

16.1

   Low water bridge weight limit    25 tons (50,000 lbs) for dual axle trucks.
   Hwy 82 crossing the mouth of Sabine Lake. The bridge is on the state line
(Port Arthur on the west, Cameron Parish on the east). Bridge rotates for boat
traffic. This is a serious limitation for east-bound construction traffic.
Traffic from the east has the usual load limitation of 37,000 lbs – to be
confirmed by Bechtel.       Yes

16.2

   Power Failure    Upon power failure assume the security system stays up,
control room is fully functional, ship unloading stops.    If an emergency
situation exists where the ship is partially full but it must continue to unload
(for what ever reason), assume displaced vapors will be vented.    Yes   

 

51



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

Design
Req’t

   Rely
Upon

16.3

   Cryogenic Valves          Yes   

16.3.1

      All cryogenic valves will be installed with the stem in the-vertical axis
(rising upward). Maximum of forty-five degrees from vertical either way is
allowed.       Yes   

16.3.2

      All cryogenic valves will have a minimum extension of 18 inches as
measured from top of flange.       Yes   

16.3.3

      For on/off service, the cryogenic valve of choice is the ball valve or
butterfly valve.       Yes   

16.3.4

      Cryogenic gate valves are not acceptable. Use of gate valves of any type
must have Company’s prior written approval.       Yes   

16.3.5

      Lug body and wafer butterfly valves are not acceptable.       Yes   

16.3.6

      Cryogenic ball valves can be of the “floating-ball” or “trunion” design.
      Yes   

16.3.7

      All cryogenic valves must have a cavity vent (if applicable). All cavity
vented valves must have permanent stenciled markings on the vented flange. The
P&ID’s must indicate the cavity vent side, i.e. – Preferred Pressure End (PPE).
      Yes   

16.3.8

      Cryogenic valves shall not be hydrotested. If water touches the graphite
seals, the seal shall be replaced (not dried).       Yes   

16.3.9

      All cryogenic check valves shall be drilled to allow a small backward flow
of LNG. All cryogenic check valves NOT drilled must have Company’s prior written
approval. P&ID’s must indicate all drilled check valve.       Yes   

16.4

   Piping:          Yes   

16.4.1

      All cryogenic connections will be a minimum of 2” in the vertical (up or
down) until the first valve. Sizes can change after the first valve. Side
connections are generally not acceptable. Only under very special conditions and
only with Company’s prior written approval will other arrangements be allowed.
      Yes   

16.4.2

      All cryogenic piping and fittings less than 2-inches in diameter shall be
schedule 80.       Yes   

16.4.3

      Threaded connections are not acceptable for cryogenic fittings and piping.
      Yes   

16.4.4

      Only dual certified stainless steels (where possible) will be used as
piping.       Yes   

 

52



--------------------------------------------------------------------------------

    

Item

  

Design Basis

  

Remarks

  

Design
Req’t

   Rely
Upon

16.5

   Miscellaneous:          Yes   

16.5.1

      Sendout pump should be designed for NFPA-59A and API-610 guidelines      
Yes   

16.5.2

      High pressure vent to contain only the code required PSV tailpipes for the
vaporizers. The low pressure vent to contain all other vents.       Yes   

16.5.3

      All vessels shall be rated for full vacuum.       Yes   

16.5.4

   Sendout Line    One 36” sendout line to ve provided.    Line will be capable
of and designed for 2.8 Bcfd of capacity.    Yes   

17

   Guarantees and Warranties            

17.1

   Sendout Rate Performance Guarantee    Not Applicble       Yes   

17.2

   Tank Heat Leak    Tank heat leak = 0.05% per day based on pure methane using
approved calculation methodology.       Yes   

17.3

   Warranty       Refer to Article 13 of the Agreement    Yes   

18

   Engineering Standards            

18.1

   Grid Coordinate System    Louisiana State Plane, South Zone, NAD 83         
Yes

18.2

   Elevation Reference    NAVD 88          Yes

19

   Interfaces            

19.1

   Reroutes    Existing 3 inch gas line from gas well to Rte 82 to be rerouted
to avoid clash with Phase 2 facilities.    Company’s responsibility       Yes

19.2

   Wetland mitigation    Mitigation to be designed and constructed on or near
Site    Wetland mitigation will be designed and constructed by others.       Yes

 

53



--------------------------------------------------------------------------------

Execution Version

Sabine Pass LNG Receiving, Storage

and Regasification Terminal (Phase 2)

Engineering, Procurement, Construction

and Management of Construction Services Agreement

ATTACHMENT B

SCOPE OF BECHTEL’S AUTHORITY AS AUTHORIZED REPRESENTATIVE

 

B-1



--------------------------------------------------------------------------------

1. Introduction

1.1 Bechtel shall have the authority to act on behalf of Company as Company’s
Authorized Representative as set forth below.

2. Solicitation, Drafting and Negotiation of Company Contracts

2.1 Bechtel is authorized to identify potential Company Contractors for the
procurement of equipment and materials, the provision of services, and
construction of the Phase 2 Facility.

2.2 After Company’s approval of each such potential Company Contractor, Bechtel
shall be authorized to prepare bids/requests for proposals and solicit and
receive bids from each such potential Company Contractor.

2.3 When requested by Company to do so, Bechtel shall be authorized to negotiate
the Company Contracts with potential Company Contractors on behalf of Company.
Bechtel is not, however, authorized to sign or otherwise execute any Company
Contract on behalf of Company.

3. Scheduling and Other Construction Planning

3.1 Bechtel is authorized to request and receive from Company Contractors
information necessary to organize the Phase 2 Project, including the creation of
Phase 2 Project schedules.

3.2 Bechtel is authorized to request and receive from Company Contractors
information necessary to prepare cost reports, progress reports, construction
forecasts, estimates of monthly cash requirements, estimates for contract
progress payments, and such other reports and data as may be required by
Company.

4. Performance, Quality and Progress of Company Contractors’ Work

4.1 Bechtel is authorized to request and review permits and other licenses
required by the Company Contracts to ensure Company Contractors are in
compliance with their contractual requirements.

4.2 Bechtel is authorized to work with Company Contractors to develop various
procedures related to the performance of their work, such as welding procedures,
testing procedures, calibration procedures, or other procedures necessary for
the performance of the Company Contractor work and for which input from Company
is required by the applicable Company Contract or otherwise is desirable.

4.3 Bechtel is authorized to monitor the progress of Company Contractors’ work
and observe all such work at the Phase 2 Site. If requested by Company, Bechtel
is authorized to observe the performance of such work at other locations.

 

B-2



--------------------------------------------------------------------------------

4.4 Bechtel is authorized to inspect Company Contractors’ work to the same
extent Company is permitted to do so under each Company Contract.

4.5 Bechtel is authorized to issue to Company Contractors notices of
non-compliance with contractual obligations; if necessary and appropriate,
Bechtel may recommend to Company further action with respect to such Company
Contractors, including termination for default if the Company Contractor fails
to correct such non-compliance in accordance with the terms of the applicable
Company Contract. Bechtel shall not be authorized to issue such termination for
default on behalf of Company.

4.6 Bechtel is authorized to assist Company with the enforcement of warranties
from Company Contractors and their subcontractors and sub-subcontractors on the
Phase 2 Project.

4.7 On behalf of and as requested by Company, as part of its Services, Bechtel
also is authorized to perform expediting, quality surveillance and traffic
services with respect to materials, equipment and supplies procured through
Company Contractors. As used herein, “Quality Surveillance Services” consists of
the review, observation and evaluation of processes, procurement, manufacturing
operations, quality control systems and programs to monitor Company Contractor
compliance with contractual quality requirements.

4.8 Bechtel is authorized to review and determine quantities of materials and
equipment installed by Company Contractors and to assess the percentage
completion of such Company Contractor work.

4.9 Bechtel is authorized to monitor Company Contractors’ compliance, or lack
thereof, with the applicable construction schedules for such Company
Contractors. In the event a Company Contractor is not in compliance with the
applicable schedule, Bechtel may issue a notice of non-compliance to such
Company Contractor and direct such Company Contractor to comply with its
schedule obligations. Bechtel is not authorized to order acceleration of the
work of any Company Contractor if such acceleration would warrant a change order
under the applicable Company Contract.

5. Review of Items and Requests for Information Submitted by Company Contractors

5.1 Bechtel is authorized to receive and review items submitted by Company
Contractors, including drawings, shop drawings, and samples. Bechtel is
authorized to request additional information regarding such items, reject such
items and accept such items to the same extent Company is permitted to do so
under the applicable Company Contract.

5.2 Bechtel is authorized to receive and review requests for information
(“RFIs”) submitted by Company Contractors and to respond to such RFIs on behalf
of Company.

6. Safety and Security

6.1 Bechtel is authorized to monitor and direct compliance with the Phase 2
Project security obligations of Company Contractors.

 

B-3



--------------------------------------------------------------------------------

6.2 Bechtel is authorized to monitor and direct compliance with Phase 2 Project
safety obligations of Company Contractors. This includes the authority to issue
instructions related to safety and to stop unsafe work by Company Contractors to
the same extent Company is permitted to do so under the applicable Company
Contract. Bechtel may recommend to Company the removal from the Phase 2 Project
of personnel not complying with the safety requirements of the Phase 2 Project,
but Bechtel may not direct that such personnel be removed.

6.3 Bechtel is authorized to instruct Company Contractors, their subcontractors
and sub-subcontractors to stop work in any area where Hazardous Materials are
discovered to the same extent Company is permitted to do so under the applicable
Company Contract. Bechtel is also authorized to instruct Company Contractors and
their subcontractors and sub-subcontractors to leave and not re-enter any
portion of the Phase 2 Site where Hazardous Materials are discovered.

6.4 Bechtel is authorized to work with the safety representatives of Company
Contractors for implementation by the Company Contractors of specific programs
designed to enhance safety awareness and promote accident and fire prevention.

7. Insurance

7.1 Bechtel is authorized to request and receive certificates of insurance,
policies of insurance and any other information related to insurance from
Company Contractors to the same extent Company is permitted to do so under the
applicable Company Contracts.

7.2 Bechtel is authorized to request information and documents necessary to
ensure that Company Contractors are in compliance with the insurance obligations
of their respective Company Contracts.

7.3 Bechtel is authorized to investigate claims made by any Company Contractor
on any insurance policy provided by Bechtel or Company with respect to the Phase
2 Project.

8. Payment of Company Contractors

8.1 Bechtel is authorized to receive and review invoices from Company
Contractors and to provide its review and recommendations regarding such
invoices to Company.

8.2 Bechtel is authorized to request and receive lien and claim waivers required
by the Company Contracts.

8.3 Bechtel is authorized to request and receive other documents and
documentation required by the Company Contracts to be included in invoices or
delivered with invoices.

8.4 Bechtel is authorized to make payment on Company Contractor invoices from
the Company Contractor Payment Account.

8.5 Bechtel shall not be authorized to withhold any amounts invoiced by Company
Contractors, except with the express written consent of or direction from
Company.

 

B-4



--------------------------------------------------------------------------------

9. Completion of Company Contractor Work

9.1 Bechtel is authorized to work with Company Contractors to develop punchlists
for such Company Contractors as required by their respective Company Contracts.

9.2 Bechtel is authorized to identify and direct the correction of the work of
Company Contractors that is not in compliance with the requirements of their
respective Company Contracts to the same extent Company is permitted to do so
under the applicable Company Contract.

9.3 Bechtel is authorized to receive certificates or notices of completion from
Company Contractors, to review and evaluate any such certificates and notices,
and to make recommendations to Company regarding whether such Company Contractor
work is complete. Bechtel is not authorized to approve any such certificates or
notices without the express written consent of or direction from Company.

10. Company Contractor Claims and Requests for Change Orders

10.1 Bechtel is authorized to receive and review claims, by requests for change
orders or otherwise, for additional time and additional compensation from
Company Contractors with respect to the performance of their work under the
Company Contracts. With respect to such claims, Bechtel is authorized to request
additional information and to seek clarification of such claims, and if Bechtel
believes that the claim is not justified under the applicable Company Contract,
Bechtel is authorized to convey that belief to the applicable Company
Contractor. Bechtel is authorized to make recommendations to Company about
accepting or rejecting such claims and regarding whether Bechtel believes a
change order is justified under the applicable Company Contract.

10.2 If instructed by Company to do so, Bechtel is authorized to negotiate
change orders with Company Contractors regarding claims. Bechtel is not
authorized to execute change orders on behalf of Company.

11. Site Access, Coordination, Lay Down and Storage

11.1 Bechtel is authorized to coordinate access of all Company Contractors and
their respective subcontractors, to and from the Phase 2 Site. As part of this
coordination, Bechtel is authorized to schedule and coordinate access to the
construction dock, plant, roads, and other delivery routes for all Company
Contractors and their respective subcontractors.

11.2 Bechtel is authorized to coordinate and assign available space on the Phase
2 Site for lay down of materials, storage of materials and equipment and
location of facilities, provided that Bechtel first consults with Company
regarding such lay down, storage and location.

12. Company Permits and Other Governmental Requirements

12.1 Bechtel is authorized to assist Company in acquiring permits required for
the Phase 2 Project.

 

B-5



--------------------------------------------------------------------------------

12.2 Bechtel is authorized to request and receive information from Company
Contractors necessary for Company to comply with Applicable Law and any
requirements of any Governmental Instrumentality with respect to sales and use
tax or other taxes on the Phase 2 Project.

13. Notice of Exercise of Authority Herein

13.1 Bechtel shall provide Company with a copy of any written instruction,
directive, notice, or other document issued hereunder.

14. Company Right to Request Withdrawal and Supersede

14.1 If Bechtel exercises its authority herein by issuing to any Company
Contractor a directive, instruction, or order; or by granting any permission; or
otherwise; Company may request that Bechtel withdraw or retract such directive,
instruction, order, permission, or other exercise of authority, and Bechtel
shall do so within two (2) days of any such request by Company.

14.2 Company has the right to supersede any exercise by Bechtel of Bechtel’s
authority granted herein.

 

B-6



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT C

RECOVERABLE COST

METHODOLOGY

 

EPCM Agreement



--------------------------------------------------------------------------------

1. LABOR COSTS

 

  1.1. Company will compensate the actual cost to Bechtel of wages and salaries
for such time as is directly devoted to the Services by Bechtel employees. Wages
and salaries utilized for purposes of this section shall be the actual gross
amount paid to the employee. A project roster will be provided to Company and
maintained throughout the Phase 2 Project. Company approval is required for
Services performed by Bechtel employees not listed on the roster.

 

  1.2. Company will pay Bechtel a percentage mark-up on the base hourly rate for
all hours worked to cover payroll burdens and all related costs such as employer
social security contributions, unemployment insurance contributions, workers’
compensation insurance, employer’s liability insurance, vacation pay, holiday
pay, sick leave, jury duty, retirement and pension plans, group medical
insurance, overhead, and other such similar items.

 

  1.3. Services performed by personnel from high value execution centers shall
be charged at an all-inclusive rate per jobhour spent, including all overtime
hours. This rate shall encompass all charges such as burdens, overheads, and
other direct costs (“ODC”). This rate is fixed for the duration of the Agreement
and is not subject to audit.

 

  1.4. Company will pay Bechtel an amount equal to the actual invoice cost of
agency and engineering subcontractor personnel plus a percentage mark-up of
actual invoice cost of agency personnel and engineering subcontractor personnel
to cover know-how, overhead, liability insurance, etc.

 

2. OVERTIME

Company will pay Bechtel based on the following policies for overtime hours. All
overtime must be pre-approved by Company.

 

  2.1. Salaried Employees

Employees designated NEX and EPO are paid one and one-half times their base
hourly rate for any hours worked in excess of the normal workday or forty
(40) hours in a workweek. Positions in this category generally include letter
grades and number grades 21 through 24.

Employees designated EST are paid straight-time hourly rates for all scheduled
and approved hours worked in excess of the normal workweek. Positions in this
category generally include number grades 25 through 27.

Employees designated E do not normally receive overtime pay. However, if any
overtime work schedule is approved in advance for this level of employee by
Company, they may receive overtime pay at straight-time rates. Positions in this
category generally include number grades 28 and above.

 

Attachment C

  

C-2

  



--------------------------------------------------------------------------------

  2.2. Hourly Employees (Non-Manual)

All hourly status non-manual employees are designated NEX for overtime purposes.
They are paid one and one-half times their base hourly rate for any hours worked
in excess of the normal workday or forty (40) hours in a workweek. Positions in
this category generally include letter grades and number grades 21 through 24.

 

  2.3. General

All overtime rates and hours of work are subject to federal, state, or local
labor laws- including the Fair Labor Standards Act (FLSA). In some states, the
wage and hour laws on overtime may be more stringent than federal regulations.
In such cases, the state laws take precedence.

Authorized paid time off taken during a workweek is counted as time worked for
purposes of computing overtime pay for the scheduled workday or workweek.

 

  2.4. High Value Execution Center Personnel

For all scheduled and approved hours worked by High Value Execution Center
Personnel in excess of forty (40) hours in a workweek, Company will reimburse at
the established unit rate.

 

  2.5. Agency Personnel and Independent Contractors

Straight time rates shall apply for all hours worked by Agency personnel and
independent contractors.

 

3. OTHER DIRECT AND PASS-THROUGH COSTS

 

  3.1. Home Office Other Direct Cost Items

For the following other direct costs (ODC) for work performed by Bechtel’s
employees, agency personnel and independent contractors in home office
locations, Company will compensate Bechtel at an ODC dollar rate per actual Home
Office jobhours spent.

This rate includes all communications and communications services-related costs;
reprographics; long-distance telephone; facsimile machines; equipment and
supplies; telex; local communication costs of Bechtel personnel; printing;
blueprinting; photostatting; reproductions; duplicating; postage; domestic
courier services; consumable engineering and office supplies (to include
supplies for computers, printers, and facsimiles usage); publications of project
reports and other documents; computing-related costs; micro computers; terminal
equipment; data processing; word processing; computer; computer software and
hardware; 2D CADD, 3D CADD, and process engineering simulation services; and
video-conference sessions, office facilities ( and all related costs),
equipment, and operations.

 

Attachment C

  

C-3

  



--------------------------------------------------------------------------------

  3.2. Home Office Pass-Through Costs

Company will reimburse Bechtel, at cost, for the items listed below:

 

  •   Travel, temporary assignment, or relocation expenses of personnel directly
engaged in the progress of the Services in accordance with Bechtel personnel
policies, including expenses of construction management and high value execution
center personnel temporarily assigned to the home office(s). All travel
(excluding travel between the Houston home office and the jobsite area),
temporary assignments and relocation expenses require Company approval.

 

  •   International Federal Express, DHL, UPS, courier and messenger services,
and other similar services.

 

  •   Costs, at reimbursable terms per this agreement for: management, legal,
tax, insurance, accountants, and other specialists when directly engaged in the
advancement of the Services, if pre-approved by Company.

 

  •   As approved in advance by Company, the cost of safety incentives, awards,
and recognition events. Such costs shall not attract any burden, overhead or
ODC’s.

 

  •   The cost of meals for project meetings.

 

  •   Transportation costs, demurrage, hired hauling of materials, and all
loading and unloading costs.

 

  •   All taxes, levies, import duties, etc., on or in connection with the
performance of the Services, including licenses, permits, and inspection fees
excepting only the following: taxes levied directly on or measured by net
income, property tax on Bechtel assets, and the cost of licenses or permits
required in order for Bechtel to carry on business in the jurisdiction wherein
the services are performed.

 

  •   Any and all costs and expenses incidental to and reasonably necessary for
the performance of the Services hereunder, as approved by Company.

 

  3.3. Facility Costs

Company will reimburse Bechtel for each fully equipped work space provided for
Company’s and Company Contractor’s exclusive use at a monthly rate. The details
of the work spaces and associated facilities are summarized as follows:

 

  •   Available office sizes range from 100 square feet to 150 square feet.
Available furnishings include a workstation type desk, credenza, two-drawer file
cabinet, three-shelf bookcase, desk chair and two side chairs.

 

  •  

A telephone handset will be provided for voice communication. The phone number
associated with this handset will be configured to access an electronic voice

 

Attachment C

  

C-4

  



--------------------------------------------------------------------------------

 

messaging system. Should the user require an analog phone line to support the
use of a modem device, this can be provided at cost upon request.

 

  •   Each office is configured with two data jacks, one of which can be
connected to a DSL service providing network connectivity to the Internet, thus
allowing Company personnel to use their Company provided desktops and/or laptops
to connect to the Company home office network via their corporate IT-sanctioned
connectivity tools.

 

  •   Each office shall have access to common printer, photocopier and fax
facilities all for the exclusive use of Company’s resident project team in
Bechtel’s offices.

Additional office equipment and/or furnishings can also be supplied. Rates for
these can be provided upon request.

 

  3.4. Field Other Direct Cost Items

For the following other direct costs (ODC) for Services performed by Bechtel’s
employees, agency personnel and independent contractors in field office
locations, Company will compensate Bechtel at an ODC rate dollar rate per actual
Non-Manual jobhours spent.

This rate includes communications and communications services-related costs;
reprographics; long distance telephone; facsimile machines; equipment and
supplies; telex; local communication costs of Bechtel personnel; printing;
blueprinting; photostatting; reproductions; duplicating; postage; courier
services; consumable field office supplies (to include supplies for printers and
facsimile usage), field office computers including hardware, utility software
and network connections.

 

  3.5. Field Pass-Through Costs

The following is a list of those items that will be billed on a pass-through
basis to Company while at a construction site (jobsite, fab yard, etc.):

 

  •   Travel, temporary assignment (including per diems, uplifts, housing,
etc.), and relocation costs of Bechtel’s salaried non-manual personnel to the
project site (field) office and return in accordance with Bechtel’s policies.

 

  •   The actual cost of equipment, materials, supplies, and subcontracts
required for the establishment and operation of temporary construction
facilities, including, but not limited to, site offices, trailers, warehouses,
first aid, toilets, parking lots, laydown and storage, fencing, and the like
supplied by third parties.

 

  •   The actual cost of drug testing (as required) for all Bechtel personnel
performing Services.

 

  •   The actual cost of protective clothing and safety equipment for Bechtel
personnel. This excludes PPE equipment which is included in the small tools and
supplies rate.

 

Attachment C

  

C-5

  



--------------------------------------------------------------------------------

  •   Costs associated with recruitment of labor for the performance of
Services, including advertising, hiring halls, screening, and finder’s fees.

 

  •   Any and all other costs and expenses incidental to and reasonably
necessary for the performance of the Services at the Phase 2 Site.

 

4. TRAVEL AND RELOCATION

Company will reimburse Bechtel the actual costs for travel and relocation
expenses for employees engaged in the Services in accordance with Bechtel’s
established policies. All travel (excluding travel between the Houston home
office and the jobsite area) temporary assignments and relocation require
Company approval.

For hours executed by high value execution center personnel working in the U.S
at the Bechtel’s home offices or construction site (field) offices greater than
three months, Company will reimburse at a flat unit rate for all jobhours worked
to cover travel, relocation, and living expenses.

 

5. BECHTEL SUBCONTRACTS

Company will reimburse Bechtel the amounts paid or payable by Bechtel to
construction contractors and other third parties for performance of any portion
of the Services, including installation, construction, fabrication, and/or other
field services, at actual invoiced cost to Bechtel plus a markup for processing
and monitoring.

 

6. BECHTEL PURCHASE ORDERS

Company will reimburse Bechtel the amounts paid or payable by Bechtel to
suppliers of materials, supplies, machinery, and equipment purchased as part of
the Services for permanent installation in the Phase 2 Facility at actual
invoice cost to Bechtel plus a markup for processing and monitoring.

 

7. FIELD CRAFT LABOR

Company will compensate the actual base salaries and wages paid to Bechtel’s
direct hire employees specified in 7.1 below for the time expended performing
the Services, commencing on the first day of performance of Services at the
Phase 2 Site. Any change to a wage bulletin resulting in increased craft
compensation requires Company prior to approval which will not be unreasonably
withheld.

Company will reimburse the actual cost paid to direct hire Field Craft Labor by
Bechtel for:

 

  a) Any and all taxes, contributions or assessments for unemployment insurance,
old age benefits and all other payments required by law which are measured by or
based upon wages (including contributions or assessments for Worker’s
Compensation and premiums for Worker’s Compensation Insurance), and

 

Attachment C

  

C-6

  



--------------------------------------------------------------------------------

  b) Reimbursement for transportation, subsistence, health and welfare, pension,
vacation, holiday, training and other funds which Bechtel is required to pay in
accordance with government regulations or either of the following as applicable
to the agreement between Bechtel and construction craft labor: (1) union
contracts or agreements, or (2) Bechtel’s published benefit programs.

In the event Bechtel undertakes work which requires payment for overtime, such
costs will be reimbursed only with prior approval of Company. Payment to
Bechtel’s employees for overtime shall be in accordance with Bechtel’s written
policy.

 

  7.1. Field craft labor is as listed below:

 

  a) General Foremen

 

  b) Foremen

 

  c) Equipment Operators

 

  d) Journeymen, Apprentices, Helpers & Laborers

 

  e) Warehousepersons & Toolpersons

 

  f) Truck Drivers

 

  g) Watchmen, Guards and Janitors

 

  h) Surveyors, Rodmen and Chainmen

 

  7.2. Company will reimburse Bechtel the actual cost of welder qualification
testing, as approved by Company, excluding costs of small tools and supplies.

 

  7.3. Company will reimburse Bechtel the actual cost of per diems, housing,
uplifts, bonus and incentives (if any).

 

8. CONSTRUCTION EQUIPMENT

 

  8.1. Company will reimburse Bechtel a fixed mobilization/demobilization cost
per load or piece of equipment, whichever is most economical, as approved by
Company.

 

  8.2. Company will reimburse Bechtel the cost of unloading and assembling
construction equipment and small tools when received at the Phase 2 Site, and of
loading upon completion of the Services.

 

  8.3. Company will reimburse Bechtel the cost of construction equipment,
determined in accordance with BEO construction equipment rates table (which
rates include the cost of physical damage insurance) to be approved by Company,
for providing Bechtel-owned construction equipment.

 

  8.4. Company will reimburse Bechtel the cost of providing third party-owned
rental construction equipment as approved by Company at net invoiced cost to
Bechtel, including physical damage insurance for such equipment plus markup for
processing and monitoring.

 

Attachment C

  

C-7

  



--------------------------------------------------------------------------------

  8.5. Company will reimburse Bechtel the cost of Bechtel-owned and third
party-owned construction equipment maintenance parts and supplies for minor
repairs and servicing which can be accomplished at the Phase 2 Site by the
regularly assigned maintenance crew.

 

9. SMALL TOOLS AND SUPPLIES

Company will compensate Bechtel at a flat rate which is to be applied to all
direct hire field craft jobhours designated in 7.1 above for small tools and
supplies which are required for the proper performance of the Services. Small
tools are defined as items normally costing less than One Thousand US Dollars
(US$1,000) and are used by Bechtel craftsmen. Consumable supplies are defined as
those supplies (including welding rods) consumed during the performance of the
Services which are not directly incorporated into the Phase 2 Facility (either
temporarily or permanently). A copy of the small tools and supplies list has
been provided to Company.

 

10. MISCELLANEOUS

 

  10.1. Company will reimburse Bechtel the cost of all labor associated with the
maintenance and repair of construction equipment owned by Bechtel or third
parties, except that labor required for daily servicing and minor repairs by the
regularly assigned operating crew.

 

  10.2. Unless otherwise stated herein, the term “cost” as used herein means the
actual, net, out-of-pocket cost to Bechtel of the item or service.

 

  10.3. Bechtel shall also provide Company with copies of all Bechtel personnel
policies referenced herein, including those with respect to travel, relocation,
temporary assignment, housing and living expenses, per diems, uplifts, and any
other policies regarding personnel compensation and expenses referenced herein.
The timely provision of such information pursuant to Company’s request is a
condition precedent to any obligation of Company to pay any amount to Bechtel.

 

Attachment C

  

C-8

  



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT D

FIXED FEE

 

Attachment D

  

D-1

   EPCM Agreement



--------------------------------------------------------------------------------

1. FIXED FEE

As part of Bechtel’s compensation for performance of the Services, Company will
pay Bechtel a fixed fee (“Fixed Fee”) of Eighteen Million Five Hundred Thousand
U. S. Dollars (U.S.$ 18,500,000). The Fixed Fee is designed to compensate
Bechtel for its expected profit on the Phase 2 Project.

 

2. FIXED FEE ADJUSTMENT

The Fixed Fee is not to be adjusted except in accordance with Article 7 CHANGES.
Any such adjustments to the Fixed Fee will be added to the remaining balance of
the Fixed Fee at the time the change is approved.

 

3. FIXED FEE PAYMENT

The first payment of the Fixed Fee will be invoiced upon signing of the
Agreement and will be five percent (5%) of the Fixed Fee.

Within thirty (30) days after Bechtel’s receipt of Notice to Proceed from
Company, Bechtel shall provide to Company, for Company’s review and approval, a
cash flow curve. Once approved by Company, such cash flow curve will set the
percentage of the Fixed Fee that will be paid by Company to Bechtel each month.

The monthly Fixed Fee amount will be included in the Concurrent Funding Request.
Fixed Fee payments shall be invoiced by Bechtel and payable by Company in
accordance with the provisions of Article 8 MANNER AND TIMES OF PAYMENT.

Notwithstanding the foregoing, the final five percent (5%) of the Fixed Fee, as
may be adjusted according to the terms of this Agreement, shall not be payable
to Bechtel until the Phase 2 Facility has achieved Final Acceptance.

 

Attachment D

  

D-2

  



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT E

CHANGE ORDER FORMS

Change Orders and Change Order Requests executed pursuant to the Agreement shall
be done so on forms substantially similar to those set forth in this Attachment
E.

 

  

E-1

  

Attachment E

EPCM Agreement



--------------------------------------------------------------------------------

FORM E-1

CHANGE ORDER REQUEST FORM

BECHTELS CHANGE ORDER REQUEST OR RESPONSE TO A CHANGE ORDER PROPOSED BY COMPANY

(For use by Bechtel pursuant to Section 7.4 of the Agreement, when Bechtel
requests a proposed Change Order)

 

PROJECT NAME: Sabine Pass LNG Phase 2 Receiving,
Storage and Regasification Terminal Expansion.

 

COMPANY: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: July 21, 2006

  

CHANGE ORDER REQUEST NUMBER: __________

 

DATE OF CHANGE ORDER REQUEST: __________

 

--------------------------------------------------------------------------------

Bechtel proposes the following change(s) to the Services: (attach additional
documentation, if necessary)

 

 

 

--------------------------------------------------------------------------------

Detailed Reasons for Proposed Change(s) (provide detailed reasons for the
proposed change, and attach all supporting documentation required under the
Agreement)

 

 

 

--------------------------------------------------------------------------------

Estimated Cost of the proposed Change in Services subject to increase in Fixed
Fee (attach additional documentation, if necessary)

 

Change in Value of Services Previously Implemented by Change Order Request

   $______________________

Change in Value of Services Implemented by This Change Order Request

   $______________________

Cumulative Value of Services Implemented by all Change Order Requests To Date

   $______________________*

 

* Subject to an increase in Fixed Fee on the cumulative value of Change Order
Requests in excess of $5 million each, in the aggregate.

 

 

--------------------------------------------------------------------------------

This request for Change Order is signed by Bechtel’s duly authorized
representative.

   

Bechtel

   

Name

   

Title

   

Date of Signing

 

E-2



--------------------------------------------------------------------------------

FORM E-2

CHANGE ORDER FORM

(for use when the Parties increase the Fixed Fee and execute the Change Order
pursuant to Article 7)

 

PROJECT NAME: Sabine Pass LNG Phase 2 Receiving, Storage and Regasification
Terminal Expansion

 

COMPANY: Sabine Pass LNG, L.P.

 

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: July 21, 2006

  

CHANGE ORDER NUMBER: _________________

 

DATE OF CHANGE ORDER: _________________

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Increase in the Fixed Fee associated with the implementation of the following
Change Order Requests

 

 

 

--------------------------------------------------------------------------------

Adjustment to Bechtel’s Fixed Fee

 

The original Fixed Fee was

   $ ____________

Change in Fixed Fee by previously authorized Change Orders

   $ ____________

The Fixed Fee prior to this Change Order was

   $ ____________

The Fixed Fee will be (increased) (decreased) by this Change Order in the amount
of

   $ ____________

The new Fixed Fee including this Change Order will be

   $ ____________

This Change Order [shall] [shall not] constitute a full and final settlement and
accord and satisfaction of all effects of the change as described in this Change
Order upon the Fixed Fee and shall be deemed to compensate Bechtel fully for
such change.

Upon execution of this Change Order by Company and Bechtel, the above-referenced
change shall become a valid and binding part of the original Agreement without
exception or qualification, unless noted in this Change Order. Except as
modified by this and any previously issued Change Orders, all other terms and
conditions of the Agreement shall remain in full force and effect. This Change
Order is executed by each of the Parties’ duly authorized representatives.

 

           Company     

Bechtel

           Name      Name            Title      Title            Date of Signing
     Date of Signing

 

E-3



--------------------------------------------------------------------------------

Execution Version

Attachment F

Insurance Requirements

1. Bechtel’s Insurance.

A. Types and Amounts of Insurance. Bechtel shall at Company’s sole cost and
expense procure and maintain in full force and effect at all times specified in
Section 1.B the following insurances on an occurrence basis for coverages at not
less than the following limits of liability:

1. Workers’ Compensation and Employer’s Liability Insurance. Bechtel shall
comply with Applicable Law with respect to workers’ compensation requirements
and other similar requirements where the Services are performed and shall
procure and maintain workers’ compensation and employer’s liability policies in
accordance with Applicable Law and the requirements of this Agreement. These
policies shall include coverage for all states and other applicable
jurisdictions, voluntary compensation coverage, alternate employer endorsement
and occupational disease. If the Services are to be performed on or near
navigable waters, the policies shall include coverage for United States
Longshoremen’s and Harbor Workers’ Act, Death on the High Seas Act, the Jones
Act, the Outer Continental Shelf Lands Act, and other Applicable Law regarding
maritime law. A maritime employer’s liability policy may be used to satisfy
applicable parts of this requirement with respect to Services performed on or
near navigable waters. If Bechtel is not required by Applicable Law to carry
workers’ compensation insurance, then Bechtel shall provide the types and
amounts of insurance which are mutually agreeable to the Parties.

Minimum limits:

Workers’ Compensation: Statutory

Employer’s Liability: U.S.$1,000,000 each accident, U.S.$1,000,000 disease each
employee and U.S.$1,000,000 disease policy limit

2. Commercial General Liability Insurance. This policy shall provide coverage
against claims for bodily injury (including bodily injury and death), property
damage (including loss of use) and personal injury, and shall include
contractual liability (such coverage not to be written on a limited basis)
insuring the indemnity obligations assumed by Bechtel under the Agreement,
products and completed operations coverage (for a minimum of five (5) years
after Final Acceptance), premises and operations coverage, broad form property
damage coverage, independent contractors, actions over indemnity coverage,
sudden and accidental pollution liability coverage including clean up on or off
the Site, non-owned watercraft liability and deletion of any explosion,
collapse, or underground exclusions. The policy shall cover the Phase 1 Project
and Phase 2 Project and shall be endorsed to provide coverage wherever the
Services are performed. The aggregate limits shall apply separately to each
annual policy period, except for the products and completed operations coverage,
which shall be an aggregate for the combined Phase 1 Project and Phase 2
Project. This coverage will be subject to a maximum deductible of U.S.$25,000.

 

  F-1  

Attachment F

EPCM Agreement



--------------------------------------------------------------------------------

Minimum limits:

   U.S.$1,000,000 combined single limit each occurrence    U.S.$2,000,000
general aggregate, with such limits dedicated to the Phase 1 Project and Phase 2
Project    U.S.$2,000,000 products and completed operations aggregate, with such
limits dedicated to the Phase 1 Project and Phase 2 Project

3. Commercial Automobile Insurance. This policy shall cover the Phase 1 Project
and Phase 2 Project and shall include coverage for all owned, hired, rented, and
non-owned automobiles and equipment. This coverage will be subject to a maximum
deductible of U.S.$25,000.

 

Minimum limit:

   U.S.$1,000,000 combined single limit each accident

4. Umbrella or Excess Liability Insurance. This policy shall be written on a
“following form” basis and shall provide coverage in excess of the coverages
required to be provided by Bechtel for employer’s liability insurance,
commercial general liability insurance, maritime employer’s liability insurance,
aircraft liability insurance and commercial automobile liability insurance. The
aggregate limit shall apply separately to each annual policy period, except for
the products and completed operations coverage, which shall be an aggregate for
the Phase 2 Project of at least U.S.$100,000,000.

 

Minimum limits:

      U.S.$200,000,000 combined single limit each occurrence, with the first
U.S.$100,000,000 to be shared between the Phase 1 Project and the Phase 2
Project, and with the second U.S.$100,000,000 to be dedicated to Phase 2 Project

5. Aircraft Liability Insurance. If applicable, this policy shall provide
coverage for bodily injury and property damage and shall cover aircraft that is
owned, leased, rented or chartered by Bechtel. This policy shall cover the Phase
1 Project and the Phase 2 Project, as applicable. The policy shall include
coverage for passengers and crew, cover all owned and non-owned aircraft, and be
endorsed to provide a voluntary settlement.

 

Minimum limit:

   U.S.$10,000,000 per occurrence

6. Hull and Machinery Insurance. This policy shall be provided by Bechtel if
applicable and shall cover any watercraft that is owned, leased, rented or
chartered by Bechtel. This policy shall cover the Phase 1 Project and the Phase
2 Project. If not provided for in the protection and indemnity policy in
Section 1A.7 of this Attachment F,

 

F-2



--------------------------------------------------------------------------------

this policy shall include collision liability and tower’s liability with
sister-ship clause un-amended. All “as owner” and “other than owner” clauses
shall be deleted, and navigational limitations shall be adequate for Bechtel to
perform the specified Services.

Hull: Fair Market Value of each vessel

7. Protection and Indemnity Insurance (P&I). This policy shall be provided by
Bechtel if applicable and shall cover any watercraft that is owned, leased,
rented or chartered by Bechtel. This policy shall cover the Phase 1 Project and
the Phase 2 Project, as applicable. The coverage provided shall include marine
contractual liability, tankerman’s liability, pollution liability, removal of
wreck and/or debris, and if not provided for in the hull and machinery policy,
collision liability and tower’s liability with sister-ship clause un-amended.
All “as owner” and “other than owner” clauses shall be deleted, and navigational
limitations shall be adequate for Bechtel to perform the specified Services.

If pollution liability coverage is not provided by the P&I underwriter,
pollution liability insurance shall be separately provided that will cover
bodily injury, property damage, including cleanup costs and defense costs
imposed under Applicable Law (including the Oil Pollution Act of 1990 (OPA) and
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA)), resulting from pollution conditions of contaminants or pollutants
into or upon the land, the atmosphere or any water course or body of water.

 

Minimum limits:

   Protection and indemnity coverage provided with a minimum limit of
U.S.$100,000,000. (This limit may be satisfied with a minimum underlying limit
of U.S.$1,000,000 and the remaining U.S.$99,000,000 provided through excess P&I
coverage which “follows form” with the underlying policy.)    Pollution
liability coverage provided with a minimum limit of U.S.$100,000,000.

8. Bechtel’s Construction Equipment Floater. Bechtel shall maintain equipment
insurance covering all construction equipment, tools, machinery and items
(whether owned, rented, or borrowed) of Bechtel that will not become part of the
Phase 2 Facility. It is understood that this coverage shall not be included
under the builder’s risk policy, and shall cover the Phase 2 Project.

9. Builder’s Risk Insurance. Property damage insurance on an “all risk” basis
insuring Bechtel, Company, Company Contractors and its subcontractors, and
Lender, as their interests may appear, including coverage against loss or damage
from the perils of earth movement (including earthquake, landslide, subsidence
and volcanic eruption), flood, windstorm, startup and testing, strike, riot,
civil commotion and malicious damage but excluding terrorism. If economically
viable, the builder’s risk policy provided under the

 

F-3



--------------------------------------------------------------------------------

Phase 1 Project shall be modified so that the policy covers the full replacement
cost of both the Phase 1 Facility and the Phase 2 Facility.

 

  (a) Property Covered: The insurance policy shall provide coverage for (i) the
buildings, structures, boilers, machinery, equipment, facilities, fixtures,
supplies, fuel, and other properties constituting a part of the Phase 2
Facility, (ii) free issue items used in connection with the Phase 2 Facility,
(iii) the inventory of spare parts to be included in the Phase 2 Facility,
(iv) property of others in the care, custody or control of Bechtel or Company in
connection with the Phase 2 Project, (v) all preliminary works, temporary works
and interconnection works, (vi) foundations and other property below the surface
of the ground, and (vii) electronic equipment and media.

 

  (b) Additional Coverages: The insurance policy shall insure (i) the cost of
preventive measures to reduce or prevent a loss (sue & labor) in an amount not
less than U.S.$10,000,000, (ii) operational and performance testing for a period
not less than ninety (90) Days, (iii) inland transit with sub-limits sufficient
to insure the largest single shipment to or from the Site from anywhere within
the United States of America, (iv) expediting expenses (defined as extraordinary
expenses incurred after an insured loss to make temporary repairs and expedite
the permanent repair of the damaged property in excess of the delayed startup
coverage even if such expenses do not reduce the delayed startup loss) in an
amount not less than U.S.$15,000,000, (v) off-Site storage with sub-limits
sufficient to insure the full replacement value of any property or Equipment not
stored on the Site, (vi) the removal of debris with a sub-limit not less than
twenty-five percent (25%) of the loss amount, but subject to a maximum of
U.S.$10,000,000 and (vii) pollution clean up and removal for a sub-limit not
less than U.S.$1,000,000.

 

  (c) Special Clauses: The insurance policy shall include (i) a seventy-two
(72) hour flood/storm/earthquake clause, (ii) unintentional errors and omissions
clause, (iii) a 50/50 clause, (iv) a requirement that the insurer pay losses
within thirty (30) Days after receipt of an acceptable proof or loss or partial
proof of loss, (v) an other insurance clause making this insurance primary over
any other insurance, (vi) a clause stating that the policy shall not be subject
to cancellation by the insurer except for non-payment of premium and (vii) an
extension clause allowing the policy period to be extended up to six (6) months
with respect to physical loss or damage without modification to the terms and
conditions of the policy and a pre-agreed upon premium.

 

  (d)

Prohibited Exclusions: The insurance policy shall not contain any
(i) coinsurance provisions, (ii) exclusion for loss or damage resulting from
freezing and mechanical breakdown, (iii) exclusion for loss or damage covered
under any guarantee or warranty arising out of an insured peril, (iv) exclusion
for resultant damage caused by ordinary wear and tear, gradual deterioration,
normal subsidence, settling, cracking, expansion or contraction

 

F-4



--------------------------------------------------------------------------------

 

and faulty workmanship, design or materials no more restrictive than the LEG
3/96 or DE-5 exclusion.

 

  (e) Sum Insured: The insurance policy shall (i) be on a completed value form,
with no periodic reporting requirements, (ii) insure one hundred percent
(100%) of the Facility’s insurable values, (iii) value losses at replacement
cost, without deduction for physical depreciation or obsolesce including custom
duties, taxes and fees and (iv) insure loss or damage from earth movement
without a sub-limit, (v) insure property loss or damage from flood and windstorm
with a sub-limit not less than $400,000,000 for the combined Phase 1 Facility
and Phase 2 Facility, and (vi) insure loss or damage from strikes, riots, and
civil commotion with a sub-limit not less than $100,000,000 for the combined
Phase 1 Facility and the Phase 2 Facility.

 

  (f) Deductible: The insurance policy shall have no deductible greater than
U.S.$500,000 per occurrence; provided, however, (i) for flood and named
windstorm, the deductible shall not be greater than two percent (2%) of values
at risk, subject to a minimum deductible of U.S.$1,000,000 and a maximum
deductible of U.S.$5,000,000 for flood and windstorm and (ii) for wet works, the
deductible shall not be greater than U.S.$1,000,000.

10. Not Used

11. Marine Cargo Insurance. Cargo insurance insuring Bechtel, Company and
Lender, as their interests may appear, on a “warehouse to warehouse” basis
including land, air and marine transit insuring “all risks” of loss or damage on
a C.I.F. basis plus ten percent (10%) from the time the goods are in the process
of being loaded for transit until they are finally delivered to the Site
including shipment deviation, delay, forced discharge, re-shipment and
transshipment. Such insurance shall cover both the Phase 1 Project and the Phase
2 Project and shall (a) include coverage for war, strikes, theft, pilferage,
non-delivery, charges of general average sacrifice or contribution, salvage
expenses, temporary storage in route, consolidation, repackaging, refused and
returned shipments, debris removal, (b) contain a replacement by air extension
clause, a 50/50 clause, a difference in conditions for C.I.F. shipments, an
errors and omissions clause, an import duty clause and a non-vitiation clause
(but subject to a paramount warranty for surveys of critical items), (c) contain
no exclusion for inadequate packing, (d) provide coverage for sue and labor in
an amount not less than $1,000,000 and (e) insure for the replacement value of
the largest single shipment on a C.I.F. basis plus ten percent (10%).

12. Not Used.

13. Not Used.

14. Marine General Liability Insurance. Marine general liability insurance
against claims for bodily injury, property damage, marine contractual liability,
tankerman’s liability, pollution liability, charter’s legal liability, removal
of wreck and/or debris, collision

 

F-5



--------------------------------------------------------------------------------

liability and tower’s liability with the sister-ship clause un-amended arising
out of any vessel or barge owned, rented or chartered by the Company, Bechtel,
or any Bechtel Subcontractors with a U.S. $100,000,000 limit per occurrence to
be shared between the Phase 1 Project and the Phase 2 Project provided that
policy aggregates, if any, shall apply separately to claims occurring with
respect to the combined Phase 1 Project and Phase 2 Project. A maximum
deductible or self-insured retention of $25,000 per occurrence shall be allowed.

15. Pollution Liability Insurance. Pollution legal liability insurance in an
amount not less than U.S. $25,000,000 per occurrence for the combined Phase 1
Facility and Phase 2 Facility insuring for (a) cleanup on or off the Site for
conditions or releases of pollutants and (b) third party liability (including
bodily injury, property damage, natural resource damages, third party property
loss of use/revenue, and cleanup) due to conditions or releases of pollutants. A
maximum deductible or self-insured retention of $250,000 per occurrence shall be
allowed.

B. Time for Procuring and Maintaining Insurance. Bechtel shall procure as soon
as practical but no later than Notice to Proceed the coverages specified in
Sections 1A.1, 1A.2, 1A.3, 1A.4, 1A.8, 1A.9 (the builder’s risk policy having a
minimum initial limit of $10,000,000), 1A.11, 1A.14 and 1A.15. Bechtel shall
procure the full limits under the builder’s risk policy under Section 1A.9,
including the full limits specified under Section 1A.9 for property loss or
damage from flood and windstorm, no later than ninety (90) days after Notice to
Proceed. Bechtel shall obtain the coverages under Sections 1A.5, 1A.6 and 1A.7
as soon as practical if such policies are applicable to the performance of the
Services. Bechtel shall maintain all policies under this Attachment F in full
force and effect at all times through Final Acceptance, except as follows:
(i) for the builder’s risk policy under Section 1A.9, the builder’s risk
coverage for each Phase 2 Tank shall cease upon the Provisional Acceptance of
each such Phase 2 Tank, and the builder’s risk coverage for the Balance of Plant
for the Phase 2 Project shall cease upon Provisional Acceptance of the Balance
of Plant for the Phase 2 Project; (ii) for the products and completed operations
coverage under Section 1A.2 and 1A.4, such coverage shall be maintained until
five (5) years after Final Acceptance, and (iii) for flood and windstorm
coverage under Section 1A.9, such coverage shall be maintained until at least
December 20, 2008.

C. Not Used.

D. Insurance Companies. All insurance required to be obtained by Bechtel
pursuant to this Agreement shall be from an insurer or insurers permitted to
conduct business as required by Applicable Law and shall be rated with either an
“A-: IX” or better by Best’s Insurance Guide Ratings or “A-” or better by
Standard and Poor’s.

E. Subcontractor’s and Sub-subcontractor’s Insurance Requirements. Bechtel shall
ensure that each Bechtel Subcontractor shall either be covered by the insurance
provided by Bechtel pursuant to this Agreement, or by insurance procured by a
Bechtel Subcontractor. Should a Bechtel Subcontractor be responsible for
procuring its own insurance coverage, Bechtel shall ensure that each such
Bechtel Subcontractor shall procure and maintain insurance to the full extent
required of Bechtel under this Agreement and shall be required to comply with
all of the

 

F-6



--------------------------------------------------------------------------------

requirements imposed on Bechtel with respect to such Bechtel provided insurance
on the same terms as Bechtel, except that Bechtel shall have the sole
responsibility for determining the limits of coverage required to be obtained by
such Bechtel Subcontractors in accordance with reasonably prudent business
practices. Failure of Bechtel Subcontractors to procure and maintain such
insurance coverage shall not relieve Bechtel of its responsibilities under the
Agreement.

F. Named and Additional Insured.

1. The following insurance policies provided by Bechtel shall include Company
Group as Additional Insureds: employer’s liability, commercial automobile,
aircraft liability, hull and machinery, and protection and indemnity insurance.

2. The following insurance policies provided by Bechtel shall include Company as
Named Insureds: commercial general liability, umbrella or excess liability,
builder’s risk, , marine cargo, , pollution liability, and marine general
liability insurance.

G. Waiver of Subrogation and Waiver of Claims.

1. All policies of insurance provided by Bechtel or any of its Subcontractors
pursuant to this Agreement shall include clauses providing that each underwriter
shall waive its rights of recovery, under subrogation or otherwise, against
Company.

2. Bechtel waives any and all claims, damages, losses, costs, and expenses
against Company Group to the extent such claims, damages, losses, costs and
expenses have already been paid to Bechtel by the insurance procured by Bechtel
pursuant to the Agreement.

H. Bechtel’s Insurance is Primary. The insurance policies of Bechtel and its
Subcontractors shall state that such coverage is primary and non-contributory to
any other insurance or self-insurance available to or provided by the Company

I. Severability. All policies (other than in respect to worker’s compensation
insurance) shall insure the interests of the Company Group regardless of any
breach or violation by Bechtel or any other Party of warranties, declarations or
conditions contained in such policies, any action or inaction of Company or
others, or any foreclosure relating to the Phase 2 Project or any change in
ownership of all or any portion of the Phase 2 Project.

J. Copy of Policy. At Company’s request, Bechtel shall promptly provide Company
certified copies of each of the insurance policies of Bechtel, or if the
policies have not yet been received by Bechtel, then with binders of insurance,
duly executed by the insurance agent, broker or underwriter fully describing the
insurance coverages effected.

K. Limitation of Liability. Types and limits of insurance shall not in any way
limit or expand any of Bechtel’s obligations, responsibilities or liabilities
under this Agreement.

 

F-7



--------------------------------------------------------------------------------

L. Jurisdiction. All insurance policies shall include coverage for jurisdiction
within the United States of America or other applicable jurisdiction.

M. Miscellaneous. Bechtel and its Subcontractors and shall do nothing to void or
make voidable any of the insurance policies purchased and maintained by Bechtel
or its Subcontractors hereunder. Bechtel shall promptly give Company and Lender
notice in writing of the occurrence of any casualty, claim, event, circumstance,
or occurrence that may give rise to a claim under an insurance policy hereunder
and arising out of or relating to the performance of the Services or any work
performed by Company Contractors. In addition, Bechtel shall ensure that Company
is kept fully informed of any subsequent action and developments concerning the
same, and assist in the investigation of any such casualty, claim, event,
circumstance or occurrence.

N. Instructions for Certificate of Insurance. Bechtel’s certificate of insurance
form, completed by Bechtel’s insurance agent, broker or underwriter, shall
reflect all of the insurance required by Bechtel, the recognition of additional
insured status, waivers of subrogation, and primary/non-contributory insurance
requirements contained in this Attachment F and elsewhere in the Agreement.

O. Certificate of Insurance Requirements. Prior to the commencement of any
Services under this Agreement and in accordance with Section 1B of this
Attachment F, Bechtel shall deliver to Company certificates of insurance
reflecting all of the insurance required of Bechtel under this Agreement. All
certificates of insurance and associated notices and correspondence concerning
such insurance shall be addressed to the contact information listed in the
Agreement for notices, plus the following: Sabine Pass LNG, L.P., 717 Texas
Avenue, Suite 3100, Houston, Texas 77002, Facsimile: (713) 659-5459, Attn:
Graham McArthur

In addition, each such certificate of insurance for employer’s liability,
commercial liability, aircraft, hull and machinery, and protection and indemnity
insurance shall include the following language:

“Additional Insured: Sabine Pass LNG, L.P., Lender and each of their respective
subsidiaries, affiliates, partners, co-venturers, agents, officers, directors
and employees named as Additional Insureds on employer’s liability, commercial
automobile liability, aircraft, hull and machinery, and protection and indemnity
insurance. The coverage afforded the Additional Insured under these policies
shall be primary insurance. If the Additional Insured has other insurance which
is applicable to a loss or claim, such other insurance shall be on an excess or
contingent basis.”

“Waiver of Subrogation in favor of Additional Insureds as respects all policies
required hereunder.”

 

F-8



--------------------------------------------------------------------------------

In addition, each such certificate of insurance for commercial general
liability, umbrella excess liability, builder’s risk, marine cargo, , marine
general liability insurance, and pollution liability insurance shall include the
following language:

“Named Insured: Sabine Pass LNG, L.P., Lender and each of their respective
subsidiaries, affiliates, partners, co-venturers, agents, officers, directors
and employees as Named Insureds on commercial general liability, umbrella excess
liability, builder’s risk, marine cargo,, marine general liability insurance,
and pollution liability insurance. The coverage afforded the Named Insured under
these policies shall be primary insurance. If the Named Insured has other
insurance which is applicable to a loss or claim, such other insurance shall be
on an excess or contingent basis.”

“Waiver of Subrogation in favor of Named Insureds as respects all policies
required hereunder.”

P. Acceptable Policy Terms and Conditions: All policies of insurance required to
be maintained by Bechtel shall be written on reasonable and customary policy
forms with conditions and exclusions consistent with insurance written for
facilities of similar size and scope as the Phase 2 Facility.

Q. Deductibles. Bechtel and Company shall bear the cost of deductibles under the
insurance provided by Bechtel pursuant to this Attachment F in accordance with
the allocation of risk found elsewhere in this Agreement.

2. Policy Cancellation and Change. All policies of insurance required to be
maintained pursuant to this Attachment F shall be endorsed so that if at any
time they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of Company or Lender, such cancellation
or reduction shall not be effective as to Company or Lender for sixty (60) days
after receipt by Company and Lender of written notice from such insurer of such
cancellation or reduction, provided that (i) cancellation or reduction for
marine cargo war risk shall not be effective for seven (7) days after receipt by
Company and Lender of written notice from such insurer of such cancellation or
reduction and (ii) for non-payment of premium, cancellation or reduction shall
not be effective for ten (10) days after receipt by Company and Lender of
written notice from such insurer of such cancellation or reduction.

3. Reports. Bechtel will advise Company and Lender in writing promptly of
(1) any material changes in the coverage or limits provided under any policy
required by this Attachment F and (2) any default in the payment of any premium
and of any other act or omission on the part of Bechtel which may invalidate or
render unenforceable, in whole or in part, any insurance being maintained by the
Bechtel pursuant to this Attachment F.

4. Control of Loss. If commercially feasible, all policies of insurance required
to be maintained pursuant to this Attachment F, wherein more than one insurer
provides the coverage on any single policy, shall have a clause (or a separate
agreement among the insurers) wherein all insurers have agreed that the lead
insurers shall have full settlement authority on behalf of the other insurers.

5. Loss Survey. All policies of insurance required to be maintained pursuant to
this Attachment F, wherein more than one insurer provides the coverage on any
single policy, shall have

 

F-9



--------------------------------------------------------------------------------

a clause (or a separate agreement among the insurers) wherein all insurers have
agreed upon the employment of a single firm to survey and investigate all losses
on behalf of the insurers.

6. Miscellaneous Policy Provisions. If commercially feasible, all insurance
policies providing builder’s risk or marine cargo (i) shall not include any
annual or term aggregate limits of liability except for the perils of flood,
earth movement and windstorm, (ii) shall have any aggregate limits of liability
apply separately with respect to the Phase 2 Project, (iii) shall have aggregate
limits for flood, earth movement and windstorm that apply annually and
(iv) shall not include a clause requiring the payment of additional premium to
reinstate the limits after loss except for insurance covering the perils of
flood, earth movement and windstorm.

7. Lender Requirements. Bechtel agrees to cooperate with Company and as to any
changes in or additions to the foregoing insurance provisions made necessary by
requirements imposed by Lender (including additional insured status, notice of
cancellation, certificates of insurance), provided that any resulting costs of
increased coverage shall be reimbursable by Company and provided further that no
such requirements shall materially adversely affect Bechtel’s risk exposure. All
policies of insurance required to be maintained pursuant to this Attachment F
shall contain terms and conditions reasonably acceptable to Company after
consultation with Lender.

8. Note Regarding the Phase 1 Project. For avoidance of doubt, (i) all costs for
any insurance specified in this Attachment F as covering the Phase 1 Project is
handled under the Phase 1 EPC Agreement and not under this Agreement; and
(ii) this Agreement shall not be interpreted to modify the insurance
requirements under the Phase 1 EPC Agreement for the Phase 1 Facility.

 

F-10



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT H

BECHTEL HOLIDAYS

 

Attachment H

EPCM Agreement



--------------------------------------------------------------------------------

The following days are approved as holidays in the U.S. for Bechtel employees:

 

New Year’s Day

   January 1

Martin Luther King, Jr. Day

   Third Monday in January

Presidents’ Day

   Third Monday in February

Memorial Day

   Last Monday in May

Independence Day

   July 4

Labor Day

   First Monday in September

Thanksgiving Day

   Fourth Thursday in November

Floating Holiday

   Fourth Friday in November

Christmas Day

   December 25

When an approved holiday falls on Saturday, the preceding Friday will be
recognized as the holiday. When an approved holiday falls on Sunday, the
following Monday will be recognized as the holiday.



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT I

LIEN AND CLAIM WAIVER FORMS

The lien waivers and lien and claim waivers executed pursuant to the Agreement
shall be done so on forms substantially similar to those set forth in this
Attachment I.

 

  I-1   EPCM Agreement



--------------------------------------------------------------------------------

SCHEDULE I-1

BECHTEL’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Bechtel with each Concurrent Funding Request)

STATE OF                                                      

COUNTY/PARISH OF                                 

The undersigned, Bechtel Corporation (“Bechtel”), has been engaged under
contract (“Agreement”) with Sabine Pass LNG, L.P. (“Company”), for the
engineering, procurement, construction, commissioning, start-up and testing of
improvements known as the Sabine Pass LNG Phase 2 Receiving, Storage and
Regasification Terminal Expansion (the “Facility”), which is located in Cameron
Parish, State of Louisiana, and is more particularly described as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

_________________________________________________________________________________________
(the “Property”).

Upon receipt of the sum of U.S.$                     (amount in Concurrent
Funding Request submitted with this Bechtel’s Interim Conditional Lien Waiver),
Bechtel waives, relinquishes, remits and releases any and all privileges, liens
or claims of privileges or liens against the Facility and the Property that
Bechtel has or may have arising out of the performance or provision of the work,
materials, equipment, services or labor by or on behalf of Bechtel (including,
without limitation, any Bechtel Subcontractor) in connection with the Facility
through the date of                                     , 20     (date of the
Concurrent Funding Request submitted with this Bechtel’s Interim Conditional
Lien Waiver) and reserving those rights, privileges and liens, if any, that
Bechtel might have in respect of any amounts withheld by Company under the terms
of the Agreement from payment on account of work, materials, equipment, services
and/or labor furnished by or on behalf of Bechtel to or on account of Company
for the Facility. Other exceptions are as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, Bechtel shall be deemed not
to have reserved any claim.)

Bechtel expressly represents and warrants that all employees, laborers,
materialmen, and Bechtel Subcontractors employed by Bechtel have been paid in
accordance with their respective contracts or subcontracts for all work,
materials, equipment, services, labor and any other items performed or provided
in connection with the Facility through                     , 20     (date of
Bechtel’s last prior Concurrent Funding Request). Exceptions are as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, all such payments have been
made )

This Bechtel’s Interim Conditional Lien Waiver is freely and voluntarily given
and Bechtel acknowledges and represents that it has fully reviewed the terms and
conditions of this Bechtel’s Interim Conditional Lien Waiver, that it is fully
informed with respect to the legal effect of this Bechtel’s Interim Conditional
Lien Waiver, and that it has voluntarily chosen to accept the terms and
conditions of this Bechtel’s Interim Conditional Lien Waiver in return for the
payment recited above.

This Bechtel’s Interim Conditional Lien Waiver has been executed by its duly
authorized representative.

 

FOR BECHTEL: Applicable to Concurrent Funding Request(s) No.      Signed:     
By:      Title:      Date:     

 

I-2



--------------------------------------------------------------------------------

SCHEDULE I-2

BECHTEL SUBCONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Bechtel Subcontractors with each Concurrent Funding Request)

STATE OF                                                      

COUNTY/PARISH OF                                 

The undersigned,                              (“Bechtel Subcontractor”) who has,
under an agreement with Bechtel Corporation (“Bechtel”), furnished certain
materials, equipment, services, and/or labor for the facility known as the
Sabine Pass LNG Phase 2 Receiving, Storage and Regasification Terminal Expansion
(“Facility”), which is located in Cameron Parish, State of Louisiana and is more
particularly described as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

_____________________________________________________________________________________________
(the “Property”).

Upon receipt of the sum of U.S.$                     (amount in Concurrent
Funding Request submitted with this Bechtel Subcontractor’s Interim Conditional
Lien Waiver), Bechtel Subcontractor waives, relinquishes, remits and releases
any and all privileges, liens or claims of privileges or liens against the
Facility and the Property that Bechtel Subcontractor has or may have arising out
of the performance or provision of the work, materials, equipment, services or
labor or on behalf of Bechtel Subcontractor (including, without limitation, any
sub-subcontractor) in connection with the Facility through the date of
                        , 20     (date of the Concurrent Funding Request
submitted with this Bechtel Subcontractor’s Interim Conditional Lien Waiver) and
reserving those rights, privileges and liens, if any, that Bechtel Subcontractor
might have in respect of any amounts withheld by Bechtel from payment on account
of work, materials, equipment, services and/or labor furnished by or on behalf
of Bechtel Subcontractor to or on account of Bechtel for the Facility. Other
exceptions are as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, Bechtel Subcontractor shall
be deemed not to have reserved any claim.)

Bechtel Subcontractor expressly represents and warrants that all employees,
laborers, materialmen, sub-subcontractors and subconsultants employed by Bechtel
Subcontractor in connection with the Facility have been paid for all work,
materials, equipment, services, labor and any other items performed or provided
through                         , 20     (date of Bechtel Subcontractor’s last
prior invoice). Exceptions are as follows:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, all such payments have been
made)

This Bechtel Subcontractor’s Interim Conditional Lien Waiver is freely and
voluntarily given and Bechtel Subcontractor acknowledges and represents that it
has fully reviewed the terms and conditions of this Bechtel Subcontractor’s
Interim Conditional Lien Waiver, that it is fully informed with respect to the
legal effect of this Bechtel Subcontractor’s Interim Conditional Lien Waiver,
and that it has voluntarily chosen to accept the terms and conditions of this
Bechtel Subcontractor’s Interim Conditional Lien Waiver in return for the
payment recited above.

This Bechtel Subcontractor’s Interim Conditional Lien Waiver has been executed
by its duly authorized representative.

 

FOR BECHTEL SUBCONTRACTOR: Applicable to Concurrent Funding Request(s) No.     
Signed:      By:      Title:      Date:     

 

I-3



--------------------------------------------------------------------------------

SCHEDULE I-3

BECHTEL’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Bechtel with the invoice for final payment)

STATE OF                                                      

COUNTY/PARISH OF                                 

The undersigned, Bechtel Corporation (“Bechtel”), has been engaged under
contract (“Agreement”) with Sabine Pass LNG, L.P. (“Company”), for the
engineering, procurement, construction, commissioning, start-up and testing of
improvements known as the Sabine Pass LNG Phase 2 Receiving, Storage and
Regasification Terminal Expansion (“Facility”), which is located in Cameron
Parish, State of Louisiana and is more particularly described as follows:

____________________________________________________________________________________________________________

_____________________________________________________________________________________________
(the “Property”).

Upon receipt of the sum of U.S.$                                         
(amount in invoice for final payment submitted with this Bechtel’s Final
Conditional Lien and Claim Waiver), Bechtel waives, relinquishes, remits and
releases any and all privileges, liens or claims of privileges or liens against
the Facility and the Property and all claims, demands, actions, causes of
actions or other rights at law, in contract, quantum meruit, unjust enrichment,
tort, equity or otherwise that Bechtel has or may have had against Company
arising out of the Agreement or the Facility, whether or not known to Bechtel at
the time of the execution of this Bechtel’s Final Conditional Lien and Claim
Waiver, except for the following disputed claims for extra work in the amount of
U.S.$                            :

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(if no exception entry or “none” is entered above, Bechtel shall be deemed not
to have reserved any claim.)

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Bechtel represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Facility have been fully satisfied.

This Bechtel’s Final Conditional Lien and Claim Waiver is freely and voluntarily
given, and Bechtel acknowledges and represents that it has fully reviewed the
terms and conditions of this Bechtel’s Final Conditional Lien and Claim Waiver,
that it is fully informed with respect to the legal effect of this Bechtel’s
Final Conditional Lien and Claim Waiver, and that it has voluntarily chosen to
accept the terms and conditions of this Bechtel’s Final Conditional Lien and
Claim Waiver in return for the payment recited above. Bechtel understands,
agrees and acknowledges that, upon payment, this document waives rights and is
fully enforceable to extinguish all claims of Bechtel as of the date of
execution of this document by Bechtel.

This Bechtel’s Final Conditional Lien and Claim Waiver has been executed by its
duly authorized representative.

FOR BECHTEL:

Applicable to Concurrent Funding Request/final invoice No(s): ALL (If all, print
“all”)

Signed:      By:      Title:      Date:     

 

I-4



--------------------------------------------------------------------------------

SCHEDULE I-4

BECHTEL SUBCONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Bechtel Subcontractors with their invoice for final payment)

STATE OF                                                      

COUNTY/PARISH OF                                 

The undersigned,                                          (“Bechtel
Subcontractor”), has, under an agreement with Bechtel Corporation (“Bechtel”),
furnished certain materials, equipment, services, and/or labor for the facility
known as the Sabine Pass LNG Phase 2 Receiving, Storage and Regasification
Terminal Expansion (“Facility”), which is located in Cameron Parish, State of
Louisiana, and is more particularly described as follows:

____________________________________________________________________________________________________________

_____________________________________________________________________________________________
(the “Property”).

Upon receipt of the sum of U.S.$                    , Bechtel Subcontractor
waives, relinquishes, remits and releases any and all privileges and liens or
claims of privileges or liens against the Facility and the Property, and all
claims, demands, actions, causes of action or other rights at law, in contract,
quantum meruit, unjust enrichment, tort, equity or otherwise against Sabine Pass
LNG, L.P. (“Company”) or Bechtel, which Bechtel Subcontractor has, may have had
or may have in the future arising out of the agreement between Bechtel
Subcontractor and Bechtel or the Facility, whether or not known to Bechtel
Subcontractor at the time of the execution of this Bechtel Subcontractor’s Final
Conditional Lien and Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the agreement between Bechtel Subcontractor and Bechtel, including warranties
and correction of defective work, Bechtel Subcontractor represents that all of
its obligations, legal, equitable, or otherwise, relating to or arising out of
the agreement between Bechtel and Bechtel Subcontractor, the Facility or
sub-subcontracts have been fully satisfied.

This Bechtel Subcontractor’s Final Conditional Lien and Claim Waiver is freely
and voluntarily given and Bechtel Subcontractor acknowledges and represents that
it has fully reviewed the terms and conditions of this Bechtel Subcontractor’s
Final Conditional Lien and Claim Waiver, that it is fully informed with respect
to the legal effect of this Bechtel Subcontractor’s Final Conditional Lien and
Claim Waiver, and that it has voluntarily chosen to accept the terms and
conditions of this Bechtel Subcontractor’s Final Conditional Lien and Claim
Waiver in return for the payment recited above. Bechtel Subcontractor
understands, agrees and acknowledges that, upon payment, this document waives
rights and is fully enforceable to extinguish all claims of Bechtel
Subcontractor as of the date of execution of this document by Bechtel
Subcontractor.

This Bechtel Subcontractor’s Final Conditional Lien and Claim Waiver has been
executed by its duly authorized representative.

FOR BECHTEL SUBCONTRACTOR:

Applicable to Concurrent Funding Request/final invoice No(s). ALL (If all, print
“all”)

Signed:      By:      Title:      Date:     

 

I-5



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT J

KEY PERSONNEL

 

Attachment J

EPCM Agreement



--------------------------------------------------------------------------------

The following individuals are designated Key Personnel. Key Personnel shall,
unless agreed by Company, be devoted full time to the Services for the minimum
durations specified.

 

Position

  

Name

  

Duration

Project Manager

   Jose Montalvo    Full time through project completion

Project Engineering Manager

   Sho Ota    Full time through the end of Engineering; as needed thereafter

Project Controls Manager

   Don Anderson    Full time through project completion

Construction Manager

   Jonathan Gaskamp    Full time through project completion

Procurement Manager

   Ray Peters    Full time through final equipment delivery; as needed
thereafter

Subcontract Manager

   TBD    Full time through project completion



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT L

FORM OF CONSENT AND AGREEMENT

The Consent and Agreement executed among Bechtel, Company and Collateral Agent
pursuant to the Agreement shall be in a form substantially similar to the Form
of Consent and Agreement attached hereto as Attachment L.

 

- 1 -



--------------------------------------------------------------------------------

FORM OF CONSENT AND AGREEMENT

THIS CONSENT AND AGREEMENT (this “Consent and Agreement”) dated as of
[                    ], is made and entered into by and among Bechtel
Corporation, a corporation duly organized and validly existing under the laws of
the State of Nevada (“Bechtel” or the “Project Party”), Sabine Pass LNG, L.P., a
limited partnership duly organized and validly existing under the laws of the
State of Delaware (the “Owner”) and HSBC Bank U.S.A., National Association, in
its capacity as collateral agent (in such capacity, together with its successors
and assigns in such capacity, the “Collateral Agent”) under the Security
Documents.

WITNESSETH

WHEREAS, the Owner, the lenders under the Credit Agreement referred to below and
the Collateral Agent are parties to an [Amended and Restated Credit Agreement]
dated on or about the date hereof (as amended, modified and supplemented and in
effect from time to time, the “Credit Agreement”) pursuant to which the lenders
will make loans and extend other credit to the Owner for the purpose of
financing the cost of Phase 1 and Phase 2 of the construction and operation of
the Sabine Pass Facility and related expenses;

WHEREAS, the Project Party and Owner have entered into that certain Agreement
for Engineering, Procurement, Construction and Management of Construction
Services of the Sabine Pass LNG Phase 2 Receiving, Storage And Regasification
Terminal Expansion dated as of [Date] (as amended, restated, modified or
otherwise supplemented from time to time, the “Assigned Agreement”), pursuant to
which the Project Party shall engineer, procure, construct and manage the
construction of the Phase 2 Facility (as defined in the Assigned Agreement); and

WHEREAS, as security for the loans made by the lenders under the Credit
Agreement, the Owner has assigned, pursuant to the security documents entered
into between the Owner and the Collateral Agent (as amended, modified and
supplemented and in effect from time to time, the “Security Documents”), all of
its right, title and interest in, to and under, and granted a security interest
in, the Assigned Agreement to the Collateral Agent on behalf of the secured
parties identified therein (the “Secured Parties”).

NOW THEREFORE, as an inducement to the lenders to make the loans, and in
consideration of other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Definitions. Terms defined in the Credit Agreement are used herein as defined
therein. Unless otherwise stated, references herein to any Person shall include
its permitted successors and assigns and, in the case of any Government
Authority, any Person succeeding to its functions and capacities.

2. Representations and Warranties. The Project Party hereby represents and
warrants that:

(a) it is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada. The Project Party is duly qualified to do
business and is in good standing in all jurisdictions where necessary in light
of the business it conducts and the property it owns and intends to conduct and
own and in light of the transactions contemplated by the Assigned Agreement. No
filing, recording, publishing or other act that has not been made or done is
necessary or desirable in connection with the existence or good standing of the
Project Party or the conduct of its business.

 

- 2 -



--------------------------------------------------------------------------------

(b) The Project Party has the full corporate power, authority and right to
execute, deliver and perform its obligations hereunder and under the Assigned
Agreement. The execution, delivery and performance by the Project Party of this
Consent and Agreement and the Assigned Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate and shareholder action. This Consent and Agreement and the
Assigned Agreement have been duly executed and delivered by the Project Party
and constitute the legal, valid and binding obligations of the Project Party
enforceable against the Project Party in accordance with their respective terms,
except as the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

(c) The execution, delivery and performance by the Project Party of this Consent
and Agreement and the Assigned Agreement do not and will not (i) require any
consent or approval of the board of directors of the Project Party or any
shareholder of the Project Party or of any other Person which has not been
obtained and each such consent or approval that has been obtained is in full
force and effect, (ii) violate any provision of any law, rule, regulation,
order, writ, judgment, decree, determination or award having applicability to
the Project Party or any provision of the certificate of incorporation or
by-laws of the Project Party, (iii) conflict with, result in a breach of or
constitute a default under any provision of the certificate of incorporation,
by-laws or other organic documents or any resolution of the board of directors
(or similar body) of the Project Party or any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Project Party
is a party or by which the Project Party or its properties and assets are bound
or affected or (iv) result in, or require the creation or imposition of, any
Lien upon or with respect to any of the assets or properties of the Project
Party now owned or hereafter acquired. The Project Party is not in violation of
any such law, rule or regulation, order, writ, judgment, decree, determination
or award referred to in clause (ii) above or its certificate of incorporation or
by-laws or in breach of or default under any provision of its certificate of
incorporation or by-laws or any material agreement, lease or instrument referred
to in clause (iii) above.

(d) [No Government Approval is required for the execution, delivery or
performance of this Consent and Agreement and the Assigned Agreement by the
Project Party or for the exercise by the Collateral Agent of its rights and
remedies.] [Each Government Approval required for the execution, delivery or
performance of this Consent and Agreement and the Assigned Agreement by the
Project Party and for the exercise by the Collateral Agent of its rights and
remedies hereunder has been validly issued and duly obtained, taken or made, is
not subject to any condition, does not impose restrictions or requirements
inconsistent with the terms hereof or of the Assigned Agreement, is in full
force and effect and is not subject to appeal. Each such Government Approval is
listed on Exhibit A hereto.]

(e) This Consent and Agreement and (assuming the due authorization, execution
and delivery by, and binding effect on, the Owner) the Assigned Agreement are in
full force and effect.

(f) There is no action, suit or proceeding at law or in equity by or before any
Government Authority, arbitral tribunal or other body now pending or to the best
knowledge of the Project Party, threatened against or affecting the Project
Party or any of its properties, rights or assets which (i) if adversely
determined, individually or in the aggregate, could have a material adverse
effect on its ability to perform its obligations hereunder or under the Assigned
Agreement or (ii) questions the validity, binding effect or enforceability
hereof or of the Assigned Agreement

 

- 3 -



--------------------------------------------------------------------------------

or any action taken or to be taken pursuant hereto or thereto or any of the
transactions contemplated hereby or thereby.

(g) The Project Party is not in default under any material covenant or
obligation hereunder or under the Assigned Agreement and no such default has
occurred prior to the date hereof. To the best knowledge of the Project Party,
the Owner is not in default under any material covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.
After giving effect to the assignment by the Owner to the Collateral Agent of
the Assigned Agreement pursuant to the Security Documents, and after giving
effect to the acknowledgment of and consent to such assignment by the Project
Party, there exists no event or condition which would constitute a default, or
which would, with the giving of notice or lapse of time or both, constitute a
default under the Assigned Agreement. The Project Party and, to the best
knowledge of the Project Party, the Owner have complied with all conditions
precedent to the respective obligations of such party to perform under the
Assigned Agreement.

(h) This Consent and Agreement and the Assigned Agreement constitute and include
all agreements entered into by the Project Party relating to, and required for
the consummation of, the transactions contemplated by this Consent and Agreement
and the Assigned Agreement.

3. Consent and Agreement. The Project Party hereby acknowledges and agrees that:

(a) The Project Party hereby acknowledges and irrevocably consents to the
assignment by the Owner of all its right, title and interest in the Assigned
Agreement to the Collateral Agent as collateral security for the payment and
performance by the Owner of its obligations under the Credit Agreement.

(b) Provided that an event of default by the Owner shall have occurred and be
continuing pursuant to the loan documents executed in accordance with the
Security Agreement, the Collateral Agent and any assignee thereof shall be
entitled to exercise any and all rights of the Owner under the Assigned
Agreement in accordance with their respective terms and the Project Party shall
comply in all respects with such exercise. Without limiting the generality of
the foregoing and provided that an event of default by the Owner shall have
occurred and be continuing pursuant to the loan documents executed in accordance
with the Security Agreement, the Collateral Agent and any assignee thereof shall
have the full right and power to enforce directly against the Project Party all
obligations of the Project Party under the Assigned Agreement and otherwise to
exercise all remedies thereunder and to make all demands and give all notices
and make all requests required or permitted to be made by the Owner under the
Assigned Agreement.

(c) The Project Party will not, without the prior written consent of the
Collateral Agent, take any action to (i) cancel or terminate, or suspend
performance under, the Assigned Agreement (except as expressly provided in the
Assigned Agreement), (ii) exercise any of its rights set forth in the Assigned
Agreement to cancel or terminate, or suspend performance under, the Assigned
Agreement unless the Project Party shall have delivered to the Collateral Agent
written notice stating that it intends to exercise such right on a date not less
than 45 days after the date of such notice, provided it has such right under the
Assigned Agreement, specifying the nature of the default giving rise to such
right (and, in the case of a payment default, specifying the amount thereof) and
permitting the Collateral Agent to cure such default by making a payment in the
amount in default or by performing or causing to be performed the obligation in
default, as the case may be, (iii) except for change orders, amend, supplement
or otherwise modify the Assigned Agreement (as in effect on the date hereof),
(iv) sell, assign or otherwise dispose of (by operation of law or otherwise) any
part of its interest in the Assigned Agreement or (v) petition, request or

 

- 4 -



--------------------------------------------------------------------------------

take any other legal or administrative action which seeks, or may reasonably be
expected, to rescind, terminate or suspend or amend or modify the Assigned
Agreement or any part thereof. In furtherance of the foregoing clause (ii), the
Project Party agrees that, notwithstanding anything contained in the Assigned
Agreement to the contrary, upon the occurrence of a default under the Assigned
Agreement that cannot by its nature be cured by the payment of money, the
Project Party will not cancel or terminate the Assigned Agreement if, and for so
long as, the Collateral Agent shall be diligently seeking to cure such default
or otherwise to institute foreclosure proceedings, or otherwise to acquire the
Owner’s interest in the Assigned Agreement, and the Project Party shall grant
the Collateral Agent a reasonable period of time to cure such default upon the
occurrence of such foreclosure or acquisition.

(d) The Project Party shall deliver to the Collateral Agent at the address set
forth on the signature pages hereof, or at such other address as the Collateral
Agent may designate in writing from time to time to the Project Party,
concurrently with the delivery thereof to the Owner, a copy of each material
notice, request or demand given by the Project Party pursuant to the Assigned
Agreement.

(e) In the event that the Collateral Agent or its designee(s) succeeds to the
Owner’s interest under the Assigned Agreement as permitted under the Security
Documents, the Collateral Agent or its designee(s) shall assume liability for
all of the Owner’s obligations under the Assigned Agreement; provided however,
that such liability shall not include any liability for claims of the Project
Party against the Owner arising from the Owner’s failure to perform during the
period prior to the Collateral Agent’s or such designee(s)’ succession to the
Owner’s interest in and under the Assigned Agreement. Except as otherwise set
forth in the immediately preceding sentence, none of the Secured Parties shall
be liable for the performance or observance of any of the obligations or duties
of the Owner under the Assigned Agreement and the assignment of the Assigned
Agreement by the Owner to the Collateral Agent pursuant to the Security
Agreement shall not give rise to any duties or obligations whatsoever on the
part of any of the Secured Parties owing to the Project Party.

(f) Upon the exercise by the Collateral Agent of any of the remedies as
permitted under the Security Documents in respect of the Assigned Agreement, the
Collateral Agent may assign its rights and interests and the rights and
interests of the Owner under the Assigned Agreement to any purchaser or
transferee of the Project, if such purchaser or transferee shall assume all of
the obligations of the Owner under the Assigned Agreement. Upon such assignment
and assumption, the Collateral Agent shall be relieved of all obligations under
the Assigned Agreement arising after such assignment and assumption.

(g) In the event that (i) the Assigned Agreement is rejected by a trustee or
debtor-in-possession in any bankruptcy or insolvency proceeding involving the
Owner or (ii) the Assigned Agreement is terminated as a result of any bankruptcy
or insolvency proceeding involving the Owner and, if within 60 days after such
rejection or termination, the Collateral Agent or its designee(s) shall so
request and shall certify in writing to the Project Party that it intends to
perform the obligations of the Owner as and to the extent required under the
Assigned Agreement, the Project Party will execute and deliver to the Collateral
Agent or such designee(s) a new Assigned Agreement which shall be for the
balance of the remaining term under the original Assigned Agreement before
giving effect to such rejection or termination and shall contain the same
conditions, agreements, terms, provisions and limitations as the original
Assigned Agreement (except for any requirements which have been fulfilled by the
Owner and the Project Party prior to such rejection or termination). References
in this Consent and Agreement to the “Assigned Agreement” shall be deemed also
to refer to the new Assigned Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(h) In the event that the Collateral Agent or its designee(s), or any purchaser,
transferee, grantee or assignee of the interests of the Collateral Agent or its
designee(s) in the Project assume or be liable under the Assigned Agreement (as
contemplated in subsection (e), (f) or (g) above), liability in respect of any
and all obligations of any such party under the Assigned Agreement shall be
limited solely to such party’s interest in the Project (and no officer,
director, employee, shareholder or agent thereof shall have any liability with
respect thereto).

(i) All references in this Consent and Agreement to the “Collateral Agent” shall
be deemed to refer to the Collateral Agent and/or any designee or transferee
thereof acting on behalf of the Secured Parties (regardless of whether so
expressly provided), and all actions permitted to be taken by the Agent under
this Consent and Agreement may be taken by any such designee or transferee.

4. Arrangements Regarding Payments. All payments to be made by the Project Party
to the Owner under the Assigned Agreement shall be made in lawful money of the
United States, directly to the Collateral Agent, for deposit into the Revenue
Account (Account No. [COLLATERAL AGENT’S ACCOUNT NUMBER]), at the Principal
Office of the Collateral Agent at [ADDRESS] or to such other Person and/or at
such other address as the Collateral Agent may from time to time specify in
writing to the Project Party for application by the Collateral Agent in the
manner contemplated in Section [__] of the Credit Agreement, and shall be
accompanied by a notice from the applicable Project Party stating that such
payments are made under the Assigned Agreement.

5. Miscellaneous.

(a) No failure on the part of the Collateral Agent or any of its agents to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege hereunder shall operate as a waiver thereof
(subject to any statute of limitations), and no single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies provided herein against the Project Party are cumulative and not
exclusive of any remedies provided by law.

(b) All notices, requests and other communications provided for herein and under
the Assigned Agreement (including, without limitation, any modifications of, or
waivers or consents under, this Consent and Agreement) shall be given or made in
writing (including, without limitation, by telex or telecopy) delivered to the
intended recipient at the “Address for Notices” specified below its name on the
signature pages hereof or, as to any party, at such other address as shall be
designated by such party in a notice to each other party. Except as otherwise
provided in this Consent and Agreement, all such communications shall be deemed
to have been duly given when transmitted by telex or telecopier or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.

(c) This Consent and Agreement may amended or modified only by an instrument in
writing signed by the Project Party, the Owner and the Collateral Agent acting
in accordance with the Credit Agreement.

(d) This Consent and Agreement shall be binding upon and inure to the benefit of
the respective successors and assigns of each of the Project Party, the Owner,
the Secured Parties and the Collateral Agent (provided, however, that the
Project Party shall not assign or transfer its rights hereunder without the
prior written consent of the Collateral Agent).

 

- 6 -



--------------------------------------------------------------------------------

(e) This Consent and Agreement may be executed in any number of counterparts,
all of which when taken together shall constitute one and the same instrument
and any of the parties hereto may execute this Consent and Agreement by signing
any such counterpart. This Consent and Agreement shall become effective at such
time as the Collateral Agent shall have received counterparts hereof signed by
all of the intended parties hereto.

(f) If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and (b) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.

(g) Headings appearing herein are used solely for convenience and are not
intended to affect the interpretation of any provision of this Consent and
Agreement.

(h) EACH OF BECHTEL, OWNER AND THE COLLATERAL AGENT HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY
FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
CONSENT AND AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR
DISPUTES ARISING OUT OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH WILL
CONTINUE TO BE GOVERNED EXCLUSIVELY BY THE PROVISIONS OF THE ASSIGNED AGREEMENT.
EACH OF BECHTEL, OWNER AND THE COLLATERAL AGENT HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

(i) THE AGREEMENTS OF THE PARTIES HERETO ARE SOLELY FOR THE BENEFIT OF THE
PROJECT PARTY, OWNER, THE COLLATERAL AGENT AND THE SECURED PARTIES, AND NO
PERSON (OTHER THAN THE PARTIES HERETO, THE SECURED PARTIES AND THEIR SUCCESSORS
AND ASSIGNS PERMITTED HEREUNDER) SHALL HAVE ANY RIGHTS HEREUNDER.

(j) THIS CONSENT AND AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(k) EACH OF BECHTEL, OWNER AND THE COLLATERAL AGENT HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS CONSENT AND AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(l) This Consent and Agreement shall terminate upon the indefeasible payment in
full of all amounts owed under the Credit Agreement.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned by its officer duly authorized has caused
this Consent and Agreement to be duly executed and delivered as of this [__] day
of [                    ].

 

BECHTEL CORPORATION

By       

Title:

Address for Notices: [                                     ] Facsimile:  
[                                     ]

Telephone:

  [                                     ]

Attention:

  [                                     ]

HSBC BANK U.S.A. NATIONAL ASSOCIATION,

as Collateral Agent

By       

Title:

Address for Notices: [                            ]
[                            ] [                            ] Facsimile:  
[                                     ]

Telephone:

  [                                     ]

Attention:

  [                                     ]

 

Acknowledged and Agreed:

SABINE PASS LNG, L.P.,

By       

Title:

Address for Notices: [                            ]
[                            ] [                            ]

Facsimile:

  [                                     ]

Telephone:

  [                                     ]

Attention:

  [                                     ]

 

- 8 -



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A to

Form of Consent and Agreement

GOVERNMENT APPROVALS



--------------------------------------------------------------------------------

LOGO [g67853img001_1.jpg]



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT N

NOTICE OF PROVISIONAL ACCEPTANCE FORM

Any Notice of Provisional Acceptance submitted by Bechtel pursuant to the
Agreement shall be in a form substantially similar to the Notice of Provisional
Acceptance Form attached hereto as Attachment N.

 

  N-1   EPCM Agreement



--------------------------------------------------------------------------------

NOTICE OF PROVISIONAL ACCEPTANCE FORM

Date:                     

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Ed Lehotsky

 

Re: NOTICE OF PROVISIONAL ACCEPTANCE (            ) — Agreement for Engineering,
Procurement, Construction and Management of Construction Services of the Sabine
Pass LNG Phase 2 Receiving, Storage and Regasification Terminal Expansion, dated
as of July 21, 2006 (the “Agreement”), by and between Sabine Pass LNG, L.P.
(“Company”) and Bechtel Corporation (“Bechtel”)

Pursuant to Section 11.[__] of the Agreement, Bechtel hereby certifies that it
has completed all requirements under the Agreement for Provisional Acceptance
(            ), including: (i) RFH for [            ]; (ii) delivery by Bechtel
to Company of a comprehensive Punchlist for [            ], including a cost
estimate to complete the Punchlist for [            ], and the approval of such
Punchlist and cost estimate by Company; (iii) delivery by Bechtel to Company of
all documentation required to be delivered under this Agreement as a
prerequisite of achievement of Provisional Acceptance (            ), including
as-built drawings; (iv) delivery by Bechtel to Company of all remaining capital
spares, capital spare parts and consumable spare parts purchased by Bechtel or
its Subcontractors and still in Bechtel’s or its Subcontractors’ possession; and
(v) Bechtel hereby delivers to Company of a Notice of Provisional Acceptance
(            ) as required under Section 11.[__].

Bechtel certifies that it achieved all requirements under the Agreement for
Provisional Acceptance (            ) on             , 200__.

Attached is all information required to be provided by Bechtel with this Notice
of Provisional Acceptance (            ) under Section 11.[__] of the Agreement.

IN WITNESS WHEREOF, Bechtel has caused this Notice of Provisional Acceptance
(            ) to be duly executed and delivered as of the date first written
above.

 

BECHTEL CORPORATION By:     

Name:

    

Title:

    

Date:

    

 

cc: Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attn: General Counsel

 

N-2



--------------------------------------------------------------------------------

Company Acceptance or Rejection of Notice of Provisional Acceptance
(            )

Pursuant to Section 11.[__] of the Agreement, Company              accepts or
             rejects (check one) the Notice of Provisional Acceptance
(            ).

If Provisional Acceptance (            ) was achieved, Provisional Acceptance
(            ) was achieved on             , 200__.

Acceptance of Provisional Acceptance (            ) shall not relieve Bechtel of
any of Bechtel’s obligations to perform the Work in accordance with the
requirements of the Agreement, nor shall it in any way release Bechtel or any
surety of Bechtel from any obligations or liability pursuant to the Agreement,
including obligations with respect to unperformed obligations of the Agreement
or for any Work that does not conform to the requirements of this Agreement.

The basis for any rejection of Provisional Acceptance (            ) is attached
hereto.

For and on behalf of

SABINE PASS LNG, L.P.

 

By: Sabine Pass LNG-LP, Inc., its General Partner

By:     

Name:

    

Title:

    

 

N-3



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT O

NOTICE OF FINAL ACCEPTANCE FORM

The Notice of Final Acceptance submitted by Bechtel pursuant to the Agreement
shall be in a form substantially similar to the Notice of Final Acceptance Form
attached hereto as Attachment O.

 

  O-1   EPCM Agreement



--------------------------------------------------------------------------------

NOTICE OF FINAL ACCEPTANCE FORM

Date:                    

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Ed Lehotsky

 

Re: NOTICE OF FINAL ACCEPTANCE — Agreement for Engineering, Procurement,
Construction and Management of Construction Services, dated as of July 21, 2006
(the “Agreement”), by and between Sabine Pass LNG, L.P. (“Company”) and Bechtel
Corporation (“Bechtel”)

Pursuant to Section 11.6 of the Agreement, Bechtel hereby certifies that all
Work and all other obligations under the Agreement (except for that Work and
obligations that survive the termination or expiration of the Agreement,
including obligations for Warranties and correction of Defective Services
pursuant to Article 13 and management of warranty or remedial work by Company
Contractors as set forth in Section 11.6) are fully and completely performed in
accordance with the terms of the Agreement, including: (i) the achievement of
Provisional Acceptance (BOP), Provisional Acceptance (Tank S-104) and
Provisional Acceptance (Tank S-105); (ii) the completion of all Punchlist items,
except those Punchlist items that Company has expressly in writing excused
Bechtel or Company Contractors from performing; (iii) delivery by Bechtel to
Company of a fully executed final conditional lien and claim waiver in the form
of Attachment I, Schedule I-3; (iv) delivery by Bechtel of fully executed final
conditional lien and claim waivers from all Bechtel Subcontractors in the form
of Attachment I, Schedule I-4; (v) delivery by all Company Contractors and their
subcontractors of conditional or unconditional final lien and claim waivers as
required by the applicable Company Contracts; (vi) delivery by Bechtel to
Company of all documentation required to be delivered under this Agreement as a
prerequisite of achievement of Final Acceptance; (vii) unless otherwise
instructed by Company pursuant to Section 18.2, removal from the Phase 2 Site of
all of the personnel, supplies, waste, materials, rubbish, and temporary
facilities of Bechtel, Bechtel Subcontractors and Company Contractors;
(viii) delivery by Bechtel to Company of all remaining consumable spare parts
and capital spare parts purchased by Bechtel or its Subcontractors and still in
Bechtel’s or its Subcontractors’ possession; and (ix) Bechtel hereby delivers
this Notice of Final Acceptance as required under Section 11.6 of the Agreement.

Bechtel certifies that it achieved all requirements under the Agreement for
Final Acceptance on                     , 200__.

Attached is all documentation required under the Agreement to be provided by
Bechtel with this Notice of Final Acceptance.

IN WITNESS WHEREOF, Bechtel has caused this Notice of Final Acceptance to be
duly executed and delivered as of the date first written above.

 

BECHTEL CORPORATION By:     

Name:

    

Title:

    

Date:

    

 

cc: Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attn: General Counsel

 

O-2



--------------------------------------------------------------------------------

Company Acceptance or Rejection of Notice of Final Acceptance

Pursuant to Section 11.6 of the Agreement, Company                      accepts
or                      rejects (check one) the Notice of Final Acceptance.

If Final Acceptance was achieved, Final Acceptance was achieved on
                    , 200__.

Acceptance of the Notice of Final Acceptance shall not relieve Bechtel of any of
Bechtel’s remaining obligations in accordance with the requirements of the
Agreement, nor shall it in any way release Bechtel or any surety of Bechtel from
any obligations or liability pursuant to the Agreement, including obligations
with respect to unperformed obligations of the Agreement or for any Work that
does not conform to the requirements of this Agreement, including Warranty
obligations.

The basis for any rejection of the Notice of Final Acceptance is attached
hereto.

For and on behalf of

SABINE PASS LNG, L.P.

 

By: Sabine Pass LNG-LP, Inc., its General Partner

By:     

Name:

    

Title:

    

 

O-3



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT P

NOTICE OF RFH FORM

Any Notice of RFH submitted by Bechtel pursuant to the Agreement shall be in a
form substantially similar to the Notice of RFH Form attached hereto as
Attachment P.

 

  P-1   EPCM Agreement



--------------------------------------------------------------------------------

NOTICE OF RFH FORM

Date:                    

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Ed Lehotsky

 

Re: NOTICE OF RFH — Agreement for Engineering, Procurement, Construction and
Management of Construction Services of the Sabine Pass LNG Phase 2 Receiving,
Storage and Regasification Terminal Expansion, dated as of July 21, 2006 (the
“Agreement”), by and between Sabine Pass LNG, L.P. (“Company”) and Bechtel
Corporation (“Bechtel”)

Pursuant to Section 11.1.1 of the Agreement, Bechtel hereby certifies that it
has completed all requirements under the Agreement for Ready for Handover with
respect to the following System:

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

(list applicable System for the Phase 2 Project)

including: (i) Bechtel has completed all applicable Services and all work to be
performed by Company Contractors have occurred, other than Services and work of
a Punchlist nature, in accordance with the requirements contained in this
Agreement and the Company Contracts to ensure that the System is ready for
commissioning and startup; (ii) Bechtel has submitted, and Company has approved,
detailed requirements for Ready for Handover for the System; and (iii) Bechtel
hereby delivers to Company this Notice of RFH as required by Section 11.1 of the
Agreement.

Attached is supporting documentation which is reasonably required under the
Agreement to establish that the requirements for Ready for Handover for the
System have been met.

Bechtel certifies that it achieved all requirements under the Agreement for
Ready for Handover for the System on ____________, 200__.

IN WITNESS WHEREOF, Bechtel has caused this Notice of RFH for the System to be
duly executed and delivered as of the date first written above.

 

BECHTEL CORPORATION By:     

Name:

    

Title:

    

Date:

    

 

cc: Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attn: General Counsel

 

P-2



--------------------------------------------------------------------------------

Company Acceptance or Rejection of Notice of RFH

Pursuant to Section 11.1.1 of the Agreement, Company                     
accepts or                      rejects (check one) the Notice of RFH.

If Ready for Handover was achieved, Ready for Handover was achieved on
___________, 200__.

Acceptance of Ready for Handover shall not relieve Bechtel of any of Bechtel’s
obligations to perform the Work in accordance with the requirements of the
Agreement, nor shall it in any way release Bechtel or any surety of Bechtel from
any obligations or liability pursuant to the Agreement, including obligations
with respect to unperformed obligations of the Agreement or for any Work that
does not conform to the requirements of this Agreement.

The basis for any rejection of Ready for Handover is attached hereto.

For and on behalf of

SABINE PASS LNG, L.P.

 

By: Sabine Pass LNG-LP, Inc., its General Partner

By:     

Name:

    

Title:

    

 

P-3